EXHIBIT 10.1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

 

 

AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

 

PNC CAPITAL MARKETS,

CIBC BANK USA,

SunTrust robinson humphrey, inc., AND

BANK OF AMERICA, N.A.
(AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS)

 

HSBC Bank USA, N.A.

(AS DOCUMENTATION AGENT)

 

 

PNC BANK, NATIONAL ASSOCIATION
(AS LENDER AND AS AGENT)

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION
GREAT LAKES DREDGE & DOCK COMPANY, LLC
NASDI HOLDINGS, LLC
GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC.

GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE SOLUTIONS, LLC

GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE, LLC
GREAT LAKES U.S. FLEET MANAGEMENT, LLC and
DREWS SERVICES LLC
(AS BORROWERS)

AND

THE OTHER CREDIT PARTIES THAT
ARE PARTY HERETO

 

May 3, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

I.

DEFINITIONS.

1

 

1.1

Accounting Terms

1

 

1.2

General Terms

2

 

1.3

Uniform Commercial Code Terms

59

 

1.4

Certain Matters of Construction

59

 

1.5

Effect of Amendment and Restatement; No Novation; Release.

60

II.

ADVANCES, PAYMENTS.

61

 

2.1

Revolving Advances.

61

 

2.2

Procedures for Requesting Revolving Advances.

62

 

2.3

[Intentionally Omitted].

64

 

2.4

Swing Loans.

64

 

2.5

Disbursement of Advance Proceeds

66

 

2.6

Making and Settlement of Advances.

66

 

2.7

Maximum Advances

68

 

2.8

Manner and Repayment of Advances.

68

 

2.9

Repayment of Excess Advances

69

 

2.10

Statement of Account

69

 

2.11

Letters of Credit.

69

 

2.12

Issuance of Letters of Credit.

70

 

2.13

Requirements For Issuance of Letters of Credit

70

 

2.14

Disbursements, Reimbursement.

71

 

2.15

Repayment of Participation Advances.

73

 

2.16

Documentation

73

 

2.17

Determination to Honor Drawing Request

73

 

2.18

Nature of Participation and Reimbursement Obligations

73

 

2.19

Liability for Acts and Omissions.

75

 

2.20

Voluntary and Mandatory Prepayments.

76

 

2.21

Use of Proceeds.

78

 

2.22

Defaulting Lender.

78

 

2.23

Payment of Obligations

81

 

2.24

Accordion.

81

 

2.25

Utilization of Commitments in Optional Currencies

82

III.

INTEREST AND FEES.

82

 

3.1

Interest

83

 

3.2

Letter of Credit Fees.

83

 

3.3

Facility Fee

84

 

3.4

Collateral Evaluation Fee and Fee Letter.

84

 

3.5

Computation of Interest and Fees

85

 

3.6

Maximum Charges

85

-i-

 

--------------------------------------------------------------------------------

 

 

3.7

Increased Costs

85

 

3.8

Basis For Determining Interest Rate Inadequate or Unfair

86

 

3.9

Capital Adequacy.

88

 

3.10

Taxes.

89

 

3.11

Mitigation Obligations; Replacement of Lenders

92

IV.

COLLATERAL:  GENERAL TERMS

93

 

4.1

Security Interest in the Collateral

93

 

4.2

Perfection of Security Interest

94

 

4.3

Preservation of Collateral

94

 

4.4

Ownership and Location of Collateral.

95

 

4.5

Defense of Agent's and Lenders' Interests

95

 

4.6

Inspection of Premises

96

 

4.7

Appraisals

96

 

4.8

Receivables; Deposit Accounts and Securities Accounts.

96

 

4.9

Inventory

99

 

4.10

Maintenance of Equipment

99

 

4.11

Exculpation of Liability

99

 

4.12

Maritime Representations and Covenants

99

 

4.13

Release of Liens on Release Eligible Vessels

100

 

4.14

Real Property Collateral

100

 

4.15

Release of Liens on Foreign Vessels and Intellectual Property

101

 

4.16

Release of Liens on E&I Subsidiary

101

V.

REPRESENTATIONS AND WARRANTIES.

101

 

5.1

Authority

101

 

5.2

Formation and Qualification.

102

 

5.3

Survival of Representations and Warranties

102

 

5.4

Tax Returns

102

 

5.5

Financial Statements; No Material Adverse Effect.

102

 

5.6

Entity Names

103

 

5.7

Environmental Compliance; Flood Insurance.

103

 

5.8

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance.

104

 

5.9

Patents, Trademarks, Copyrights and Licenses

105

 

5.10

Licenses and Permits

106

 

5.11

Default of Indebtedness

106

 

5.12

No Default

106

 

5.13

No Burdensome Restrictions

106

 

5.14

No Labor Disputes

106

 

5.15

Margin Regulations

106

 

5.16

Investment Company Act

106

 

5.17

Disclosure

106

 

5.18

Immaterial Subsidiaries

106

 

5.19

Charters

107

-ii-

--------------------------------------------------------------------------------

 

 

5.20

[Intentionally Omitted].

108

 

5.21

Business and Property of Credit Parties

108

 

5.22

Ineligible Securities

108

 

5.23

[Intentionally Omitted].

108

 

5.24

Equity Interests

109

 

5.25

Commercial Tort Claims

109

 

5.26

Letter of Credit Rights

109

 

5.27

Material Contracts

109

 

5.28

Certificate of Beneficial Ownership

109

VI.

AFFIRMATIVE COVENANTS.

109

 

6.1

Compliance with Laws

109

 

6.2

Conduct of Business and Maintenance of Existence and Assets

109

 

6.3

Books and Records

110

 

6.4

Payment of Taxes

110

 

6.5

Financial Covenants.

110

 

6.6

Insurance.

110

 

6.7

Payment of Indebtedness and Leasehold Obligations

113

 

6.8

Environmental Matters

113

 

6.9

Standards of Financial Statements

113

 

6.10

[Reserved]

114

 

6.11

Execution of Supplemental Instruments

114

 

6.12

Compliance with ERISA

114

 

6.13

Government Receivables

114

 

6.14

[Intentionally Omitted.].

114

 

6.15

Keepwell

114

 

6.16

Certificate of Beneficial Ownership.

115

 

6.17

Post-Closing Covenants.

115

VII.

NEGATIVE COVENANTS.

115

 

7.1

Merger, Consolidation, Acquisition and Sale of Assets.

115

 

7.2

Creation of Liens

116

 

7.3

Immaterial Subsidiaries

116

 

7.4

Investments

116

 

7.5

[Intentionally Omitted].

116

 

7.6

[Intentionally Omitted]

116

 

7.7

Restricted Payments

116

 

7.8

Indebtedness

116

 

7.9

Nature of Business

116

 

7.10

Transactions with Affiliates

116

 

7.11

Lease Obligations

117

 

7.12

Subsidiaries

118

 

7.13

Fiscal Year and Accounting Changes

118

 

7.14

Pledge of Credit

118

 

7.15

Amendment of Organizational Documents

118

-iii-

--------------------------------------------------------------------------------

 

 

7.16

Deposit Accounts

118

 

7.17

Prepayment of Indebtedness

118

VIII.

CONDITIONS PRECEDENT.

118

 

8.1

Conditions to Initial Advances

118

 

8.2

Conditions to Each Advance

122

IX.

INFORMATION AS TO BORROWERS.

123

 

9.1

Disclosure of Material Matters

123

 

9.2

Schedules

123

 

9.3

Environmental Reports.

124

 

9.4

Litigation

124

 

9.5

Material Occurrences

124

 

9.6

[Intentionally Omitted.].

125

 

9.7

Annual Financial Statements

125

 

9.8

Quarterly Financial Statements

125

 

9.9

Monthly Financial Statements

126

 

9.10

Other Reports

127

 

9.11

Additional Information

127

 

9.12

Projected Operating Budget

127

 

9.13

Variances From Operating Budget

127

 

9.14

Notice of Suits, Adverse Events

127

 

9.15

ERISA Notices and Requests

127

 

9.16

Additional Documents

128

 

9.17

Updates to Certain Schedules

128

 

9.18

Financial Disclosure

128

X.

EVENTS OF DEFAULT.

128

 

10.1

Nonpayment

128

 

10.2

Breach of Representation

129

 

10.3

Financial Information

129

 

10.4

Judicial Actions

129

 

10.5

Noncompliance

129

 

10.6

Judgments

129

 

10.7

Bankruptcy

129

 

10.8

[Intentionally Omitted].

130

 

10.9

Lien Priority

130

 

10.10

Bonding Agreement.

130

 

10.11

Cross Default

131

 

10.12

Breach of Guaranty or Pledge Agreement

131

 

10.13

Change of Control

131

 

10.14

Invalidity

131

 

10.15

Seizures

131

 

10.16

[Intentionally Omitted].

131

-iv-

--------------------------------------------------------------------------------

 

 

10.17

ERISA Events

131

 

10.18

Anti-Money Laundering/International Trade Law Compliance

132

XI.

LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.

132

 

11.1

Rights and Remedies.

132

 

11.2

Agent's Discretion

134

 

11.3

Setoff

134

 

11.4

Rights and Remedies not Exclusive

134

 

11.5

Allocation of Payments After Event of Default

134

XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

136

 

12.1

Waiver of Notice

136

 

12.2

Delay

136

 

12.3

Jury Waiver

136

XIII.

EFFECTIVE DATE AND TERMINATION.

136

 

13.1

Term

136

 

13.2

Termination

137

XIV.

REGARDING AGENT.

137

 

14.1

Appointment

137

 

14.2

Nature of Duties

137

 

14.3

Lack of Reliance on Agent

138

 

14.4

Resignation of Agent; Successor Agent

138

 

14.5

Certain Rights of Agent

139

 

14.6

Reliance

139

 

14.7

Notice of Default

139

 

14.8

Indemnification

140

 

14.9

Agent in its Individual Capacity

140

 

14.10

Delivery of Documents

140

 

14.11

Borrowers' Undertaking to Agent

140

 

14.12

No Reliance on Agent's Customer Identification Program

140

 

14.13

Other Agreements

141

 

14.14

Collateral Matters.

141

 

14.15

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

143

 

14.16

Several Obligations; No Liability

144

 

14.17

Bank Product Providers

144

 

14.18

Intercreditor Agreements and Equipment Utilization Agreements

145

XV.

BORROWING AGENCY.

145

 

15.1

Borrowing Agency Provisions; Joint and Several Liability.

145

 

15.2

Waiver of Subrogation

147

-v-

--------------------------------------------------------------------------------

 

XVI.

MISCELLANEOUS.

148

 

16.1

Governing Law

148

 

16.2

Entire Understanding.

148

 

16.3

Successors and Assigns; Participations; New Lenders.

152

 

16.4

Application of Payments

155

 

16.5

Indemnity

155

 

16.6

Notice

157

 

16.7

Survival

159

 

16.8

Severability

159

 

16.9

Expenses

159

 

16.10

Injunctive Relief

160

 

16.11

Consequential Damages

160

 

16.12

Captions

160

 

16.13

Counterparts; Facsimile Signatures

160

 

16.14

Construction

160

 

16.15

Confidentiality; Sharing Information

160

 

16.16

Publicity

161

 

16.17

Certifications From Banks and Participants; USA PATRIOT Act.

161

 

16.18

Anti-Terrorism Laws.

162

 

16.19

Acknowledgment and Consent to Bail‑In of EEA Financial Institutions

162

 

16.20

Judgment Currency

163

 

16.21

Creditor-Debtor Relationship

163




-vi-

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES

Exhibits

Exhibit 1.2

Borrowing Base Certificate

Exhibit 1.2(a)

Compliance Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 2.4(a)

Swing Loan Note

Exhibit 5.5(b)

Financial Projections

Exhibit 8.1(d)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

 

Schedules

Schedule 1.2

Permitted Encumbrances

Schedule 1.3

US Flagged and Located Fleet Assets

Schedule 1.4

Permitted Indebtedness

Schedule 1.5

Permitted Investments

Schedule 2.11

Schedule 4.4

Existing Letters of Credit

Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property

Schedule 4.8(j)

Deposit and Investment Accounts

Schedule 5.1

Consents

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.8(b)

Litigation

Schedule 5.8(c)

Employee Benefit Plans

Schedule 5.9

[Reserved]

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 5.24

Equity Interests

Schedule 5.25

Commercial Tort Claims

Schedule 5.26

Letter of Credit Rights

Schedule 5.27

Material Contracts

Schedule 6.17

Post-Closing Covenants

Schedule 7.10

Affiliate Transactions

Schedule 16.3

Competitors

 

-vii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT

 

Amended and Restated Revolving Credit and Security Agreement dated as of May 3,
2019 among GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation
("GLDD"), GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability
company ("GLDD LLC"), NASDI HOLDINGS, LLC, a Delaware limited liability company
("NASDI"), GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC., a Delaware corporation
("Environmental"), GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE SOLUTIONS, LLC
("Solutions"), GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE, LLC
("Infrastructure"), Great Lakes U.S. Fleet Management, LLC, a Delaware limited
liability company ("Fleet"), DREWS SERVICES LLC, a South Carolina limited
liability company ("Drews Services") (GLDD, GLDD LLC, NASDI, Environmental,
Solutions, Infrastructure, Fleet and Drews Services, and each Person joined
hereto as a borrower from time to time, collectively, the "Borrowers", and each
a "Borrower"), each other Credit Party party hereto from time to time, the
financial institutions which are now or which hereafter become a party hereto
(collectively, the "Lenders" and each individually a "Lender"), PNC CAPITAL
MARKETS, CIBC BANK USA, SunTrust ROBINSON HUMPHREY, INC., and BANK OF AMERICA,
N.A., as joint lead arrangers and joint bookrunners, HSBC Bank USA, N.A., as
documentation agent, and PNC BANK, NATIONAL ASSOCIATION ("PNC"), as agent for
Lenders (PNC, in such capacity, the "Agent").

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, the other Credit Parties party hereto, Lenders and Agent hereby agree
as follows:

I.

DEFINITIONS.

Accounting Terms.  As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP.
Notwithstanding any other provision contained herein, any lease that was treated
as an operating lease for purposes of GAAP as of December 31, 2018 shall not be
treated as Indebtedness or as a Capitalized Lease Obligation and shall continue
to be treated as an operating lease (and any future lease, if it were in effect
on December 31, 2018, that would be treated as an operating lease for purposes
of GAAP as of December 31, 2018 shall be treated as an operating lease), in each
case for purposes of this Agreement, notwithstanding any actual or proposed
change in or application of GAAP after such date.  If there occurs after the
Closing Date any change in GAAP that affects in any respect the calculation of
any covenant contained in this Agreement or the definition of any term defined
under GAAP used in such calculations, Agent, Lenders and Borrowers shall
negotiate in good faith to amend the provisions of this Agreement that relate to
the calculation of such covenants with the intent of having the respective
positions of Agent, Lenders and Borrowers after such change in GAAP conform as
nearly as possible to their respective positions as of the Closing Date,
provided, that, until any such amendments have been agreed upon, the covenants
in this Agreement shall be calculated as

 

--------------------------------------------------------------------------------

 

if no such change in GAAP had occurred and Borrowers shall provide additional
financial statements or supplements thereto, attachments to Compliance
Certificates and/or calculations regarding financial covenants as Agent may
reasonably require in order to provide the appropriate financial information
required hereunder both reflecting any applicable changes in GAAP and as
necessary to demonstrate compliance with the financial covenants before giving
effect to the applicable changes in GAAP.

General Terms.  For purposes of this Agreement the following terms shall have
the following meanings:

"Acceptable Appraisal" shall mean, as of any date of determination, with respect
to an appraisal of Equipment, the most recent appraisal of such Equipment
received by Agent as of such date of determination, to determine the Net Orderly
Liquidation Value thereof (i) from an Approved Appraiser and (ii) the scope and
methodology of which are reasonably satisfactory to Agent.

"Accountants" shall have the meaning set forth in Section 9.7 hereof.

"Acquired Indebtedness" shall mean (i) with respect to any Person that becomes a
Subsidiary of GLDD after the Closing Date in a Permitted Acquisition,
Indebtedness of such Person and its Subsidiaries existing at the time such
Person becomes a Subsidiary of GLDD that was not incurred in connection with, or
in contemplation of, such Person becoming a Subsidiary of GLDD and (ii) with
respect to the Borrowers or any Subsidiary of GLDD, any Indebtedness of a Person
(other than the Borrower or a Subsidiary of GLDD) existing at the time such
Person is merged with or into the Borrower or a Subsidiary of GLDD in a
Permitted Acquisition, or Indebtedness expressly assumed by the Borrower or any
Subsidiary of GLDD in connection with the acquisition of an asset or assets from
another Person  in a Permitted Acquisition, which Indebtedness was not, in any
case, incurred by such other Person in connection with, or in contemplation of,
such merger or acquisition.

"Advance Rates" shall have the meaning set forth in Section 2.1(a)(z)(iii)
hereof.

"Advances" shall mean and include the Revolving Advances (including Protective
Advances and Intentional Overadvances), Letters of Credit, Letter of Credit
Borrowings and the Swing Loans.

"Affected Lender" shall have the meaning set forth in Section 3.11 hereof.

"Affiliate" of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above.  For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote ten percent (10%) or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for any such Person, or (y) to direct or
cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.

"Agent" shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

-2-

--------------------------------------------------------------------------------

 

"Agreement" shall mean this Amended and Restated Revolving Credit and Security
Agreement, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.

"Agreement Currency" shall have the meaning set forth in Section 16.20.

"Alternate Base Rate" shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one-half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.00%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.  Any change in the Alternate Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

"Alternate Source" shall have the meaning set forth in the definition of Federal
Funds Open Rate.

"Anti-Terrorism Laws" shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, corruption or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Laws, including without limitation the United States Foreign
Corrupt Practices Act of 1977, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001),  and the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V), all as amended, supplemented or replaced from time
to time.

"Applicable Law" shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, this Agreement, Other Document or
contract in question, including all applicable common law and equitable
principles, all provisions of all applicable state, federal and foreign
constitutions, statutes, rules, regulations, treaties, directives and orders of
any Governmental Body, and all orders, judgments and decrees of all courts and
arbitrators.

"Applicable Margin" shall mean for Advances as of the Closing Date and through
and including the date immediately prior to the first Adjustment Date (as
defined below), the applicable percentage specified below:

APPLICABLE MARGINS FOR
DOMESTIC RATE LOANS

APPLICABLE MARGINS FOR
LIBOR RATE LOANS

Advances

Advances

0.50%

1.50%

 

Effective as of the date on which the Borrowing Base Certificate is required to
be delivered under Section 9.2 for the most recently completed fiscal quarter
(commencing with the fiscal quarter ending September 30, 2019) (each day on
which such delivery is due, an "Adjustment Date"), the Applicable Margin for
each type of Advance shall be adjusted, if necessary, to the applicable percent
per annum set forth in the pricing table below corresponding

-3-

--------------------------------------------------------------------------------

 

to the average daily Undrawn Availability for the most recently completed fiscal
quarter prior to the applicable Adjustment Date:

QUARTERLY AVERAGE UNDRAWN AVAILABILITY

APPLICABLE MARGINS FOR DOMESTIC
RATE LOANS

APPLICABLE MARGINS FOR LIBOR
RATE LOANS

 

Advances

Advances

Greater than 66.67% of the Maximum Revolving Advance Amount

0.50%

1.50%

Less than or equal to 66.67% of the Maximum Revolving Advance Amount but greater
than 33.33% of the Maximum Revolving Advance Amount

0.75%

1.75%

Less than or equal to 33.33% of the Maximum Revolving Advance Amount

1.00%

2.00%

 

If Borrowers shall fail to deliver the Borrowing Base Certificate and/or other
information required under Section 9.2 by the date required pursuant to such
section, each Applicable Margin shall be conclusively presumed to equal the
highest Applicable Margin specified in the pricing table set forth above until
the date of delivery of such Borrowing Base Certificate and/or other
information, at which time the rate will be adjusted based upon the Borrowing
Base Certificate then delivered.

"Application Date" shall have the meaning set forth in Section 2.8(b) hereof.

"Application Event" shall mean the occurrence of (a) a failure by Borrowers to
repay all of the Obligations in full on the Maturity Date or if sooner, the date
the Obligations are declared due and payable pursuant to the terms hereof, or
(b) an Event of Default and the election by Agent or the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to Section
11.5 of this Agreement.

"Approved Appraiser" shall mean North American Marine Consultants, LLC or such
other appraiser reasonably satisfactory to Agent.

"Approved Electronic Communication" shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the Credit Management Module of
PNC's PINACLE® system, or any other equivalent electronic service agreed to by
Agent, whether owned, operated or hosted by Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Agent pursuant to this Agreement or any Other Document,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Agent specifically instructs a Person to deliver
in physical form.

"Argonaut" shall mean Argonaut Insurance Company.

-4-

--------------------------------------------------------------------------------

 

"Argonaut Agreement" shall mean that certain General Indemnity Agreement dated
as of April 7, 2015 by and among certain of the Borrowers, Argonaut and the
other parties thereto from time to time.

"Assignment of Claims Act" shall mean the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.).

"Assignment of Earnings and Charters" shall mean any assignment of earnings and
charters by GLDD LLC in favor of Agent, in form and substance satisfactory to
Agent.

"Assignment of Insurances" shall mean any assignment of insurances by GLDD LLC
in favor of Agent, in form and substance satisfactory to Agent.

"ATB" shall mean the Fleet Assets comprised of (i) the U.S. flag vessel named
Ellis Island, Official Number 1256673, and (ii) the U.S. flag vessel named
Douglas B Mackie, Official Number 1256691, which are subject to the ATB Ship
Mortgage.

"ATB Conditions" shall mean, with respect to any applicable action, each of the
following conditions, after giving effect to such action:

(a)Undrawn Availability is greater than fifty percent (50.0%) of the Maximum
Loan Amount;

(b)the Fixed Charge Coverage Ratio shall be at least 2.00 to 1.00 for the most
recently ended fiscal month for which Agent has received financial statements
required under Section 9.9;

(c)Total Leverage Ratio shall not exceed 2.75 to 1.00; and

(d)no Default or Event of Default exists or would be caused thereby.

For purposes of clauses (a), (b) and (c) above, each calculation shall be
adjusted on a Pro Forma Basis; provided that, in connection with any
sale-leaseback of the ATB that is a Permitted Disposition, any EBITDA generated
by the ATB would not be deducted from EBITDA.

"ATB Ship Mortgage" shall mean the First Preferred Fleet Mortgage dated as of
November 17, 2017, executed by Fleet in favor of Agent and Security Trustee, as
such agreement may be amended or modified from time to time.

"Availability" shall mean, as of any date of determination, an amount equal to
the Gross Amount less such reserves against the Gross Amount, including without
limitation the Equipment Utilization Agreement Reserve, the Currency Reserve,
the Preferred Maritime Reserves and reserves related to Cash Management
Liabilities and Hedge Liabilities, as Agent may reasonably deem proper and
necessary in its Permitted Discretion as of such date of determination.

-5-

--------------------------------------------------------------------------------

 

"Bail‑In Action" shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail‑In Legislation" shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail‑In Legislation
Schedule.

"Bankruptcy Code" shall mean Title 11 of the United States Code, as amended.

"Base Rate" shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

"Beneficial Owner" shall mean, for each Borrower, each of the
following:  (a) each individual, if any, who, directly or indirectly, owns 25%
or more of such Borrower's Equity Interests; and (b) a single individual with
significant responsibility to control, manage, or direct such Borrower.

"Benefited Lender" shall have the meaning set forth in Section 2.6(e) hereof.

"Berkley" shall mean Berkley Regional Insurance Company.

"Berkley Agreement" shall mean that certain General Agreement of Indemnity dated
as of April 13, 2015 by and among certain of the Borrowers, Berkley and the
other parties thereto from time to time.

"Bonding Agreement" shall mean, collectively, the Argonaut Agreement and any
supplement thereto or replacement thereof, the Berkley Agreement and any
supplement thereto or replacement thereof, the Chubb Agreement and any
supplement thereto or replacement thereof, the Liberty Agreement and any
supplement thereto or replacement thereof, the Zurich Agreement and any
supplement thereto or replacement thereof, and any similar contractual
arrangement entered into by GLDD or any of its Subsidiaries with providers of
bid, performance or payment bonds.

"Bonding Obligations" shall mean (a) obligations incurred by GLDD and its
Subsidiaries (including guaranties thereof) with respect to bid, payment,
performance, surety, appeal or similar bonds and completion guaranties in the
Ordinary Course of Business and (b) obligations incurred by GLDD and its
Subsidiaries (including guaranties thereof) under any Bonding Agreement.

"Borrower" or "Borrowers" shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

-6-

--------------------------------------------------------------------------------

 

"Borrowers' Account" shall have the meaning set forth in Section 2.10 hereof.

"Borrowing Agent" shall mean GLDD.

"Borrowing Base Certificate" shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by a Responsible Officer of the Borrowing
Agent and delivered to Agent, appropriately completed, by which such Responsible
Officer shall certify to Agent the Gross Amount and calculation thereof as of
the date of such certificate.

"Business Day" shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by Law to be closed
for business in East Brunswick, New Jersey or Chicago, Illinois and, if the
applicable Business Day relates to any LIBOR Rate Loans, such day must also be a
day on which dealings are carried on in the London interbank market.

"Capital Expenditures" shall mean, with respect to GLDD on a Consolidated Basis,
expenditures made or liabilities incurred for the acquisition of any fixed
assets or improvements (or of any replacements or substitutions thereof or
additions thereto) which have a useful life of more than one year and which, in
accordance with GAAP, would be classified as capital expenditures.  Capital
Expenditures shall include the total principal portion of Capitalized Lease
Obligations.

"Capitalized Lease Obligation" shall mean with respect to GLDD on a Consolidated
Basis, any Indebtedness of any Borrower represented by obligations under a lease
that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

"Cash Collateralization" or "Cash Collateralize" shall mean to pledge and
deposit with or deliver to Agent, for the benefit of one or more of the Issuer
or the Lenders, as collateral for the Maximum Undrawn Amount of any Letter of
Credit, (a) cash or deposit account balances in the currency in which such
Letter of Credit is denominated in an amount equal to 105% of the Maximum
Undrawn Amount of such Letter of Credit (or with respect to any Letter of Credit
denominated in an Optional Currency, 110% of the Maximum Undrawn Amount of such
Letter of Credit), (b) backstop letters of credit entered into on terms and from
issuers satisfactory to Agent and Issuer denominated in the currency in which
such Letter of Credit is denominated and in an amount equal to 105% of the
Maximum Undrawn Amount of such Letter of Credit (or with respect to any Letter
of Credit denominated in an Optional Currency, 110% of the Maximum Undrawn
Amount of such Letter of Credit), and/or (c) if Agent and Issuer shall agree, in
their sole discretion, other credit support, in each case, in the currency in
which such Letter of Credit is denominated and pursuant to documentation in form
and substance satisfactory to Agent and Issuer. "Cash Collateral" shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

"Cash Dominion Period" shall mean the period commencing after the occurrence of
a Cash Dominion Trigger Event and continuing until the date when (a) no Event of
Default shall exist and be continuing and (b) Undrawn Availability is greater
than twelve and one-half percent (12.5%) of the Maximum Loan Amount for twenty
(20) consecutive days.

-7-

--------------------------------------------------------------------------------

 

"Cash Dominion Trigger Event" shall mean the occurrence of any of the
following:  (a) the occurrence and continuance of any Event of Default, or
(b) Undrawn Availability is less than twelve and one-half percent (12.5%) of
Maximum Loan Amount for five (5) consecutive Business Days.

"Cash Equivalents" shall mean, at any time, Investments of GLDD or any of its
Subsidiaries in (a) any obligation, maturing not more than one hundred twenty
(120) days from the date of creation thereof, which is issued or guaranteed by
the United States Government or issued by an agency thereof and backed by the
full faith and credit of the United States; (b) commercial paper, maturing not
more than one hundred twenty (120) days from the date of creation thereof, which
is issued by (i) a corporation (other than an Affiliate of any Credit Party)
organized under the laws of any state of the United States or of the District of
Columbia which has a short-term credit rating of at least A‑1 by S&P and P‑1 by
Moody's, or (ii) any Lender (or its holding company) having a long-term credit
rating of at least A by S&P and A2 by Moody's; (c) any certificate of deposit,
time or demand deposit (including Eurodollar time deposits) or bankers
acceptance, maturing not more than one hundred twenty (120) days from the date
of creation thereof, which is issued by either (i) a commercial banking
institution organized under the laws of the United States or any State thereof
or the District of Columbia that has a combined capital, surplus and undivided
profits of not less than $500,000,000 and has a long-term credit rating of at
least A by S&P and A2 by Moody's, (ii) any Lender with a long-term credit rating
of at least A by S&P and A2 by Moody's, or (iii) (A) any branch of any Lender
having a long-term credit rating of at least A by S&P and A2 by Moody's, (B) any
commercial banking institution organized under the laws of the United States or
any State thereof or any Organization for Economic Co-operation and Development
country which has a combined capital, surplus and undivided profits of not less
than $500,000,000 and has a long-term credit rating of at least A by S&P and A2
by Moody's, or (C) any financial institution organized under the laws of a
country where GLDD or any of its Subsidiaries is engaged in a dredging or
construction project to the extent such certificates of deposit, time or demand
deposits (including Eurodollar time deposits) or bankers acceptances are
reasonably necessary in connection with such dredging or construction project
with a long-term credit rating of at least A by S&P and A2 by Moody's; (d) fully
collateralized repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clause (a) above, entered into
with any institution meeting the qualifications specified in clause (c) above;
(e) short-term asset management accounts offered by any Lender for the purpose
of investing in notes issued by a corporation (other than an Affiliate of any
Credit Party) organized under the laws of any state of the United States or of
the District of Columbia and having a short-term credit rating of at least A‑1
by S&P and P-1 by Moody's; (f) Dollars or money in other currencies received in
the Ordinary Course of Business; or (g) money market funds at least ninety-five
percent (95%) of the assets of which constitute Cash Equivalents of the kinds
described in clauses (a), (b), (c) and (f) of this definition.

"Cash Management Liabilities" shall have the meaning provided in the definition
of "Cash Management Products and Services."

"Cash Management Products and Services" shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any Credit
Party:  (a) credit cards; (b) credit card processing

-8-

--------------------------------------------------------------------------------

 

services; (c) debit cards and stored value cards; (d) commercial cards; (e) ACH
transactions; and (f) cash management and treasury management services and
products, including without limitation controlled disbursement accounts or
services, lockboxes, automated clearinghouse transactions, overdrafts,
interstate depository network services.  The indebtedness, obligations and
liabilities of any Credit Party to the provider of any Cash Management Products
and Services (including all obligations and liabilities owing to such provider
in respect of any returned items deposited with such provider) (the "Cash
Management Liabilities") shall be "Obligations" and otherwise treated as
Obligations for purposes of this Agreement and each of the Other Documents, but
only so long as such provider (if not PNC or an Affiliate of PNC) has notified
Agent in writing of such Cash Management Products and Services within ten (10)
days of entering into such agreement or arrangement.

"CEA" shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

"Certificate of Beneficial Ownership" shall mean, for each Borrower, a
certificate in form and substance reasonably satisfactory to Agent, certifying,
among other things, the Beneficial Owner of such Borrower.

"CFTC" shall mean the Commodity Futures Trading Commission.

"Change in Law" shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

"Change of Control" shall mean:

(a)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a "person" or "group" shall be deemed to have "beneficial ownership"
of all Equity Interest that such "person" or "group" has the right to

-9-

--------------------------------------------------------------------------------

 

acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an "option right")), directly or indirectly, of more than
thirty-five percent (35%) of the Equity Interests of GLDD entitled to vote in
the election of members of the board of directors (or equivalent governing body)
of GLDD; or

(b)any "Change of Control" (or any similar or comparable definition or
provision) occurs under any agreement governing Note Indenture Obligations; or

(c)a majority of the members of the board of directors (or other equivalent
governing body) of GLDD are not Continuing Directors.

"Chubb" shall mean Westchester Fire Insurance Company or any of its affiliates,
including, but not limited to FEDERAL INSURANCE COMPANY, its successors and
assigns.

"Chubb Agreement" shall mean that certain General Agreement of Indemnity dated
as of April 7, 2015 by and among certain of the Borrowers, Chubb and the other
parties thereto from time to time.

"CIP Regulations" shall have the meaning set forth in Section 14.12 hereof.

"Closing Date" shall mean May 3, 2019.

"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

"Collateral" shall mean all right, title and interest of each Credit Party in
all of the following property and assets of such Credit Party, in each case
whether now existing or hereafter arising or created and whether now owned or
hereafter acquired and wherever located:

(a)all Receivables and all supporting obligations relating thereto;

(b)all Equipment (including, without limitation, Fleet Assets) and fixtures;

(c)all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;

(d)all Inventory;

(e)securities, financial assets and investment property (including all Equity
Interests issued by a Subsidiary to such Credit Party);

(f)all Real Property to the extent subject to Mortgages;

(g)all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including

-10-

--------------------------------------------------------------------------------

 

promissory notes), letters of credit (whether or not the respective letter of
credit is evidenced by a writing) and letter-of-credit rights, cash,
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;

(h)all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Credit
Party or in which it has an interest), computer programs, tapes, disks and
documents, including all of such property relating to the property described in
clauses (a) through (g) of this definition; and

(i)all proceeds and products of the property described in clauses (a) through
(h) of this definition, in whatever form.

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.

"Collateral Trigger Event" shall mean as of any date of determination, (a) the
occurrence and continuance of an Event of Default or (b) any date Borrowers
shall have Undrawn Availability of less than ten percent (10%) of the Maximum
Loan Amount for five (5) consecutive Business Days.

"Collection Account" shall mean a deposit account of a Credit Party maintained
at the Primary Depository Institution which is used exclusively for deposits of
collections and proceeds of Collateral and not as a disbursement or operating
account upon which checks or other drafts may be drawn.

"Commitment Transfer Supplement" shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Agent by which the Purchasing Lender purchases and assumes a portion of the
obligation of a Lender to make Advances under this Agreement.

"Compliance Certificate" shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by a Responsible Officer of
Borrowing Agent.

"Computation Date" shall have the meaning set forth in Section 2.25 hereof.

"Connection Income Taxes" shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consents" shall mean all licenses, permits, consents, approvals,
authorizations, qualifications and orders of Governmental Bodies and other third
parties, domestic or foreign, necessary to carry on any Credit Party's business
or necessary (including to avoid a conflict or breach under any agreement,
instrument, other document, license, permit or other authorization) for the
execution, delivery or performance of this Agreement and the Other Documents.

"Continuing Directors" shall mean the directors of GLDD on the Closing Date and
each other director of GLDD, if, in each case, such other director's nomination
for election to the

-11-

--------------------------------------------------------------------------------

 

board of directors (or equivalent governing body) of GLDD is recommended by at
least 51% of the then Continuing Directors.

"Contract Rate" shall have the meaning set forth in Section 3.1 hereof.

"Controlled Account Bank" shall have the meaning set forth in Section 4.8(h)
hereof.

"Controlled Accounts" shall have the meaning set forth in Section 4.8(h) hereof.

"Covenant Testing Period" shall mean a period (a) commencing on the last day of
the fiscal month of GLDD most recently ended prior to a Covenant Trigger Date
for which Borrowers have delivered to Agent financial statements pursuant to
Section 9.9, and (b) continuing through and including the first day after such
Covenant Trigger Date that Undrawn Availability has equaled or exceeded twelve
and one-half percent (12.5%) of the Maximum Loan Amount for thirty (30)
consecutive days.

"Covenant Trigger Date" shall mean any date Undrawn Availability is less than
twelve and one-half percent (12.5%) of the Maximum Loan Amount for five (5)
consecutive days.

"Covered Entity" shall mean (a) each Credit Party, each of Credit Party's
Subsidiaries and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, (A) control of a Person (other than GLDD) shall
mean the direct or indirect (x) ownership of, or power to vote, twenty-five
percent (25%) or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of such Person or other
Persons performing similar functions for such Person, or (y) power to direct or
cause the direction of the management and policies of such Person whether by
ownership of equity interests, contract or otherwise and (B) control of GLDD
shall mean the direct or indirect power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

"Credit Party" means each Borrower and each Guarantor; and "Credit Parties"
means all such Persons, collectively.

"Currency Losses" shall have the meaning set forth in Section 2.14(f) hereof.

"Currency Reserve" shall mean, with respect to any Letter of Credit denominated
in an Optional Currency, an amount equal to the Dollar Equivalent of such amount
as Agent determines in its Permitted Discretion for potential currency
fluctuations; provided, that Agent shall in its determination of the amount of
such reserve take into account whether such Optional Currency is pegged to the
Dollar.

"Customer" shall mean the account debtor with respect to any Receivable and/or
the prospective purchaser of goods, services or both with respect to any
contract or contract right, and/or any party who enters into or proposes to
enter into any contract or other arrangement with any Credit Party, pursuant to
which such Credit Party is to deliver any personal property or perform any
services.

-12-

--------------------------------------------------------------------------------

 

"Daily LIBOR Rate" shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage on such day.  Notwithstanding the foregoing, if the Daily
LIBOR Rate as determined above would be less than zero (0.00), such rate shall
be deemed to be zero (0.00) for purposes of this Agreement.

"Debt Payments" shall mean for any period, with respect to GLDD on a
Consolidated Basis, all cash actually expended to make: (a) interest payments on
any Advances or other Indebtedness, plus (b) scheduled principal payments on
Indebtedness, plus (c) payments for all fees, commissions and charges set forth
herein or with respect to Indebtedness, plus (d) scheduled payments on
Capitalized Lease Obligations.

For purposes of this Agreement, Debt Payments shall be adjusted on a Pro Forma
Basis for any period in which a Specified Transaction is consummated.

"Default" shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

"Default Rate" shall have the meaning set forth in Section 3.1 hereof.

"Defaulting Lender" shall mean any Lender that: (a) has failed, within two (2)
Business Days of the date required, to (i) fund any portion of its Revolving
Commitment Percentage of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or Swing Loans or (iii) pay over
to Agent, Issuer, Swing Loan Lender or any Lender any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies Agent in writing that such failure is the result of such Lender's good
faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Borrowers or Agent in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender's good
faith determination that a condition precedent (specifically identified and
including a particular Default or Event of Default, if any) to funding a loan
under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within two (2) Business Days
after request by Agent or the Borrowers, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Advances and, if applicable, participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon Agent's and the Borrowers’ receipt of such certification in form and
substance satisfactory to Agent and the Borrowers; (d) has become, or has a
direct or indirect parent company that has become, the subject of an Insolvency
Event; (e) has failed at any time to comply with the provisions of Section
2.6(e) with respect to purchasing participations from the other Lenders, whereby
such Lender's share of any payment received, whether by setoff or otherwise, is
in excess of its pro rata share of such payments due and payable to all of the
Lenders; or (f) has become the subject of a Bail-In Action.  Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (f) above shall be conclusive

-13-

--------------------------------------------------------------------------------

 

and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(e)) upon delivery of written notice
of such determination to the Borrowers and each Lender.

"Designated Lender" shall have the meaning set forth in Section 16.2(d) hereof.

"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Obligations that are accrued and payable), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that are not Disqualified Equity Interests) (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Obligations that are accrued and payable),
in whole or in part, (c) provides for the scheduled payment of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interest that would constitute Disqualified Equity Interests, in
each case for clauses (a) through (d) above, prior to the date that is
ninety-one (91) days after the Maturity Date; provided, that if such Equity
Interest is issued pursuant to a plan for the benefit of GLDD or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interest solely because it may be required to
be repurchased by GLDD or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

"Document" shall have the meaning given to the term "document" in the Uniform
Commercial Code.

"Documented Vessels" shall mean the Fleet Assets of a Credit Party subject to a
certificate of documentation or certificate of registry, official name and
official number, including, without limitation, the vessels listed on Schedule
1.3 and identified as Documented Vessels therein.

"Dollar" and the sign "$" shall mean lawful money of the United States of
America.

"Dollar Equivalent" shall mean, as of any Computation Date, (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in another currency, the equivalent amount thereof in Dollars
as determined by Agent, at such time on the basis of the Spot Rate (determined
in respect of the most recent Computation Date or such other date determined by
Agent) for the purchase of Dollars with such currency.

"Domestic Rate Loan" shall mean any Advance that bears interest based upon the
Alternate Base Rate.

"Domestic Subsidiary" shall mean any Subsidiary of any Person that is organized
or incorporated in the United States, any State or territory thereof or the
District of Columbia.

-14-

--------------------------------------------------------------------------------

 

"Drawing Date" shall have the meaning set forth in Section 2.14(b) hereof.

"E&I Segment Disposition" means the sale by the Borrowers of all of the
outstanding Equity Interests of the E&I Subsidiary.

"E&I Subsidiary" means Great Lakes Environmental & Infrastructure, LLC, a
Delaware limited liability company.

"EBITDA" shall mean, for any period, with respect to GLDD on a Consolidated
Basis, the sum of the following, without duplication, in accordance with GAAP:  

(a) Net Income for such period, plus

(b) the sum of the following, without duplication, to the extent deducted in
determining Net Income for such period:  

(i) federal, state, local and foreign income and franchise taxes,

(ii) total interest expense (net of interest income) for such period,

(iii) depreciation, depletion and amortization expense (including amortization
of intangible assets (including goodwill)),

(iv) non-cash charges and losses (excluding any such non-cash charges or losses
to the extent, (x) there were cash charges with respect to such charges and
losses in past accounting periods, (y) there is a reasonable expectation that
there will be cash charges with respect to such charges and losses in future
accounting periods, or (z) they consist of write downs of accounts receivable
that exceed $2,000,000 in the aggregate during any fiscal year),

(v) Transaction Costs (other than Transaction Costs incurred in connection with
(x) the Transactions occurring on the Closing Date to the extent such
Transaction Costs exceed $3,000,000 in the aggregate, (y) any Permitted Note
Refinancing to the extent such Transaction Costs exceed $6,500,000 in the
aggregate during any fiscal year, and (z) any Permitted Acquisition (or any
proposed Permitted Acquisition not consummated) or the amendment, consent or
waiver of this Agreement or any of the Other Documents or otherwise unrelated to
the Transactions to the extent such Transaction Costs exceed $2,000,000 in the
aggregate during any fiscal year),

(vi) any amounts included in the calculation of Net Income for amortization or
non-cash charges for the write-off or impairment of goodwill, intangibles or
other purchase accounting adjustments related to the accounting for the
Transactions or other acquisitions under GAAP (including Financial Accounting
Standards Codification 350 and 805),

(vii) non-recurring restructuring charges or reserves and business optimization
expense (including any non-recurring restructuring costs and integration costs
incurred in connection with Permitted Acquisitions after the Closing Date),
costs related to the

-15-

--------------------------------------------------------------------------------

 

closure or consolidation of facilities, relocation and severance expenses,
systems establishment costs and conversion costs to the extent factually
supportable, verifiable, and certified as such by a Responsible Officer of
Borrowing Agent and approved by Agent in its Permitted Discretion, provided that
the aggregate amount of add-backs made pursuant to this subclause (vii)(B),
shall not exceed $6,000,000 during any fiscal year,  and

(viii) fees and expenses incurred in connection with the negotiation or entering
into of any Bonding Agreement or any amendment, restatement, supplement or other
modification of any Bonding Agreement in each case to the extent not in the
Ordinary Course of Business, provided that the aggregate amount of add-backs
made pursuant to this clause (viii), shall not exceed $100,000 during any fiscal
year, plus

(c) cash distributions received by GLDD and any of its wholly-owned Subsidiaries
during such period from any non-wholly owned Subsidiary of GLDD or other equity
joint venture to the extent the net income attributable to such non-wholly owned
Subsidiary or equity joint venture is excluded from Net Income.

For purposes of this Agreement, EBITDA shall be adjusted on a Pro Forma Basis.

"EEA Financial Institution" shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

"EEA Member Country" shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any deluge) having responsibility for the resolution of any EEA
Financial Institution.

"EU Bail‑In Legislation Schedule" shall mean the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Effective Date" shall mean, with respect to a Swap, the date indicated in a
document or agreement to be the date on which such document or agreement becomes
effective, or, if there is no such indication, the date of execution of such
document or agreement.

"Eligibility Date" shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

-16-

--------------------------------------------------------------------------------

 

"Eligible Contract Participant" shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.

"Eligible Fleet Assets" shall mean Fleet Assets of a Credit Party which Agent,
in its Permitted Discretion, shall deem Eligible Fleet Assets, based on such
considerations as Agent may from time to time deem appropriate.  A Fleet Asset
shall not be an Eligible Fleet Asset if:  (a) it is not subject to a perfected
first priority security interest in favor of Agent, (b) it is subject to any
Lien other than a Permitted Encumbrance; (c) it is not owned by a Credit Party
with good, valid, and marketable title thereto; (d)  it is located in (1) any
Sanctioned Country, (2) any Listed Area as defined by the Joint War Committee,
unless Borrowers shall (if not already in place), at their sole cost and
expense, obtain and maintain, or cause or procure to be obtained and maintained
on such Fleet Asset, war risks (including war protection and indemnity
liability) covering, inter alia, the perils of terrorism, piracy, confiscation,
expropriation, seizure and blocking and trapping, or (3) Brazil or any other
country or location (A) in which it has been determined by a court of law that a
mortgage on a foreign-flag vessel will not be recognized as enforceable in such
country or location or (B) which does not have a Law that recognizes the
enforceability of mortgage on foreign-flag vessels; provided that Agent shall
provide written notice to Borrowers of such country or location before such
country or location shall be deemed to be a geographic area where Eligible Fleet
Assets may not operate; provided further that such notice shall be effective
solely with respect to binding contracts for projects entered into after the
date of such notice (each such location described in this clause (d), an
"Ineligible Location"); (e) it is in-transit other than in the Ordinary Course
of Business; (f) it is not in good working order and marketable condition
(ordinary wear and tear excepted); (g) it is worn out, obsolete, damaged or
defective; (h) it is leased by a Credit Party except in a Permitted Disposition
or it is leased to a Credit Party; (i) it is a Documented Vessel with respect to
which Credit Parties have failed to comply with Section 4.12; (j) it is not
covered by an Acceptable Appraisal; (k) it is in lay-up status or out of class;
(l) it is eligible to be a Documented Vessel (as determined by Agent in its
Permitted Discretion) but is not a Documented Vessel; (m) it is not flagged in
the United States; (n) it is a Fleet Asset acquired in a Permitted Acquisition,
with respect to which Agent has not completed a collateral audit and appraisal;
or (o) it is seized by or forfeited to a Governmental Body.

"Eligible New Fleet Assets" shall mean any New Fleet Asset which satisfies all
of the criteria of an Eligible Fleet Asset, except it is not covered by an
Acceptable Appraisal.

"Eligible Receivables" shall mean each Receivable constituting an account of a
Credit Party arising in the Ordinary Course of Business and which Agent, in its
Permitted Discretion, shall deem to be an Eligible Receivable, based on such
considerations as Agent may from time to time deem appropriate.  In addition, no
Receivable shall be an Eligible Receivable if:

(a)it is not subject to Agent's first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), or is not evidenced by an
invoice or other documentary evidence satisfactory to Agent;

(b)it arises out of a sale made by any Credit Party to an Affiliate of any
Credit Party or to a Person controlled by an Affiliate of any Credit Party;

-17-

--------------------------------------------------------------------------------

 

(c)it is due or unpaid more than ninety (90) days after the original invoice
date or sixty (60) days after the original due date or has selling terms in
excess of thirty (30) days;

(d)any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached and remains uncured;

(e)fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder;

(f)an Insolvency Event shall have occurred with respect to such Customer;

(g)the sale is to a Customer outside the continental United States of America or
a province of Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Agent;

(h)the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(i)[Intentionally Omitted];

(j)the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Credit Party
assigns its right to payment of such Receivable to Agent pursuant to the
Assignment of Claims Act or has otherwise complied with other applicable
statutes or ordinances;

(k)the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Credit Party and accepted by the Customer or
the Receivable otherwise does not represent a final sale;

(l)the Receivable is subject to any offset, deduction, defense, dispute, credits
or counterclaim (but such Receivable shall only be ineligible to the extent of
such offset, deduction, defense, credit or counterclaim), the Customer is also a
creditor or supplier of a Credit Party or the Receivable is contingent in any
respect or for any reason;

(m)the applicable Credit Party has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n)any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(o)such Receivable is not payable to a Credit Party in Dollars;

-18-

--------------------------------------------------------------------------------

 

(p)such Receivable arises from a transaction that is subject to a performance
bond, bid bond, customs bond, appeal bond, surety bond, performance guarantee,
completion guarantee or similar obligation;

(q)such Receivables were acquired in connection with a Permitted Acquisition,
unless Agent has completed a collateral audit with respect thereto;

(r)the Customer is a Sanctioned Person; or

(s)such Receivable is not otherwise satisfactory to Agent as determined by Agent
in its Permitted Discretion.

"Employee Benefit Plan" shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate including any Pension Plan that has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliate.

"Environmental Claim" shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
violation, investigations (other than internal reports prepared by any Person in
the Ordinary Course of Business and not in response to any Governmental Body) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, under
any such Environmental Law, including, without limitation, any and all orders by
Governmental Bodies for enforcement, cleanup, removal, response, remedial or
other actions, contribution, cost recovery, compensation or injunctive relief
resulting from any release of Hazardous Materials giving rise to any alleged
injury or threat of injury to human health or the environment.

"Environmental Laws" shall mean any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses and orders of courts or Governmental Bodies, relating to the
protection of human health or the environment, including, but not limited to,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

"Equipment" shall mean equipment as defined in the Uniform Commercial Code and
includes, without limitation, the Fleet Assets.

"Equipment Utilization Agreement (Argonaut)" shall mean that certain Equipment
Utilization Agreement dated as of the Original Closing Date by and among the
Borrowers, Agent, Argonaut and the other parties from time to time party
thereto, as the same may be may be amended, restated, supplemented or otherwise
modified from time to time.

"Equipment Utilization Agreement (Chubb)" shall mean that certain Equipment
Utilization Agreement dated as of Original Closing Date by and among the
Borrowers, Agent, Chubb and the other parties from time to time party thereto,
as the same may be may be amended, restated, supplemented or otherwise modified
from time to time.

-19-

--------------------------------------------------------------------------------

 

"Equipment Utilization Agreement (Multi-Surety)" shall mean that certain
Equipment Utilization Agreement dated as of Original Closing Date by and among
the Borrowers, Agent, Zurich, Liberty and the other parties from time to time
party thereto, as the same may be may be amended, restated, supplemented or
otherwise modified from time to time.

"Equipment Utilization Agreements" shall mean the Equipment Utilization
Agreement (Argonaut), the Equipment Utilization Agreement (Chubb) and the
Equipment Utilization Agreement (Multi-Surety).

"Equipment Utilization Agreement Reserve" shall mean a reserve in the amount of
the Applicable Monthly Access Fees (as defined in each Equipment Utilization
Agreement) paid to Agent pursuant to the Equipment Utilization Agreements.

"Equity Interests" shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other "equity security" (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the "issuer") or under the applicable laws
of such issuer's jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be:
(i) all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer;
(iii) all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(v) in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a "partner", general or limited, or "member" (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and
(ix) all certificates evidencing such Equity Interests.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974 and the
rules and regulations thereunder, each as may be amended or supplemented from
time to time.

-20-

--------------------------------------------------------------------------------

 

"ERISA Affiliate" shall mean any Person who together with any Credit Party or
any of its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

"Event of Default" shall have the meaning set forth in Article X hereof.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Excluded Deposit Account" shall mean a deposit account of the Credit Parties
that is (i) a payroll account, (ii) a withholding tax or fiduciary account,
(iii) deposit account No. [*] of the Loan Parties maintained at Pacific Western
Bank to the extent the aggregate balance in such account (A) does not exceed
$500,000 at any time and (B) constitutes cash collateral securing the
Indebtedness and obligations of GLDD LLC under that certain Bareboat Charter
Agreement, dated December 10, 2015, as amended, between GLDD LLC and Pacific
Western Bank for the vessel Lake Michigan, (iv) deposit account No. [*] of GLDD
LLC maintained at Bank of America, N.A. so long as such account is used only as
a disbursement account, (v) deposit account No. [*] of Great Lakes Environmental
& Infrastructure, LLC maintained at Bank of America, N.A. so long as such
account is used only as a disbursement account, (vi) a deposit account located
outside of the United States to the extent the aggregate balance in all such
accounts does not exceed $10,000,000 for more than five (5) consecutive Business
Days and such accounts are used only to fund projects in the Ordinary Course of
Business, and (vii) any other domestic account to the extent the aggregate
balance in all such accounts does not exceed $1,000,000 at any time.

"Excluded Equity Issuance" shall mean (a) in the event that GLDD or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to GLDD or such Subsidiary, as
applicable, (b) the issuance of Equity Interests by GLDD in order to finance the
purchase consideration (or a portion thereof) in connection with a Permitted
Acquisition (including the issuance of Equity Interests by GLDD to the seller in
a Permitted Acquisition) or to finance any Capital Expenditures to the extent
permitted under this Agreement or as consideration for any Permitted Investment,
(c) the issuance of Equity Interests by GLDD (i) pursuant to the exercise of
options or warrants, (ii) pursuant to the conversion of any debt securities to
equity or the conversion of any class of equity securities to any other class of
equity securities, (iii) issued, sold or granted in lieu of paying management
fees or consulting fees in cash, or (iv) to any member of management, officer,
independent director or employee of any Credit Party, (d) the issuance of any
director's qualifying shares, and (e) the issuance of Equity Interests that is a
Permitted Restricted Payment.

"Excluded Hedge Liability or Liabilities" shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower's and/or
Guarantor's failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable

-21-

--------------------------------------------------------------------------------

 

to Swaps for which such guaranty or security interest is or becomes illegal
under the CEA, or any rule, regulations or order of the CFTC, solely as a result
of the failure by such Borrower or Guarantor for any reason to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap; (b) if a
guarantee of a Swap Obligation would cause such obligation to be an Excluded
Hedge Liability but the grant of a security interest would not cause such
obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Other Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, the definition of Excluded Hedge Liability
or Liabilities with respect to each such Person shall only be deemed applicable
to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and (ii) the particular Person with
respect to which such Swap Obligations constitute Excluded Hedge Liabilities.

"Excluded Property" shall mean (i) Equity Interests of any Foreign Subsidiary or
any Person that is not a Subsidiary; (ii) any rights or interest in any General
Intangible, contract, lease, permit, license, or license agreement of any Credit
Party, if under the terms of such General Intangible, contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the terms of such General Intangible, contract, lease, permit, license, or
license agreement (or the grant of a security interest or lien therein would
invalidate such General Intangible, contract, lease, permit, license, or license
agreement or breach, default or create a right of termination in favor of any
other party thereto) and such prohibition or restriction has not been waived or
the consent of the other party to such General Intangible, contract, lease,
permit, license, or license agreement has not been obtained (provided, that,
(A) the foregoing exclusions of this paragraph shall in no way be construed
(1) to apply to the extent that any described prohibition or restriction is
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Uniform
Commercial Code or other applicable law, or (2) to apply to the extent that any
consent or waiver has been obtained that would permit Agent's security interest
or lien to attach notwithstanding the prohibition or restriction on the pledge
of such General Intangible, contract, lease, permit, license, or license
agreement, and (B) the foregoing exclusions of this subclause (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Agent's continuing
security interests in and liens upon any rights or interests of any Credit Party
in or to (1) Receivables or monies due or to become due under or in connection
with any described General Intangible, contract, lease, permit, license, license
agreement, or (2) any proceeds from the sale, license, lease, or other
dispositions of any such General Intangible, contract, lease, permit, license,
license agreement (including any Equity Interests)); (iii) any United States
intent-to-use trademark applications for which an amendment to allege use or a
statement of use has not been filed and accepted by the Patent and Trademark
Office, to the extent that, and solely during the period in which, the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the Patent and Trademark Office of an
amendment to allege use or a statement of use pursuant to 15 U.S.C. Section
1051(c) or (d) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; (iv) any Equipment of a Credit Party
that is subject to a perfected Lien that constitutes a Permitted Encumbrance
under clause (g) of the definition of "Permitted Encumbrance" if and for

-22-

--------------------------------------------------------------------------------

 

so long as the grant of a security interest therein to Agent in such Equipment
shall constitute or result in a breach or termination pursuant to the terms of,
or a default under, the agreement entered into in connection with such Permitted
Encumbrance on such Equipment, provided however that such security interest
shall attach immediately at such time as the term restricting the attachment of
a security interest in such Equipment is no longer operative or the attachment
of a security interest in such Equipment would not constitute or result in a
breach or termination pursuant to the terms of, or a default under, such
agreement; (v) any Excluded Deposit Account; (vi) Fleet Assets flagged outside
of the United States; (vii) Real Property unless a Collateral Trigger Event has
occurred; (viii) any Intellectual Property; (ix) any motor vehicles or other
equipment (other than Fleet Assets) subject to certificates of title; or (x) any
Rationalization Assets.

"Excluded Taxes" shall mean, with respect to Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located or that are Other Connection Taxes, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which any Borrower is located, (c) in the case of a Foreign
Lender, any U.S. federal withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office other than a designation change made at the
request of any Credit Party) or is attributable to such Foreign Lender's failure
or inability (other than as a result of a Change in Law) to comply with
Section 3.10(e), except to the extent that such Foreign Lender or Participant
(or its assignor or seller of a participation, if any) was entitled, at the time
of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from Borrowers with respect to
such withholding tax pursuant to Section 3.10(a), or (d) any U.S. federal
withholding Taxes imposed under FATCA.

"Existing Letters of Credit" shall mean the letters of credit listed on Schedule
2.11.

"Extraordinary Receipts" shall mean any cash received by GLDD or any of its
Subsidiaries consisting of (a) foreign, United States, state or local tax
refunds, (b) pension plan reversions, (c) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action,
(d) indemnity payments (other than to the extent such indemnity payments are
(i) immediately payable to a Person that is not an Affiliate of GLDD or any of
its Subsidiaries or (ii) received by GLDD or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person) and (e) any purchase price adjustment received in connection
with any purchase agreement, other than any working capital adjustment in
connection with any Permitted Acquisition.

"Facility Fee" shall have the meaning set forth in Section 3.3 hereof.

"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not

-23-

--------------------------------------------------------------------------------

 

materially more onerous to comply with) and any current or future regulations
thereunder or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Effective Rate" shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "Federal Funds Effective Rate" as of the date of
this Agreement; provided, if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the "Federal Funds Effective Rate" for such
day shall be the Federal Funds Effective Rate for the last day on which such
rate was announced.  Notwithstanding the foregoing, if the Federal Funds
Effective Rate as determined under the method above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

"Federal Funds Open Rate" shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an "Alternate Source") (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.

"Fee Letter" shall mean the amended and restated fee letter dated the Closing
Date among Borrowers and PNC.

"Fixed Charge Coverage Ratio" shall mean, with respect to GLDD on a Consolidated
Basis for any fiscal period, the ratio of (a) EBITDA for such fiscal period,
minus Unfinanced Capital Expenditures made during such period, minus cash
federal, state, local and foreign income and franchise taxes paid during such
period, to (b) the sum of all Debt Payments made during such period plus all
Restricted Payments of a Credit Party paid in cash during such period.

"Fleet Assets" shall mean the vessels owned by the Credit Parties, including
dredges, scows, barges, tugs and miscellaneous watercraft.

-24-

--------------------------------------------------------------------------------

 

"Fleet Assets Advance Rate" shall mean, as of the Closing Date, eighty-five
percent (85%), subject to a scheduled quarterly reduction equal to one-half of
one percentage point (0.50%) on July 1, 2019 and on the first day of each
calendar quarter thereafter; provided, that the Fleet Assets Advance Rate shall
be reset to be eighty-five percent (85%) as of the first day of each calendar
quarter following delivery of an Acceptable Appraisal of Eligible Fleet Assets,
with such reset advance rate subject to a scheduled quarterly reduction equal to
one-half of one percentage point (0.50%) on the first day of each calendar
quarter thereafter.

"Flood Laws" shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

"Foreign Currency/Commodity Hedge" shall mean (i) any foreign exchange
transaction, including spot and forward foreign currency purchases and sales,
listed or over-the-counter options on foreign currencies, non-deliverable
forwards and options, foreign currency swap agreements or currency exchange rate
price hedging arrangements, and any other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency entered
into by any Borrower, Guarantor and/or any of their respective Subsidiaries, and
(ii) any swap, forward or derivative transaction in respect of commodities and
any arrangement or other similar transaction hedging commodities that is entered
into by any Borrower, Guarantor and/or any of their respective Subsidiaries.

"Foreign Currency/Commodity Hedge Liabilities" shall have the meaning assigned
in the definition of Lender-Provided Foreign Currency/Commodity Hedge.

"Foreign Lender" shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

"Foreign Subsidiary" shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.

"Formula Amount" shall have the meaning set forth in Section 2.1(a) hereof.

"GAAP" shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

"GLDD on a Consolidated Basis" shall mean the consolidation in accordance with
GAAP of the accounts or other items of GLDD and its Subsidiaries.

"Governmental Acts" shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

"Governmental Body" shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or

-25-

--------------------------------------------------------------------------------

 

the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

"Gross Amount" shall have the meaning set forth in Section 2.1(a) hereof.

"Guarantor" shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and "Guarantors" means
collectively all such Persons.

"Guaranty" shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

"Guaranty Obligation" shall mean, with respect to GLDD and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
Ordinary Course of Business.

"Hazardous Materials" shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental Body,
(c) the presence of which require investigation or remediation under any
Environmental Law, (d) the discharge or emission or release of which requires a
permit under any Environmental Law, or (e) which are or contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, natural gas or
synthetic gas.

"Hedge Liabilities" shall mean collectively, the Foreign Currency/Commodity
Hedge Liabilities and the Interest Rate Hedge Liabilities.

"Immaterial Subsidiary" shall mean each of Terra Contracting Services, LLC, a
Delaware limited liability company, and Terra Fluid Management, LLC, a Delaware
limited liability company.

"Indebtedness" shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or

-26-

--------------------------------------------------------------------------------

 

indirect, absolute or contingent, or joint or several) of such Person for or in
respect of:  (a) borrowed money; (b) amounts received under or liabilities in
respect of any note purchase or acceptance credit facility, and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments; (c) all Capitalized Lease Obligations; (d) reimbursement
obligations (contingent or otherwise) under any letter of credit agreement,
banker's acceptance agreement or similar arrangement; (e) obligations under any
Interest Rate Hedge, Foreign Currency/Commodity Hedge, or other interest rate
management device, foreign currency exchange agreement, currency swap agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging arrangement; (f) any other advances of credit made to
or on behalf of such Person or other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements including to finance the purchase
price of property or services and all obligations of such Person to pay the
deferred purchase price of property or services (but not including trade
payables and accrued expenses incurred in the Ordinary Course of Business which
are not represented by a promissory note or other evidence of indebtedness);
(g) all Equity Interests of such Person subject to mandatory repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all indebtedness, obligations or liabilities
constituting Indebtedness of a third party secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
"earn outs", purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts;
(j) Bonding Obligations; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).

"Indemnified Taxes" shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by, or on account of, any obligation of a
Credit Party under this Agreement or Other Document and (b) to the extent not
otherwise described in (a), Other Taxes.

"Ineligible Location" shall have the meaning assigned thereto in the definition
of Eligible Fleet Asset.

"Ineligible Security" shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

"Insolvency Event" shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person's direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under the Bankruptcy Code), or regulatory
restrictions, (b) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it or has called
a meeting of its creditors, (c) admits in writing its inability, or be generally
unable, to pay its debts as they

-27-

--------------------------------------------------------------------------------

 

become due or cease operations of its present business, (d) with respect to a
Lender, such Lender is unable to perform hereunder due to the application of
Applicable Law, or (e) in the good faith determination of Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment of a type described in
clauses (a) or (b), provided that an Insolvency Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person's direct or indirect parent company by a
Governmental Body or instrumentality thereof if, and only if, such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.

"Intellectual Property" shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

"Intentional Overadvances" shall have the meaning set forth in Section 16.2(e)
hereof.

"Intercompany Subordination Agreement" shall mean the Intercompany Subordination
Agreement dated as of the Original Closing Date among Credit Parties, certain
Affiliates of Credit Parties and Agent.

"Intercreditor Agreement (Argonaut)" shall mean that certain Intercreditor
Agreement dated as of the Original Closing Date by and among the Borrowers,
Agent, Argonaut and the other parties from time to time party thereto, as the
same may be may be amended, restated, supplemented or otherwise modified from
time to time.

"Intercreditor Agreement (Chubb)" shall mean that certain Intercreditor
Agreement dated as of the Original Closing Date by and among the Borrowers,
Agent, Chubb and the other parties from time to time party thereto, as the same
may be may be amended, restated, supplemented or otherwise modified from time to
time.

"Intercreditor Agreement (Liberty)" shall mean that certain Intercreditor
Agreement dated as of the Original Closing Date by and among the Borrowers,
Agent, Liberty and the other parties from time to time party thereto, as the
same may be may be amended, restated, supplemented or otherwise modified from
time to time.

"Intercreditor Agreement (Zurich)" shall mean that certain Intercreditor
Agreement dated as of the Original Closing Date by and among the Borrowers,
Agent, Zurich and the other parties from time to time party thereto, as the same
may be may be amended, restated, supplemented or otherwise modified from time to
time.

"Intercreditor Agreements" shall mean the Intercreditor Agreement (Argonaut),
the Intercreditor Agreement (Chubb), the Intercreditor Agreement (Liberty) and
the Intercreditor Agreement (Zurich).

-28-

--------------------------------------------------------------------------------

 

"Interest Period" shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

"Interest Rate Hedge" shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

"Interest Rate Hedge Liabilities" shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

"Inventory" shall mean as to each Credit Party all of such Credit Party's
inventory (as defined in Article 9 of the Uniform Commercial Code) and all of
such Credit Party's goods, merchandise and other personal property, wherever
located, to be furnished under any consignment arrangement, contract of service
or held for sale or lease, all raw materials, work in process, finished goods
and materials and supplies of any kind, nature or description which are or might
be used or consumed in such Credit Party's business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

"Investment" shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guaranty or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Guaranty Obligations, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person.

"Issuer" shall mean (i) PNC in its capacity as the issuer of Letters of Credit
under this Agreement and (ii) any other Lender that, at the request of Borrowing
Agent and with the consent of Agent (such consent not to be unreasonably
withheld), agrees, in such Lender's sole discretion, to become an Issuer for the
purpose of issuing any particular Letter of Credit under this Agreement in place
of PNC as issuer (provided that any such Lender may resign as Issuer in its sole
discretion at any time). Bank of America, N.A. shall be an Issuer with respect
to certain Existing Letters of Credit, to the extent indicated on Schedule 2.11,
but shall not be an Issuer with respect to any other Letter of Credit unless
agreed to between Bank of America, N.A. and Borrowing Agent and consented to by
Agent (such consent not to be unreasonably withheld).

"Judgment Currency" shall have the meaning set forth in Section 16.20.

"Law(s)" shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

-29-

--------------------------------------------------------------------------------

 

"Lender" and "Lenders" shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.  For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to Agent for the benefit of Lenders as security
for the Obligations, "Lenders" shall include any Affiliate of a Lender to which
such Obligation (specifically including any Hedge Liabilities and any Cash
Management Liabilities) is owed.

"Lender-Provided Foreign Currency/Commodity Hedge" shall mean a Foreign
Currency/Commodity Hedge which is provided by any Lender and for which such
Lender confirms to Agent in writing prior to the execution thereof that
it:  (a) is documented in a standard International Swap Dealers Association,
Inc. Master Agreement or another reasonable and customary manner; (b) provides
for the method of calculating the reimbursable amount of the provider's credit
exposure in a reasonable and customary manner; and (c) is entered into for
hedging (rather than speculative) purposes.  The liabilities owing to the
provider of any Lender-Provided Foreign Currency/Commodity Hedge (the "Foreign
Currency/Commodity Hedge Liabilities") by any Borrower or any Guarantor that is
party to such Lender-Provided Foreign Currency/Commodity Hedge shall, for
purposes of this Agreement and all Other Documents be Obligations hereunder, and
otherwise treated as Obligations for purposes of the Other Documents (except to
the extent constituting Excluded Hedge Liabilities of such Person), but only so
long as such provider (if not PNC or an Affiliate of PNC) has notified Agent in
writing of such Lender-Provided Foreign Currency/Commodity Hedge within ten (10)
days of such agreement or arrangement.

"Lender-Provided Interest Rate Hedge" shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it:  (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes.  The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the "Interest Rate Hedge Liabilities") by
any Borrower or any Guarantor that is party to such Lender-Provided Interest
Rate Hedge shall, for purposes of this Agreement and all Other Documents be
Obligations hereunder, and otherwise treated as Obligations for purposes of the
Other Documents (except to the extent constituting Excluded Hedge Liabilities of
such Person), but only so long as such provider (if not PNC or an Affiliate of
PNC) has notified Agent in writing of such Lender-Provided Interest Rate Hedge
within ten (10) days of such agreement or arrangement.

"Letter of Credit Application" shall have the meaning set forth in
Section 2.12(a) hereof.

"Letter of Credit Borrowing" shall have the meaning set forth in Section 2.14(d)
hereof.

"Letter of Credit Fees" shall have the meaning set forth in Section 3.2 hereof.

"Letter of Credit Sublimit" shall mean $200,000,000.

-30-

--------------------------------------------------------------------------------

 

"Letters of Credit" shall have the meaning set forth in Section 2.11 hereof.

"Liberty" shall mean Liberty Mutual Insurance Company.

"Liberty Agreement" shall mean that certain General Agreement of Indemnity dated
as of April 7, 2015 among Liberty, the Borrowers and the other parties thereto.

"LIBOR Alternate Source" shall have the meaning set forth in the definition of
LIBOR Rate.

"LIBOR Rate" shall mean, with respect to the Advances to which the LIBOR Rate
applies for any Interest Period, the interest rate per annum determined by Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of one percent (1%) per annum) (i) the rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market), or the rate which is quoted by another source
selected by Agent as an authorized information vendor for the purpose of
displaying rates at which US dollar deposits are offered by leading banks in the
London interbank deposit market (for purposes of this definition, a "LIBOR
Alternate Source"), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to such LIBOR Rate Loan and
having a borrowing date and a maturity comparable to such Interest Period (or
(x) if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any LIBOR Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error), or (y) if the LIBOR Rate is unascertainable
as set forth in Section 3.8(e), a comparable replacement rate determined in
accordance with Section 3.8(e)), by (ii) a number equal to 1.00 minus the
Reserve Percentage.  Notwithstanding the foregoing, if the LIBOR Rate as
determined under any method above would be less than zero (0.00), such rate
shall be deemed to be zero (0.00) for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any Advance to which the LIBOR
Rate applies that is outstanding on the effective date of any change in the
Reserve Percentage as of such effective date.  Agent shall give prompt notice to
Borrowing Agent of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

"LIBOR Rate Loan" shall mean any Advance that bears interest based on the LIBOR
Rate.

"LIBOR Termination Date" shall have the meaning set forth in Section 3.8(e)
hereof.

"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the

-31-

--------------------------------------------------------------------------------

 

foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

"Lien Waiver Agreement" shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Agent.

"Magnus Earnout" shall mean the obligation of Solutions to pay aggregate
contingent purchase price consideration to the former shareholders of Magnus
Pacific Corporation (now known as Great Lakes Environmental & Infrastructure,
LLC) not to exceed $11,400,000 payable, at the option of Solutions, either in
cash or with common shares of GLDD stock, in each case on March 31, 2020.

"Maritime Reserves" shall mean reserves established by Agent for preferred
maritime liens, obligations owing to subcontractors for work performed on Fleet
Assets and liens for crew wages, repairs, fuel, maintenance, dockage and other
necessaries that may have priority over Agent's Lien on the Collateral

"Maritime Security Documents" shall mean the Ship Mortgages, the Assignment of
Earnings and Charters, and the Assignment of Insurances.

"Material Adverse Effect" shall mean, with respect to GLDD and its Subsidiaries,
(a) a material adverse effect on the properties, business, operations, assets,
liabilities or condition (financial or otherwise) of such Persons, taken as a
whole; (b) a material impairment of the rights and remedies of Agent or any
Lender under this Agreement or any Other Document; or (c) a material impairment
of the legality, validity, binding effect or enforceability against any Credit
Party of this Agreement or any Other Document to which it is a party.

"Material Contract" shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Credit Party, which would constitute a
"material definitive agreement".  For the purposes of this definition a
"material definitive agreement" shall mean an agreement that provides for
obligations that are material to and enforceable against the applicable Credit
Party, or rights that are material to the applicable Credit Party and
enforceable by the applicable Credit Party against one or more other parties to
the agreement, in each case whether or not subject to conditions.

"Maturity Date" shall mean the earlier of (i) May 3, 2024 and (ii) the date that
is ninety one (91) days prior to the scheduled maturity date of the Note
Indenture Obligations as in effect on the Closing Date (unless, for the
avoidance of doubt, the Note Indenture Obligations are refinanced, and the
scheduled maturity date is extended, pursuant to and in accordance with a
Permitted Note Refinancing).

"Maximum Loan Amount" shall mean, as of any date of determination, the lesser of
(i) the Formula Amount and (ii) the Maximum Revolving Advance Amount.

"Maximum Revolving Advance Amount" shall mean $200,000,000 plus any increases in
accordance with Section 2.24.

-32-

--------------------------------------------------------------------------------

 

"Maximum Swing Loan Advance Amount" shall mean $20,000,000; provided that, upon
the effective date of each increase in the Maximum Revolving Advance Amount in
accordance with Section 2.24, the Maximum Swing Loan Advance Amount shall
increase by an amount equal to ten percent (10%) of the amount of such increase
in the Maximum Revolving Advance Amount.

"Maximum Undrawn Amount" shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

"Modified Commitment Transfer Supplement" shall have the meaning set forth in
Section 16.3(d) hereof.

"Mortgage" shall mean any mortgage on the Real Property securing the
Obligations.

"Multiemployer Plan" shall mean a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

"Negotiable Document" shall mean a Document that is "negotiable" within the
meaning of Article 7 of the Uniform Commercial Code.

"Net Cash Proceeds" shall mean, with respect to, any issuance or incurrence of
any Indebtedness, any issuance of Equity Interests, any disposition of assets or
the receipt of any Extraordinary Receipts by GLDD or any of its Subsidiaries,
the aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (a) in the case of any
disposition of assets, the amount of any Permitted Indebtedness secured by any
Permitted Encumbrance on such assets if such Permitted Encumbrance constitutes a
lien set forth in clause (g) of the definition thereof or is not subordinated to
the Lien of Agent securing the Obligations and is required to be, and is, repaid
in connection therewith (other than Indebtedness under this Agreement),
(b) reasonable expenses, transaction fees, underwriting fees and similar fees,
related thereto incurred by such Person or such Subsidiary in connection
therewith, (c) transfer taxes paid to any taxing authorities by such Person or
such Subsidiary in connection therewith, and (d) net income taxes (or a
reasonable reserve therefor) to be paid in connection therewith (after taking
into account any tax credits or deductions available under applicable law,
including by way of being a member of a consolidated, combined or unitary
group), in each case, to the extent, but only to the extent, that the amounts so
deducted are (i) actually paid to a Person that, except in the case of payments
permitted under Section 7.10 hereof, reasonable out-of-pocket expenses or taxes,
is not an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.

"Net Income" shall mean, for any period, with respect to GLDD on a Consolidated
Basis, the net income (or loss) for such period, determined on a Consolidated
basis, without

-33-

--------------------------------------------------------------------------------

 

duplication, in accordance with GAAP (exclusive of (i) interest income, (ii) net
income attributable to any Subsidiary of GLDD that is not a Credit Party and not
wholly-owned directly or indirectly by GLDD, (iii) gains from the sale of
assets, and (iv) all amounts in respect of any extraordinary or non-recurring
gains).

"Net Orderly Liquidation Value" shall mean, as of any date of determination,
with respect to Eligible Fleet Assets, the value of such Eligible Fleet Assets
that is estimated to be recoverable in an orderly liquidation of such Eligible
Fleet Assets, net of all associated costs and expenses of such liquidation, as
determined based upon an Acceptable Appraisal; provided, that with respect to
any particular item of Eligible Fleet Asset, costs and expenses of liquidation
will be such amount as reasonably determined by Agent.

"New Fleet Asset" shall mean (a) any Fleet Asset not subject to an Acceptable
Appraisal acquired by a Credit Party in the Ordinary Course of Business in an
arm's length transaction after the Closing Date or (b) any Fleet Asset
constructed by a Credit Party but only if such Fleet Asset is a Documented
Vessel, free and clear of all Liens (other than Permitted Encumbrances),
operational,  in class and not subject to an Acceptable Appraisal.  Any Fleet
Asset shall cease to be a New Fleet Asset if, after such Fleet Asset has become
a New Fleet Asset, Agent receives an Acceptable Appraisal.

"Non-Defaulting Lender" shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.

"Non-Qualifying Party" shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

"Note" shall mean collectively, the Revolving Credit Notes and the Swing Loan
Note.

"Note Indenture" shall mean that certain Indenture, dated on or around May 24,
2017, among Wells Fargo, as trustee, GLDD and the Subsidiary Guarantors party
thereto, as the same may be may be amended, restated, supplemented or otherwise
modified from time to time.

"Note Indenture Obligations" shall mean all of (a) GLDD's obligations under and
with respect to the Note Indenture, including, without limitation, all
obligations to pay principal in an aggregate principal amount not to exceed
$325,000,000 under its 8.000% Senior Notes due 2022, and additional senior notes
issued under the Note Indenture in an aggregate principal amount not to exceed
$50,000,000 on terms and conditions which would satisfy each of the requirement
of clauses (i) through (iv) of the proviso below in this definition as if the
issuance of such additional notes constituted a refinancing of existing notes
under the Note Indenture, and all interest, premium, fees, charges, expenses and
indemnities with respect thereto, and all obligations to effect redemptions,
repurchases and prepayments with respect thereto, in any case, whether fixed,
contingent, matured or unmatured, and (b) GLDD's obligations under and with
respect to such other unsecured Indebtedness the net proceeds of which are, in
whole or in part, designated to be used, and are used reasonably promptly after
the incurrence thereof, to refinance in whole or in part the then existing Note
Indenture Obligations (including any subsequent refinancing thereof from time to
time which constitutes a Permitted Note Refinancing); provided, that (i) the
aggregate principal amount of such refinancing Indebtedness and any remaining
Indebtedness

-34-

--------------------------------------------------------------------------------

 

under the Note Indenture (and any Permitted Note Refinancing thereof) does not
exceed the principal amount of $375,000,000, (ii) immediately after giving
effect to the incurrence of such refinancing Indebtedness and the application of
proceeds thereof, GLDD and its Subsidiaries will be in pro forma compliance
(giving effect to such refinancing as if it occurred as of the first day of the
relevant period of calculation) with each financial covenant ratio set forth in
Section 6.5 as of the most recently ended fiscal quarter for which financial
statements (and the related compliance certificate) have been delivered pursuant
to Section 9.9 (it being understood and agreed that GLDD shall provide a
certification of such pro forma compliance but shall not be required to provide
a Responsible Officer's Compliance Certificate), (iii) such refinancing
Indebtedness has a final maturity more than 180 days after the Maturity Date and
requires no scheduled payment of principal in cash prior to such date, and (iv)
the terms of such refinancing Indebtedness, including the covenants, events of
default and other terms and provisions (including quantities thereof), are
reasonably acceptable to Agent, such acceptance not to be unreasonably withheld
so long as such terms are no more restrictive, when taken as a whole, to GLDD
and its Subsidiaries than are (x) in the case of any public issuance (including
through a 144A or other similar issuance) of Indebtedness by GLDD, customary at
the time of such refinancing of such type for issuers with a debt rating similar
to that of GLDD and (y) in the case of any private issuance of Indebtedness by
GLDD, as set forth in the Note Indenture (any such refinancing as described in
this clause (b), a "Permitted Note Refinancing").

"NVDC" means the U.S. Coast Guard National Vessel Documentation Center.

"Obligations" shall mean (i) any and all loans (including without limitation,
all Advances and Swing Loans), advances, debts, liabilities, obligations
(including without limitation all reimbursement obligations and Cash
Collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Borrower or any Guarantor to
Issuer, Swing Loan Lender, Lenders or Agent (or to any other direct or indirect
subsidiary or affiliate of Issuer, Swing Loan Lender, any Lender or Agent) of
any kind or nature, present or future (including any interest or other amounts
accruing thereon, any fees accruing under or in connection therewith, any costs
and expenses of any Person payable by any Credit Party and any indemnification
obligations payable by any Credit Party arising or payable after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to any Credit Party,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
or issuance of a letter of credit, loan, equipment lease, establishment of any
commercial card or similar facility or guarantee, under any interest or currency
swap, future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Agent's or any Lender's non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository transfer check or
other similar arrangements, whether direct or indirect (including those acquired
by assignment or participation), absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, in each case arising under or pursuant to this
Agreement, the Other Documents and any amendments, extensions, renewals or
increases thereto, including all costs and expenses of Agent, Issuer, Swing Loan
Lender and any Lender incurred in the documentation, negotiation, modification,
enforcement, collection or otherwise in connection

-35-

--------------------------------------------------------------------------------

 

with any of the foregoing, including but not limited to reasonable attorneys'
fees and expenses and all obligations of any Credit Party to Agent, Issuer,
Swing Loan Lender or Lenders to perform acts or refrain from taking any action,
(ii) all Hedge Liabilities and (iii) all Cash Management Liabilities.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.

"Optional Currency" shall mean the following lawful currencies:  BHD
(Bahrain),       QAR (Qatar), AED (United Arab  Emirates), KWD (Kuwait), SAR
(Saudi Arabia), EGP (Egypt), BRL (Brazil), INR (India), EUR (Europe), GBP (UK),
AUD (Australia), ILS (Israel), and any other currency approved in writing by
Agent.

"Ordinary Course of Business" shall mean, with respect to any Credit Party, the
ordinary course of such Credit Party's business as conducted on the Closing Date
and reasonable extensions thereof.

"Organizational Documents" shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person's formation, organization or entity governance matters (including
any shareholders' or equity holders' agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.

"Original Closing Date" shall mean December 30, 2016.

"Original Closing Date Ship Mortgage" shall mean the First Preferred Fleet
Mortgage dated as of the Original Closing Date, executed by GLDD LLC in favor of
Agent and Security Trustee, as such agreement may be amended or modified from
time to time.

"Original Credit Agreement" shall mean that certain Revolving Credit and
Security Agreement dated as of the Original Closing Date by and among Agent, the
Joint Lead Arrangers and Joint Bookrunners party thereto, the Syndication Agent
party thereto, the Documentation Agent party thereto, the Borrowers party
thereto, the other Credit Parties party thereto and Original Lenders, as the
same has been amended, supplemented or otherwise modified prior to the Closing
Date.

"Original Credit Agreement Consent" shall mean that certain Consent and
Amendment No. 3 to Revolving Credit and Security Agreement dated as of December
6, 2017 among the Borrowers party thereto, the Original Lenders party thereto
and PNC, as an Original Lender and as Agent for the Original Lenders.

"Original Lenders" shall mean the "Lenders" party to the Original Credit
Agreement.

"Original Obligations" shall mean the "Obligations" under and as defined in the
Original Credit Agreement.

-36-

--------------------------------------------------------------------------------

 

"Other Connection Taxes" shall mean, with respect to Agent, any Lender,
Participant, Swing Loan Lender, Issuer or any other recipient of any payment to
be made by or on account of any Obligations, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Other Document, or sold or assigned an interest in any Advance, this Agreement
or Other Document).

"Other Documents" shall mean any Mortgage, the Note, the Perfection
Certificates, the Fee Letter, any Guaranty, the Intercompany Subordination
Agreement, any Pledge Agreement, any Lender-Provided Interest Rate Hedge any
Lender-Provided Foreign Currency/Commodity Hedge, Maritime Security Documents
and any and all other agreements, instruments and documents, including
intercreditor agreements, guaranties, pledges, powers of attorney, consents,
interest or currency swap agreements or other similar agreements and all other
writings heretofore, now or hereafter executed by any Borrower or any Guarantor
and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement, in each case together with all extensions,
renewals, amendments, supplements, modifications, substitutions and replacements
thereto and thereof.

"Other Taxes" shall mean, with respect to Agent, any Lender, Participant, Swing
Loan Lender, Issuer or any other recipient of any payment to be made by or on
account of any obligations of a Credit Party under this Agreement or Other
Document all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any Other Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Other
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made at the request of a
Credit Party or following an Event of Default described in Section 10.1, 10.7,
10.9 or 10.12).

"Out-of-Formula Loans" shall mean any Advances in excess of the amount permitted
under Section 2.1(a).

"Participant" shall mean each Person (other than a natural Person) who shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.

"Participant Register" shall have the meaning set forth in Section 16.3(b)
hereof.

"Participation Advance" shall have the meaning set forth in Section 2.14(d)
hereof.

"Participation Commitment" shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to
Section 2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender
hereunder as provided for in Section 2.4(c) hereof and in the Letters of Credit
issued hereunder as provided for in Section 2.14(a) hereof.

-37-

--------------------------------------------------------------------------------

 

"Payment Conditions" shall mean, with respect to any Proposed Payment, each of
the following conditions:

(a)no Default or Event of Default shall have occurred and be continuing without
being waived or would result from the making of the Proposed Payment;

(b)(x) for each day during the thirty (30) calendar days prior to the date of
the Proposed Payment, Undrawn Availability has been greater than the sum of
fifteen percent (15%) of the Maximum Loan Amount and the amount of the Proposed
Payment, (y) after giving effect to the Proposed Payment, Undrawn Availability
is greater than fifteen percent (15%) of the Maximum Loan Amount, and (z) the
Fixed Charge Coverage Ratio for to the most recently completed four (4) fiscal
quarter period for which Agent has received financial statements pursuant to
Section 9.9 is at least 1.00 to 1.00 (calculated as if such Proposed Payment was
made on the last day of such four (4) fiscal quarter period and constitutes a
Fixed Charge); and

(c)Borrowing Agent has delivered a certificate to Agent certifying that all
conditions set forth in clauses (a) and (b) above have been satisfied after
giving effect to the Proposed Payment.

"Payment Office" shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor agency.

"Pension Plan" shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained, funded or administered for the employees
of any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding six (6) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

"Perfection Certificates" shall mean, collectively, the information
questionnaires and the responses thereto provided by each Credit Party and
delivered to Agent.

"Permitted Acquisitions" shall mean (i) the purchase or acquisition of all or
substantially all of the property and assets or business of, any Person or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary that is wholly owned directly by GLDD
or one or more of its wholly owned Subsidiaries (including, without limitation,
as a result of a merger or consolidation), which is made solely with the net
cash proceeds of any substantially concurrent sale or issuance of any Equity
Interests (other than Disqualified Equity Interests of GLDD), (ii) the purchase
or other acquisition of all or substantially all of the property and assets or
business of, any Person or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interest in a
Person that, upon the consummation thereof, will be a Subsidiary that is wholly
owned directly by GLDD or one or more of its wholly owned Subsidiaries
(including, without limitation, as a result of a merger or consolidation), or
(iii)  the purchase or other acquisition of all or substantially all of the
property and assets or business of,

-38-

--------------------------------------------------------------------------------

 

any Person or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interest in a Person that, upon
the consummation thereof, will be a Subsidiary that is wholly owned directly by
GLDD or one or more of its wholly owned Subsidiaries (including, without
limitation, as a result of a merger or consolidation) so long as the Payment
Conditions shall be satisfied; provided, that any single acquisition may be
effected through a combination of cash and non-cash consideration permitted
under subclauses (i) and (ii) hereunder, provided, further, that with respect to
each purchase or other acquisition:

(a)the aggregate consideration paid by GLDD or any Subsidiary for all such
acquisitions made pursuant to clause (i) of this definition on and after the
Closing Date shall not exceed $50,000,000;

(b)each newly created or acquired Subsidiary shall have complied with the
requirements of Section 6.11 and Section 7.12 or made arrangements reasonably
satisfactory to Agent for compliance within ten (10) Business Days after the
effectiveness of such Permitted Acquisition;

(c)in the case of any acquisition for which the aggregate consideration paid by
GLDD or any Subsidiary exceeds $50,000,000, Borrowing Agent shall have provided
at least ten (10) days prior written notice of such acquisition to Agent and
shall have delivered to Agent historical financial statements and projections
and a quality of earnings report;

(d)such acquisition has been approved by the board of directors (or equivalent
governing body) of the Person to be acquired (to the extent such approval is
necessary);

(e)solely in the case and to the extent of purchases and acquisitions made
pursuant to clause (ii) of this definition, the total cash and noncash
consideration (including, without limitation, the fair market value of all
Equity Interests issued or transferred to the sellers thereof, the amount
(calculated in accordance with GAAP at the time contracted for) of earn-outs and
other contingent payment obligations (except to the extent the payment
obligations with respect to any such earn-out or other contingent obligation has
been terminated or expired) to such sellers) paid by GLDD and its Subsidiaries
for any such purchase or other acquisition when aggregated with the total cash
and noncash consideration paid by GLDD and its Subsidiaries for all other
Permitted Acquisitions consummated after the Closing Date pursuant to clause
(ii) of this definition does not exceed $10,000,000;

(f)no later than ten (10) Business Days (or such later time as may be reasonably
acceptable to Agent) after the proposed closing date or such acquisition, GLDD,
to the extent requested by Agent, shall have delivered to Agent promptly upon
the finalization thereof copies of the final Permitted Acquisition documents;

(g)no Default or Event of Default shall have occurred and be continuing without
being waived or would result from the making of such Permitted Acquisition;

(h)other than acquisitions with respect to which the aggregate consideration
paid by GLDD or any Subsidiary for all such acquisitions made after the Closing
Date does not exceed $10,000,000, the assets being acquired (other than a de
minimis amount of assets in

-39-

--------------------------------------------------------------------------------

 

relation to the assets being acquired) are located within the United States and
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States; and

(i)Borrowing Agent shall have delivered to Agent at least one (1) Business Day
(or such later time as may be reasonably acceptable to Agent) prior to the date
on which any such Permitted Acquisition is to be consummated, a certificate of
an officer, in form and substance reasonably satisfactory to Agent, certifying
that all of the requirements set forth in this definition of Permitted
Acquisition have been satisfied or will be satisfied on or prior to the
consummation of such Permitted Acquisition.  

No assets acquired in any such transaction(s) shall be included in the Formula
Amount until Agent has received a collateral audit and appraisal of such assets,
in form and substance reasonably acceptable to Agent.  For the purposes of
calculating Undrawn Availability under this definition, any assets being
acquired in the proposed acquisition shall not be included in the Formula
Amount.

"Permitted Argonaut Guaranty Obligations" shall mean Guaranty Obligations of
GLDD to Argonaut under the Argonaut Agreement.

"Permitted Assignees" shall mean: (a) Agent, any Lender or any of their direct
or indirect Affiliates; (b) any fund that is administered or managed by Agent or
any Lender, an Affiliate of Agent or any Lender or a related entity; and (c) any
Person to whom Agent or any Lender assigns its rights and obligations under this
Agreement as part of an assignment and transfer of such Agent's or Lender's
rights in and to a material portion of such Agent's or Lender's portfolio of
asset-based credit facilities.

"Permitted Berkley Guaranty Obligations" shall mean Guaranty Obligations of GLDD
to Berkley under the Berkley Agreement.

"Permitted Chubb Guaranty Obligations" shall mean Guaranty Obligations of GLDD
to Chubb under the Chubb Agreement.

"Permitted Discretion" shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.

"Permitted Dispositions" shall mean:  

(a) the sale of Inventory in the Ordinary Course of Business;

(b) in the Ordinary Course of Business, the granting of (i) non-exclusive
intellectual property licenses, (ii) leases, licenses, subleases or sublicenses
of real property, (iii) bareboat charters of vessels with Agent's prior written
consent, (iv) sub-bareboat charters of vessels, which (A) are not owned by
Credit Parties and (B) are subject to bareboat charters in favor of Credit
Parties, to Credit Parties or Affiliates, and (v) time charters of vessels to
other Credit Parties, Affiliates or customers; provided that, with respect to
subclauses (iii), (iv) and (v), the Credit Party entering into such charter
shall cause the Liens on any Fleet Asset created under

-40-

--------------------------------------------------------------------------------

 

such charter or sub-charter to be subordinate to the Liens of Agent created
under the Ship Mortgage (if any) covering such Fleet Asset;

(c) the lapse or abandonment of registrations of immaterial intellectual
property not necessary to the operation of Credit Parties' business;

(d) intercompany dispositions of assets from a Credit Party to another Credit
Party;

(e) usage of cash or Cash Equivalents in the Ordinary Course of Business for
purposes not prohibited under this Agreement;

(f) issuances of Equity Interests to the extent not otherwise prohibited hereby;

(g) Permitted Encumbrances;

(h) transfers of assets as a result of an involuntary loss (including any
eminent domain proceedings), damage or other casualty event;

(i) the disposition of obsolete, worn-out or surplus Equipment (other than any
Specified Fleet Asset) in the Ordinary Course of Business, including without
limitation, in connection with an exchange for credit against the purchase price
of similar replacement property;

(j) dispositions of Fleet Assets (other than the ATB), if all of the following
conditions are met:  (i) no Default or Event of Default has occurred and is
continuing or will result from such disposition, (ii) the aggregate Net Orderly
Liquidation Value of Fleet Assets of GLDD and its Subsidiaries sold or otherwise
disposed of in any fiscal year does not exceed $20,000,000, (iii) the
consideration received for any such disposition is at least equal to the fair
market value of the applicable assets and the disposition is otherwise made on
arm's length terms, and (iv) at least seventy-five percent (75%) of the
consideration received for any such disposition is cash or cash equivalents;

(k) other dispositions of Equipment (other than any Specified Fleet Asset) and
Real Property, if all of the following conditions are met:  (i) no Default or
Event of Default has occurred and is continuing or will result from such
disposition, (ii) the fair market value of Equipment and Real Property of GLDD
and its Subsidiaries sold or otherwise disposed of in any fiscal year does not
exceed $2,000,000, (iii) the consideration received for any such disposition is
at least equal to the fair market value of the applicable assets and the
disposition is otherwise made on arm's length terms, and (iv) at least
seventy-five percent (75%) of the consideration received for any such
disposition is cash or cash equivalents;

(l) the E&I Segment Disposition, if all of the following conditions are
met:  (i) such disposition occurs on or prior to December 31, 2019, (ii) the
assets sold in connection with such disposition shall consist solely of assets
used in the operation of the E&I business of the Credit Parties, (iii) no Event
of Default shall have occurred and be continuing or will result from such
disposition, (iv) Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.20(c) of this Agreement in an amount
equal to one hundred percent (100%) of the Net Cash Proceeds received by the
Borrowers in connection with such disposition, (v) Borrowers shall have
delivered to Agent a Borrowing Base Certificate calculated as of the

-41-

--------------------------------------------------------------------------------

 

date of such disposition after giving effect thereto, (vi) the consideration
received for such disposition shall be at least equal to the fair market value
of the applicable assets and such disposition shall otherwise be made on arm's
length terms, (vii) at least seventy-five percent (75%) of the consideration
received for such disposition shall be cash or cash equivalents, and (viii)
Borrowers shall deliver to Agent fully executed copies of the documentation
related to such disposition promptly following consummation thereof;

(m) dispositions of the Rationalization Assets in accordance with the terms and
conditions of the Original Credit Agreement Consent; and

(n) any other dispositions of assets (other than (i) any Equity Interests of any
Credit Party that owns the ATB (and no other material assets), or (ii) the ATB),
so long as the Payment Conditions have been satisfied both before and after
giving effect to the removal of such assets from the calculation of the Gross
Amount; and

(o) any dispositions of (i) any Equity Interests of any Credit Party that owns
the ATB (and no other material assets) or (ii) the ATB, in each case, so long as
the ATB Conditions have been satisfied.

"Permitted Encumbrances" shall mean:  

(a) Liens in favor of Agent for the benefit of Agent and Lenders, including
without limitation, Liens securing Hedge Liabilities and Cash Management
Liabilities;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) deposits to secure obligations under worker's compensation, social security
or similar laws, or under unemployment insurance;

(d) deposits to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, licenses, statutory obligations, surety, performance,
litigation and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business;

(e) Liens arising by virtue of the rendition, entry or issuance against any
Credit Party or any Subsidiary, or any property of any Credit Party or any
Subsidiary, of any judgment, writ, order, or decree to the extent the rendition,
entry, issuance or continued existence of such judgment, writ, order or decree
(or any event or circumstance relating thereto) has not resulted in the
occurrence of an Event of Default under Section 10.6 hereof;

(f) landlords', warehousemans', carriers', repairmens', mechanics', suppliers'
workers', materialmen's, maritime or other like Liens and privileges, in each
case, arising in the Ordinary Course of Business with respect to obligations
which are not due or which are being Properly Contested;

(g) Liens placed upon fixed assets acquired after the Closing Date to secure a
portion of the purchase price thereof (including Capitalized Lease Obligations),
including any Lien on any fixed assets acquired in a Permitted Acquisition,
provided that (I) any such Lien shall not

-42-

--------------------------------------------------------------------------------

 

encumber any other property of any Credit Party and (II) the aggregate amount of
Indebtedness secured by such Liens does not at any time exceed the amount of
Permitted Indebtedness outstanding pursuant to clause (e) of the definition
thereof;

(h) Liens solely on earnest money deposits made by any Credit Party or any
Subsidiary in connection with a letter of intent or purchase agreement with
respect to a Permitted Acquisition,

(i) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business,

(j) zoning restrictions, easements, licenses, rights-of-way or other
restrictions or encumbrances on the use of any real property or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such real property;

(k) precautionary Uniform Commercial Code financing statement filings regarding
operating leases;

(l) leases or subleases of real or personal property (other than Specified Fleet
Assets where such lease constitutes a Permitted Disposition) granted to other
Persons (as lessee thereof) not materially interfering with the conduct of the
business of any Credit Party or any Subsidiary of a Credit Party;

(m) Liens on deposit accounts granted or arising in the Ordinary Course of
Business in favor of depositary banks maintaining such deposit accounts solely
to secure customary account fees and charges payable in respect of such deposit
accounts and overdrafts not in violation of this Agreement;

(n) Liens on the unearned portion of insurance premiums in favor of insurers (or
other Persons financing the payment of insurance premiums) securing the premiums
payable in respect of insurance policies issued by such insurers; provided that
such Liens attach solely to returned premiums in respect of such insurance
policies and the proceeds of such policies;

(o) Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date (and extensions,
renewals and refinancing of such obligations permitted by Section 7.8 hereof)
and shall not subsequently apply to any other property or assets of any Credit
Party other than the property and assets to which they apply as of the Closing
Date;

(p) Liens on Fleet Assets (other than Eligible Fleet Assets) to secure
Indebtedness permitted under clause (t) of the definition of Permitted
Indebtedness;

(q) Liens in favor of Argonaut, Chubb, Liberty and Zurich to secure obligations
of Borrowers to Argonaut, Chubb, Liberty and Zurich arising in connection with
Bonded Obligations so long as such liens are subordinate to Agent's Liens
pursuant to the applicable Intercreditor Agreement;

-43-

--------------------------------------------------------------------------------

 

(r) Liens on any (i) Release Eligible Vessel for which Agent has released its
Lien in accordance with Section 4.13 or (ii) any Fleet Assets which are not
Eligible Fleet Assets, in each case, so long as such Liens secure Indebtedness
permitted under clause (t) of the definition of Permitted Indebtedness;

(s)  Liens securing Acquired Indebtedness permitted to be incurred under this
Agreement; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than improvements and accessions thereto
and replacements or proceeds thereof); and

(t) other non-consensual Liens not described above securing obligations,
provided the aggregate outstanding amount of the obligations secured thereby
does not exceed $1,000,000 at any one time.

"Permitted Indebtedness" shall mean:

(a)the Obligations;

(b)Indebtedness in respect of Hedge Liabilities entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;

(c)Indebtedness existing on the Closing Date and listed on Schedule 1.4 (other
than Note Indenture Obligations), and any refinancings, refundings, renewals,
replacements, exchanges or extensions thereof; provided that (i) the principal
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, replacement, exchange or extension except by an amount equal
to accrued and unpaid interest and a reasonable premium plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension;

(d)Capitalized Lease Obligations and purchase money Indebtedness incurred by
GLDD or any of its Subsidiaries to any Person to finance the acquisition,
construction, maintenance, repair or improvement of assets, including any such
Indebtedness incurred after the acquisition, construction, maintenance, repair
or improvement of such assets, so long as in each case, the amount of such
Indebtedness does not exceed one hundred percent (100%) of the purchase price,
construction cost, maintenance cost, repair cost or improvement cost of the
assets acquired, constructed, repaired or improved with the proceeds thereof
and, in the case of Indebtedness incurred after the acquisition, construction,
repair or improvement of the assets to be financed, such Indebtedness is
incurred no later than one hundred twenty (120) days after such assets are
acquired, constructed, repaired or improved; provided, that the aggregate
principal amount of  Indebtedness under this clause (d) shall not exceed
$50,000,000 at any time;

(e)Indebtedness of a Person consisting of Capitalized Lease Obligations and
purchase money financing existing at the time such Person became a Subsidiary or
assets were acquired from such Person in connection with a Permitted
Acquisition, to the extent that (i) such Indebtedness was not incurred in
connection with, or in contemplation of, such Person becoming

-44-

--------------------------------------------------------------------------------

 

a Subsidiary or the acquisition of such assets, (ii) neither GLDD nor any
Subsidiary thereof (other than such Person or any other Person that such Person
merges with or that acquires the assets of such Person) shall have any liability
or other obligation with respect to such Indebtedness, and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $20,000,000 at
any time outstanding;

(f)Guaranty Obligations with respect to Indebtedness permitted pursuant to this
definition (other than in the case of the Magnus Earnout, which Indebtedness may
not be guaranteed by any Person);

(g)Indebtedness arising from Permitted Intercompany Investments;

(h)Indebtedness incurred in the Ordinary Course of Business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or other similar
instrument drawn against insufficient funds in the Ordinary Course of Business;

(i)Subordinated Indebtedness of GLDD and its Subsidiaries; provided, that in the
case of each incurrence of such Subordinated Indebtedness, (i) no Default or
Event of Default shall have occurred and be continuing or would result by the
incurrence of such Subordinated Indebtedness, (ii) the aggregate amount of
Subordinated Indebtedness outstanding at any time does not exceed $20,000,000,
and (iii) Agent shall have received satisfactory written evidence that Borrowers
would be in compliance with the financial covenants set forth in Section 6.5 on
a Pro Forma Basis after giving effect to the issuance of any such Subordinated
Indebtedness;

(j)Indebtedness constituting Bonding Obligations;

(k)Unsecured Indebtedness consisting of promissory notes issued to current or
former officers, directors and employees (or their respective family members,
estates or trusts or other entities for the benefit of any of the foregoing) of
GLDD or its Subsidiaries to purchase or redeem Equity Interests permitted
hereunder; provided that the aggregate principal amount of all such Indebtedness
shall not exceed $5,000,000 at any time outstanding;

(l)Indebtedness constituting Note Indenture Obligations;

(m)Indebtedness incurred in the Ordinary Course of Business of GLDD and its
Subsidiaries in the nature of open accounts (extended by suppliers on normal
trade terms in connection with purchases of goods and services), accrued
liabilities and deferred income, taxes and judgments or orders for the payment
of money to the extent such judgments or orders do not result in any Event of
Default or result in any Liens prohibited by Section 10.6;

(n)Indebtedness in respect of taxes, assessments, governmental charges and
claims for labor, materials or supplies, to the extent that payment thereof is
not required pursuant to Section 6.4;

-45-

--------------------------------------------------------------------------------

 

(o)Indebtedness representing deferred compensation or stock-based compensation
to employees of GLDD and its Subsidiaries;

(p)Indebtedness consisting of obligations of GLDD and its Subsidiaries under
deferred consideration (including earn-outs, indemnifications, incentive
non-competes, purchase price adjustments and other contingent obligations) or
other similar arrangements incurred by such Person in connection with any
Permitted Acquisitions, asset dispositions and any other Investments permitted
under this Agreement; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $10,000,000 in the aggregate at any time
outstanding (calculated to include such amounts to the extent required to be
included as liabilities in accordance with GAAP) and such Indebtedness shall be
subordinated to the Obligations on terms reasonably satisfactory to Agent;

(q)Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business;

(r)Unsecured Indebtedness of any Credit Party or any Subsidiary thereof in an
aggregate principal amount not to exceed $15,000,000;

(s)Permitted Argonaut Guaranty Obligations, Permitted Berkley Guaranty
Obligations, Permitted Chubb Guaranty Obligations, Permitted Liberty Guaranty
Obligations and Permitted Zurich Guaranty Obligations;

(t)secured Indebtedness financing (other than any Indebtedness incurred pursuant
to clause (d)) but only so long as such secured Indebtedness is secured only by
Fleet Assets (other than Eligible Fleet Assets); provided, that the aggregate
principal amount of Indebtedness under this clause (t) shall not exceed
$100,000,000 at any time;

(u)Indebtedness consisting of the Magnus Earnout;

(v)Indebtedness in respect of liabilities owing to any provider, other than any
Lender, of (i) (A) any foreign exchange transaction, including spot and forward
foreign currency purchases and sales, listed or over-the-counter options on
foreign currencies, non-deliverable forwards and options, foreign currency swap
agreements or currency exchange rate price hedging arrangements, and any other
similar transaction providing for the purchase of one currency in exchange for
the sale of another currency entered into by any Borrower, Guarantor and/or any
of their respective Subsidiaries, and (B) any swap, forward or derivative
transaction in respect of commodities and any arrangement or other similar
transaction hedging commodities that is entered into by any Borrower, Guarantor
and/or any of their respective Subsidiaries, and (ii) any interest rate
exchange, collar, cap, swap, floor, adjustable strike cap, adjustable strike
corridor, cross-currency swap or similar agreements entered into by any
Borrower, Guarantor and/or their respective Subsidiaries in order to provide
protection to, or minimize the impact upon, such Borrower, any Guarantor and/or
their respective Subsidiaries of increasing floating rates of interest
applicable to Indebtedness, in each case that (x) is entered into in order to
manage existing or anticipated interest rate, exchange rate or commodity price
risks and not for speculative purposes, (y) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner, and (z) provides for the

-46-

--------------------------------------------------------------------------------

 

method of calculating the reimbursable amount of the provider's credit exposure
in a reasonable and customary manner;

(w)all premiums (if any), interest (including post-petition interest), fees,
expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (a) through (t) of this definition;

(x)any Acquired Indebtedness in an aggregate amount not to exceed $50,000,000,
so long as after giving effect thereto the Payment Conditions are satisfied; and

(y)any other Indebtedness, in an aggregate amount not to exceed $15,000,000
outstanding at any time, so long as after giving effect thereto the Payment
Conditions are satisfied.

"Permitted Intercompany Investments" shall mean loans and other Investments made
by:

(a)a Credit Party to another Credit Party;

(b)a Subsidiary of GLDD that is not a Credit Party to a Credit Party or a
Subsidiary of a Credit Party so long as such Subsidiary is a party to the
Intercompany Subordination Agreement if such loan or Investment is to a Credit
Party;

(c)a Credit Party to a Subsidiary of GLDD that is not a Credit Party consisting
of loans and Investments so long as the aggregate amount of all such loans and
other Investments (by type, not by the borrower) does not exceed $5,000,000 (or
such higher amount as Agent may agree to in its sole discretion) outstanding at
any one time; and

(d) a Credit Party may make loans and other Investments in a Subsidiary of GLDD
that is not a Credit Party without limitation so long as the Payment Conditions
have been satisfied.

"Permitted Investments" shall mean:

(a)Investments existing on the Closing Date, as set forth on Schedule 1.5;

(b)Investments in cash and Cash Equivalents;

(c)Investments existing on the Closing Date in Subsidiaries of GLDD existing on
the Closing Date;

(d)Investments in the form of Capital Expenditures;

(e)deposits made in the Ordinary Course of Business to secure the performance of
leases or other obligations so long as such deposits constitute Permitted
Encumbrances;

(f)Hedge Liabilities permitted pursuant to clause (b) of the definition of
Permitted Indebtedness;

-47-

--------------------------------------------------------------------------------

 

(g)purchases of assets in the Ordinary Course of Business;

(h)(i) Investments in the form of loans and advances to officers, directors and
employees in the Ordinary Course of Business in an aggregate amount not to
exceed at any time  outstanding $2,500,000 and (ii) Investments constituting
loans to employees of GLDD and its Subsidiaries to purchase Equity Interests of
GLDD not exceeding in the aggregate $5,000,000 at any time outstanding;

(i)Investments constituting Permitted Intercompany Investments;

(j)Guaranty Obligations permitted pursuant to clause (f) of the definition of
Permitted Indebtedness;

(k)Investments in the form of accounts receivable arising, and trade credit
granted, in the Ordinary Course of Business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

(l)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with customers and suppliers,
in each case in the Ordinary Course of Business;

(m)promissory notes and other non-cash consideration received in connection with
dispositions permitted by clauses (j), (k) or (l) of the definition of Permitted
Dispositions;

(n)Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with any Credit Party or any of its
Subsidiaries so long as such Investments were not made in contemplation of such
Person becoming a Subsidiary or of such consolidation or merger;

(o)Permitted Acquisitions;

(p)Investments (including equity Investments in joint ventures and partnerships)
in an aggregate amount not to exceed $50,000,000; and

(q)any other Investments so long as after giving effect to such Investment the
Payment Conditions are satisfied.

For purposes of determining the amount of any Investment outstanding for
purposes of this Agreement, such amount shall be deemed to be the amount of such
Investment when made or acquired (without adjustment for subsequent increases or
decreases in the value of such Investment) less any amount realized in respect
of such Investment upon the sale, collection, distribution, return of capital or
repayment of principal (not to exceed the original amount invested).

-48-

--------------------------------------------------------------------------------

 

"Permitted Liberty Guaranty Obligations" shall mean Guaranty Obligations of GLDD
to Liberty under the Liberty Agreement.

"Permitted Note Refinancing" shall have the meaning set forth in the definition
of Note Indenture Obligations.

"Permitted Restricted Payments" shall mean:

(a)each Subsidiary of GLDD may make Restricted Payments to GLDD and any
Subsidiary of GLDD that is a Credit Party (and, in the case of a Restricted
Payment by a non-wholly-owned Subsidiary of GLDD, to GLDD, any Subsidiary of
GLDD that is a Credit Party and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests);

(b)GLDD and each Subsidiary of GLDD may declare and make dividend payments or
other distributions payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person;

(c)GLDD may make Restricted Payments with the net cash proceeds from any
substantially concurrent sale or issuance of Equity Interests (other than
Disqualified Equity Interests) of GLDD;

(d)to the extent constituting Restricted Payments, GLDD and its Subsidiaries may
enter into transactions expressly permitted as a Permitted Investment or by
Section 7.1;

(e)GLDD may make Restricted Payments to redeem, retire or otherwise acquire
Equity Interests or options or other equity or phantom equity in respect of
Equity Interests from present and former directors, employees or members of
management of GLDD or any Subsidiary of GLDD (or their estate, family members,
spouse and/or former spouse) in connection with the resignation, termination,
death or disability of any such director, employee or member of management, in
an aggregate amount not to exceed (i) $3,000,000 in any fiscal year and
(ii) $6,000,000 for all such Restricted Payments made after the Closing Date;
provided that the amount set forth in this clause (e) may be further increased
by the cash proceeds of any key-man life insurance maintained by GLDD or any of
its Subsidiaries;

(f)to the extent constituting Restricted Payments, repurchases of Equity
Interests of GLDD deemed to occur upon the non-cash exercise of stock options
and warrants or similar equity incentive awards;

(g)GLDD or any Subsidiary of GLDD may declare and make Restricted Payments so
long as after giving effect to such Restricted Payment, the Payment Conditions
are satisfied;

(h)GLDD or any Subsidiary of GLDD may (i) pay cash in lieu of fractional shares
in connection with any dividend, split or combination thereof or any Permitted
Acquisition and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion;

-49-

--------------------------------------------------------------------------------

 

(i)GLDD or any Subsidiary of GLDD may refinance, refund, renew, extend or
exchange any Subordinated Indebtedness permitted by clause (i) of the definition
of Permitted Indebtedness and by any subordination agreement applicable thereto;

(j)GLDD or any Subsidiary of GLDD may pay interest, expenses and indemnities in
respect of Subordinated Indebtedness permitted by clause (i) of the definition
of Permitted Indebtedness (other than any such payments prohibited by the
subordination provisions thereof); and

(k)GLDD or any Subsidiary of GLDD may make Restricted Payments not described
above in an aggregate amount not to exceed $10,000,000 in any fiscal year.

"Permitted Zurich Guaranty Obligations" shall mean Guaranty Obligations of GLDD
to Zurich under that certain Guarantee and Indemnity Agreement dated as of April
23, 2014, executed by GLDD in favor of Zurich.

"Person" shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

"Pledge Agreement" shall mean that certain Pledge Agreement executed by GLDD,
GLDD LLC, Environmental and Solutions in favor of Agent dated as of the Original
Closing Date and any other pledge agreements executed subsequent to the Closing
Date by any other Person to secure the Obligations.

"PNC" shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

"Preferred Maritime Reserves" shall mean, at any time during a Preferred
Maritime Reserve Period, the aggregate amount of the Maritime Reserves.

"Preferred Maritime Reserves Period" shall mean the period commencing after the
occurrence of a Preferred Maritime Reserves Trigger Event and continuing until
the date when (a) no Event of Default shall exist and be continuing and
(b) Undrawn Availability is greater than twelve and one-half percent (12.5%) of
the Maximum Loan Amount for twenty (20) consecutive days.

"Preferred Maritime Reserves Trigger Event" shall mean the occurrence of any of
the following: (a) the occurrence and continuance of any Event of Default, or
(b) Undrawn Availability is less than twelve and one-half percent (12.5%) of the
Maximum Loan Amount for five (5) consecutive days.

"Primary Depository Institution" shall mean Bank of America, N.A. or any other
Lender which Agent in its discretion shall approve.

"Pro Forma Balance Sheet" shall have the meaning set forth in Section 5.5(a)
hereof.

-50-

--------------------------------------------------------------------------------

 

"Pro Forma Basis" means, (i) for purposes of calculating EBITDA for any period
during which one or more Specified Transactions occurs, that such Specified
Transaction (and all other Specified Transactions that have been consummated
during the applicable period) shall be deemed to have occurred as of the first
day of the applicable period of measurement and all income statement items
(whether positive or negative) attributable to the Property or Person disposed
of in a Specified Disposition shall be excluded and all income statement items
(whether positive or negative) attributable to the Property or Person acquired
in a Permitted Acquisition shall be included (it being understood that the
foregoing calculations may incorporate add-backs and other adjustments permitted
by this Agreement to the extent such add-backs and adjustments are not
duplicative of any amounts or adjustments that are already included in the
calculation of EBITDA), and (ii) for purposes of calculating Debt Payments for
any period during which one or more Specified Transactions occurs, (A) interest
accrued during the relevant period on, and the principal of, any Indebtedness
repaid in such transaction shall be excluded from the results of GLDD on a
Consolidated Basis for such period, and (B) any Indebtedness incurred or assumed
in such transaction shall be deemed to have been incurred as of the first day of
the applicable period, and interest thereon shall be deemed to have accrued from
such day on such Indebtedness at the applicable rates provided therefor (and in
the case of interest that does or would accrue at a formula or floating rate, at
the rate in effect at the time of determination) and shall be included in the
results of GLDD on a Consolidated Basis for such period; provided further that
the foregoing pro forma adjustment may incorporate add-backs and other
adjustments permitted by this Agreement to the extent such add-backs and
adjustments are not duplicative of any amounts or adjustments that are already
included in the calculation of EBITDA.

"Pro Forma Financial Statements" shall have the meaning set forth in
Section 5.5(b) hereof.

"Projections" shall have the meaning set forth in Section 5.5(b) hereof.

"Properly Contested" shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person's bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person's assets with respect to
such Indebtedness or taxes unless enforcement of such Lien is stayed during the
period prior to the final resolution or disposition of such dispute; and (e) if
such Indebtedness or Lien, as applicable, results from, or is determined by the
entry, rendition or issuance against a Person or any of its assets of a
judgment, writ, order or decree, enforcement of such judgment, writ, order or
decree is stayed pending a timely appeal or other judicial review.

"Proposed Payment" shall mean any proposed:

(a) Investment or loan pursuant to clause (d) of the definition of Permitted
Intercompany Investments or clause (q) of the definition of Permitted
Investments;

-51-

--------------------------------------------------------------------------------

 

(b) acquisition pursuant to clause (iii) of the definition of Permitted
Acquisitions;

(c) prepayment pursuant to Section 7.17;

(d) Restricted Payment pursuant to clause (g) of the definition of Permitted
Restricted Payments;

(e) incurrence of Indebtedness pursuant to clause (y) of the definition of
Permitted Indebtedness; or

(f) dispositions pursuant to clause (n) of the definition of Permitted
Dispositions.

"Protective Advances" shall have the meaning set forth in Section 16.2(f)
hereof.

"Published Rate" shall mean the rate of interest published each Business Day in
the Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).

"Purchasing CLO" shall have the meaning set forth in Section 16.3(d) hereof.

"Purchasing Lender" shall have the meaning set forth in Section 16.3(c) hereof.

"Qualified ECP Loan Party" shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a "commodity pool" as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a "letter of credit or keepwell, support, or other agreement" for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

"Rationalization Assets" shall mean each of the "Retiring Vessels", the support
equipment related to such Retiring Vessels and the vessel Noon Island, each as
defined or described in the Original Credit Agreement Consent.

"Real Estate Collateral Requirements" shall mean, with respect to the owned Real
Property of the Credit Parties, Agent shall have received, after satisfaction of
the requirements set forth below, a Mortgage for such Real Property in form and
substance reasonably acceptable to Agent and suitable for recording or filing,
together with (to the Agent and each Lender), no later than thirty (30) Business
Days prior to the delivery of such Mortgage, the following documents and
instruments, in order to comply with all Flood Laws:  (a) a completed standard
flood hazard determination form and (b) if the improvement(s) to the improved
real property is located in a special flood hazard area, a notification to
Borrowing Agent ("Borrower Notice") and, if applicable, notification to
Borrowing Agent that flood insurance coverage under the National Flood Insurance
Program ("NFIP") is not available because the community does not participate in
the NFIP, documentation evidencing Borrowing Agent's receipt of the Borrower

-52-

--------------------------------------------------------------------------------

 

Notice, (c) if the Borrower Notice is required to be given and flood insurance
is available in the community in which the property is located, a copy of the
flood insurance policy, Borrowing Agent's application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to Agent and each Lender, and (d) such other documentation and
information as Agent or any Lender shall request to comply with the Flood Laws;
provided that no mortgage shall be executed with respect to any owned Real
Property unless and until each Lender has confirmed in writing its satisfaction
with flood insurance due diligence and compliance.

"Real Property" shall mean all of the owned or leased premises of any Credit
Party identified on Schedule 4.4 hereto and all of the hereafter owned or leased
premises of any Credit Party.

"Receivables" shall mean and include, as to each Credit Party, all of such
Credit Party's accounts (as defined in Article 9 of the Uniform Commercial Code)
and all of such Credit Party's contract rights, instruments (including those
evidencing indebtedness owed to such Credit Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Credit Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

"Receivables Advance Rate" shall have the meaning set forth in
Section 2.1(a)(z)(i) hereof.

"Register" shall have the meaning set forth in Section 16.3(e) hereof.

"Reimbursement Obligation" shall have the meaning set forth in Section 2.14(b)
hereof.

"Release Conditions" shall mean, with respect to a request for a release of
Agent's Lien on (i) a Release Eligible Vessel (other than the ATB), each of the
following conditions:  (a) after giving effect to any release, Undrawn
Availability is greater than twenty percent (20.0%) of the Maximum Loan Amount,
(b) the Fixed Charge Coverage Ratio shall be at least 1.25 to 1.00 for the most
recently ended fiscal month for which Agent has received financial statements
required under Section 9.9 and (c) no Default or Event of Default exists or
would be caused thereby; or (ii) the ATB, satisfaction of the ATB Conditions.

"Release Eligible Vessels" shall mean any Fleet Asset (other than the ATB unless
the ATB Conditions have been satisfied).

"Reportable Compliance Event" shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

-53-

--------------------------------------------------------------------------------

 

"Required Lenders" shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding at least
fifty and one-tenth percent (50.1%) of either (a) the aggregate of the Revolving
Commitment Amounts of all Lenders (excluding any Defaulting Lender), or
(b) after the termination of all commitments of Lenders hereunder, the sum of
(x) the outstanding Revolving Advances and Swing Loans, plus the Dollar
Equivalent of the Maximum Undrawn Amount of all outstanding Letters of Credit;
provided, however, if there are two (2) or more Lenders (who are not Affiliates
of one another), Required Lenders must include at least two (2) Lenders (who are
not Affiliates of one another).

"Reserve Percentage" shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities".

"Responsible Officer" shall mean the chief executive officer, president, chief
financial officer, controller, treasurer, assistant treasurer or similar officer
of a Credit Party and, as to any document delivered on the Closing Date, any
secretary or assistant secretary. Any document delivered hereunder or under any
Other Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

"Restricted Payments" shall mean (a) any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of any Credit Party or any Subsidiary thereof, (b) any distribution of
cash, property or assets to the holders of shares of any Equity Interests of any
Credit Party or any Subsidiary thereof, or (c) any voluntary or mandatory
redemption, repurchase, retirement, sinking fund payment or other payment of
principal with respect to any Subordinated Indebtedness, or the Note Indenture
Obligations (other than in connection with a Permitted Note Refinancing), or any
voluntary prepayment of interest with respect to any Subordinated Indebtedness
or the Note Indenture Obligations (other than in connection with a Permitted
Note Refinancing).

"Revolving Advances" shall mean Advances other than Letters of Credit and the
Swing Loans.

"Revolving Commitment" shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

"Revolving Commitment Amount" shall mean, as to any Lender, the Revolving
Commitment amount (if any) set forth below such Lender's name on the signature
page hereto (as such amount may be adjusted pursuant to Section 2.20(a) and
Section 2.24 or, in the case of any Lender that became party to this Agreement
after the Closing Date pursuant to

-54-

--------------------------------------------------------------------------------

 

Section 16.3(c) or (d) hereof, the Revolving Commitment amount (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement as such
amount may be adjusted pursuant to Section 2.20(a) and Section 2.24).

"Revolving Commitment Percentage" shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender's name on the
signature page hereof (as such percentage may be adjusted pursuant to Section
2.24 or, in the case of any Lender that became party to this Agreement after the
Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment
Percentage (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement as such percentage may be adjusted pursuant to Section
2.24).

"Revolving Credit Note" shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

"Revolving Interest Rate" shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

"Sanctioned Country" shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

"Sanctioned Person" shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

"SEC" shall mean the Securities and Exchange Commission or any successor
thereto.

"Secured Parties" shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any Affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Settlement" shall have the meaning set forth in Section 2.6(d) hereof.

"Settlement Date" shall have the meaning set forth in Section 2.6(d) hereof.

"Ship Mortgages" shall mean the Original Closing Date Ship Mortgage, the ATB
Ship Mortgage and any first preferred fleet mortgage in substantially the same
form as the Original Closing Date Ship Mortgage.

"Specified Disposition" means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of any Credit Party or any
division, business unit, product line

-55-

--------------------------------------------------------------------------------

 

or line of business of any Credit Party or any of its Subsidiaries, or any
disposition of the ATB or any Equity Interests of any Credit Party that owns the
ATB, in each case to the extent permitted under this Agreement.

"Specified Fleet Asset" shall mean any Documented Vessel (including, without
limitation, the ATB), any New Fleet Asset acquired for a purchase price in
excess of $250,000, and any other Fleet Asset subject to an Acceptable Appraisal
with a Net Orderly Liquidation Value in excess of $250,000.

"Specified Transactions" means (a) any Specified Disposition and (b) any
Permitted Acquisition.

"Spot Rate" shall mean, for a currency, the rate determined by Agent to be the
rate quoted by PNC acting in such capacity as the spot rate for the purchase by
PNC of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (New York time) on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided, that Agent may obtain such spot rate from another financial
institution designated by Agent if PNC acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

"Subordinated Indebtedness" shall mean the collective reference to any
Indebtedness incurred by GLDD or any of its Subsidiaries that is expressly
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to Agent.

"Subsidiary" shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

"Supermajority Lenders" shall mean Lenders (not including Swing Loan Lender (in
its capacity as such Swing Loan Lender) or any Defaulting Lender) holding at
least sixty-six and two-thirds percent (66.66%) of either (a) the aggregate of
the Revolving Commitment Amounts of all Lenders (excluding any Defaulting
Lender), or (b) after the termination of all commitments of Lenders hereunder,
the sum of the outstanding Revolving Advances and Swing Loans, plus the Dollar
Equivalent of the Maximum Undrawn Amount of all outstanding Letters of Credit;
provided, however, if there are two (2) or more Lenders (who are not Affiliates
of one another), Supermajority Lenders must include at least two (2) Lenders
(who are not Affiliates of one another).

"Surety" shall mean, collectively, (a) Argonaut, (b) Berkley, (c) Chubb, (d)
Liberty, (e) Zurich and (f) any other surety party to a Bonding Agreement.

"Swap" shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

-56-

--------------------------------------------------------------------------------

 

"Swap Obligation" shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a Swap which is also a
Lender-Provided Interest Rate Hedge, or a Lender-Provided Foreign
Currency/Commodity Hedge.

"Swing Loan Lender" shall mean PNC, in its capacity as lender of the Swing
Loans.

"Swing Loan Note" shall mean the promissory note described in Section 2.4(a)
hereof.

"Swing Loans" shall mean the Advances made pursuant to Section 2.4 hereof.

"Taxes" shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

"Term" shall mean the period commencing on the date hereof and ending on the
Maturity Date.

"Termination Event" shall mean the occurrence of any of the following which,
individually or in the aggregate, has resulted or would, individually or in the
aggregate, reasonably be expected to result in liability of GLDD in an aggregate
amount in excess of the Threshold Amount:  (a) a "Reportable Event" described in
Section 4043 of ERISA for which the thirty (30) day notice requirement has not
been waived by the PBGC, or (b) the withdrawal of any Credit Party or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a "substantial
employer" as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the insolvency of a Multiemployer Plan, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

"Threshold Amount" shall mean $10,000,000.

“Total Debt” shall mean, with respect to GLDD on a Consolidated Basis, the
aggregate balance of Revolving Advances plus Swing Loans outstanding, plus the
outstanding balance of the Note Indenture Obligations, plus Capitalized Lease
Obligations.

-57-

--------------------------------------------------------------------------------

 

“Total Leverage Ratio” shall mean, for any period, the ratio of (a) Total Debt
to (b) EBITDA.

"Toxic Substance" shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic
substances.  "Toxic Substance" includes but is not limited to asbestos,
polychlorinated biphenyls (PCBs) and lead-based paints.

"Transaction Costs" shall mean all fees, expenses, costs, and other amounts
related to (i) the Transactions, (ii) any amendments, consents or waivers of
this Agreement and the Other Documents (including all such fees, expenses, costs
and other amounts incurred during any workout, restructuring or negotiations in
respect thereof), in each case, whether or not consummated, (iii) any Permitted
Note Refinancing, and (iv) any Permitted Acquisitions, whether or not
consummated (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence fees, appraisal fees or
any other fees and expenses in connection therewith), in each case to the extent
paid within one hundred eighty (180) days of either the Closing Date, such
amendment, consent or waiver of this Agreement and the Other Documents, such
Permitted Note Refinancing or such Permitted Acquisition, as applicable.

"Transactions" shall have the meaning set forth in Section 5.5(a) hereof.

"Transferee" shall have the meaning set forth in Section 16.3(d) hereof.

"Undrawn Availability" at a particular date shall mean an amount equal to (a)
Availability, minus (b) the sum of the outstanding amount of Advances.

"Unfinanced Capital Expenditures" shall mean, with respect to GLDD on a
Consolidated Basis, Capital Expenditures funded (a) from such internally
generated cash flow of GLDD on a Consolidated Basis or (b) with the proceeds of
a Revolving Advance or Swing Loan.

"Uniform Commercial Code" shall have the meaning set forth in Section 1.3
hereof.

"Unused Line Fee" shall mean, for any calendar month, one-quarter of one percent
(0.25%) per annum.

"USA PATRIOT Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

"U.S. Person" means a "United States Person" as defined in Section 7701(a)(30)
of the Code.

"Write-Down and Conversion Powers" shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time

-58-

--------------------------------------------------------------------------------

 

to time under the Bail‑In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail‑In
Legislation Schedule.

"Zurich" shall mean Zurich American Insurance Company.

"Zurich Agreement" shall mean that certain Agreement of Indemnity dated as of
September 7, 2011 by and among the Borrowers, Zurich and the other parties
thereto from time to time, as amended by that certain First Rider to General
Agreement of Indemnity dated as of Mary 31, 2012 by and among the Borrowers,
Zurich and the other parties thereto.

Uniform Commercial Code Terms.  All terms used herein and defined in the Uniform
Commercial Code as adopted in the State of New York from time to time (the
"Uniform Commercial Code") shall have the meaning given therein unless otherwise
defined herein.  Without limiting the foregoing, the terms "accounts", "chattel
paper" (and "electronic chattel paper" and "tangible chattel paper"),
"commercial tort claims", "deposit accounts", "documents", "equipment",
"financial asset", "fixtures", "general intangibles", "goods", "instruments",
"inventory", "investment property", "letter-of-credit rights", "payment
intangibles", "proceeds", "promissory note" "securities", "software" and
"supporting obligations" as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code.  To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

Certain Matters of Construction.  The terms "herein", "hereof" and "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  All references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.  Any
pronoun used shall be deemed to cover all genders.  Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  Unless otherwise
provided, all references to any instruments or agreements to which Agent is a
party, including references to any of the Other Documents, shall include any and
all modifications, supplements or amendments thereto, any and all restatements
or replacements thereof and any and all extensions or renewals thereof.  All
references herein to the time of day shall mean the time in New York, New
York.  Unless otherwise provided, all financial calculations shall be performed
with Inventory valued on a first-in, first-out basis.  Whenever the words
"including" or "include" shall be used, such words shall be understood to mean
"including, without limitation" or "include, without limitation".  A Default or
an Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
"continue" or be "continuing" until such Event of Default has been waived in
writing by Required Lenders.  Any Lien referred to in this Agreement or any of
the Other Documents as having been created in favor of Agent, any agreement
entered into by Agent pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Agent pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Agent, shall, unless otherwise expressly

-59-

--------------------------------------------------------------------------------

 

provided, be created, entered into, made or received, or taken or omitted, for
the benefit or account of Agent and Lenders.  Wherever the phrase "to the best
of Borrowers' knowledge" or words of similar import relating to the knowledge or
the awareness of any Borrower are used in this Agreement or Other Documents,
such phrase shall mean and refer to (i) the actual knowledge of a Responsible
Officer of any Borrower or (ii) the knowledge that a Responsible Officer would
have obtained if he/she had engaged in a good faith and diligent performance of
his/her duties, including the making of such reasonably specific inquiries as
may be necessary of the employees or agents of such Borrower and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates.  All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or otherwise
within the limitations of, another covenant shall not avoid the occurrence of a
default if such action is taken or condition exists.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of a breach of a representation or warranty hereunder.  Any
reference herein or in any Other Document to the satisfaction, repayment, or
payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Advances, together with the
payment of any premium applicable to the repayment of the Advances, (ii) all
expenses to which Agent, any Lender or Issuer is entitled to reimbursement
hereunder or under any Other Document that have accrued and are unpaid
regardless of whether demand has been made therefor, (iii) all fees or charges
that have accrued hereunder or under any Other Document (including the Letter of
Credit fees) and are unpaid, (b) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Cash Collateralization
of the Letters of Credit in accordance herewith, (c) in the case of Cash
Management Liabilities, providing cash collateralization in an amount equal to
the credit exposure (as reasonably determined by Agent) with respect thereto,
(d) the receipt by Agent of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time or in respect of matters or circumstances known to Agent
or a Lender at such time that are reasonably expected to result in any loss,
cost, damage, or expense (including attorneys' fees and legal expenses), such
cash collateral to be in such amount as Agent reasonably determines is
appropriate to secure such contingent Obligations, (e) the payment or repayment
in full in immediately available funds of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) with respect to Hedge Liabilities) other than (i) unasserted
contingent indemnification Obligations for which there is no reasonable basis to
assume a claim will be asserted, (ii) any Cash Management Liabilities that, at
such time, are allowed by the applicable Lender (or Affiliate) to remain
outstanding without being required to be repaid or cash collateralized, and
(iii) any Hedge Liabilities that, at such time, are allowed by the applicable
Lender (or Affiliate) to remain outstanding without being required to be repaid,
and (f) the termination of all of the Revolving Commitments of the Lenders.

 

1.5Effect of Amendment and Restatement; No Novation; Release.

-60-

--------------------------------------------------------------------------------

 

Upon the effectiveness of this Agreement, the Original Credit Agreement shall be
amended and restated in its entirety by this Agreement.  The Original
Obligations outstanding on the Closing Date shall continue in full force and
effect and constitute Obligations, and the effectiveness of this Agreement shall
not constitute a novation or repayment of the Original Obligations.  Such
Original Obligations, together with any and all additional Obligations incurred
by any Credit Party under this Agreement or under any of the Other Documents,
shall continue to be secured by, among other things, the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in this Agreement and the Other Documents.  Each Credit Party hereby
reaffirms its obligations, liabilities, grants of security interests, pledges
and the validity of all covenants by it contained in the Original Credit
Agreement and in any and all Other Documents, as amended, supplemented or
otherwise modified by this Agreement and by the Other Documents delivered on the
Closing Date.  Any and all references in any Other Documents to the Original
Credit Agreement shall be deemed to be amended to refer to this Agreement.

In consideration of Agent and Lenders entering into this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as of the date hereof, each Credit Party, on behalf of itself and
its successors, assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, Issuer and Lenders, and their successors
and assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Agent, Issuer, each Lender and all such other Persons being
hereinafter referred to collectively as the "Releasees" and individually as a
"Releasee"), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies and any and all other claims, counterclaims,
defenses, rights of set off, demands and liabilities whatsoever of every name
and nature, known or unknown, suspected or unsuspected, both at law and in
equity, which any Credit Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees by reason of any circumstance, action, cause or thing whatsoever
which occurred on or prior to the date of this Agreement, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Original Credit Agreement, the Other Documents or transactions directly
related thereto between any Credit Party and the Releasees.

II.

ADVANCES, PAYMENTS.

2.1Revolving Advances.

(a)Amount of Revolving Advances.  Subject to the terms and conditions set forth
in this Agreement specifically including Section 2.1(b), each Lender with a
Revolving Commitment, severally and not jointly, will make Revolving Advances to
Borrowers in aggregate amounts outstanding at any time equal to such Lender's
Revolving Commitment Percentage of the amount by which Availability exceeds the
sum of the aggregate Dollar Equivalent of the Maximum Undrawn Amount of all
outstanding Letters of Credit and the outstanding amount of Swing Loans.  

-61-

--------------------------------------------------------------------------------

 

For purposes hereof, the "Gross Amount" shall mean as of any date of
determination the lesser of (y) the Maximum Revolving Advance Amount, and (z) an
amount equal to the sum of:

(i)the sum of up to eighty-five percent (85%) (the "Receivables Advance Rate")
of Eligible Receivables, plus

(ii)up to the Fleet Assets Advance Rate in effect as of such date multiplied by
the Net Orderly Liquidation Value (as evidenced by the most recent Acceptable
Appraisal) of Eligible Fleet Assets, plus

(iii)up to one hundred percent (100%) of the invoice cost (net of freight,
taxes, delivery, installation and other "soft costs") of Eligible New Fleet
Assets (the "New Fleet Assets Advance Rate"; the New Fleet Assets Advance Rate,
together with the Receivables Advance Rate, the Fleet Assets Advance Rate,
collectively, the "Advance Rates");

provided, that (A) availability attributable to Eligible Fleet Assets and
Eligible New Fleet Assets located in foreign jurisdictions shall not at any time
exceed $20,000,000, (B) availability attributable to Eligible New Fleet Assets
shall not at any time exceed $50,000,000 and (C) Agent may establish reserves
(including without limitation reserves related to Cash Management Liabilities
and Hedge Liabilities) against the Formula Amount as Agent may reasonably deem
proper and necessary in its Permitted Discretion from time to time but such
reserves shall not be duplicative of any reserves established against the Gross
Amount.  

The amount derived in Section 2.1(a)(z) at any time and from time to time shall
be referred to as the "Formula Amount".  The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the "Revolving
Credit Note") substantially in the form attached hereto as Exhibit
2.1(a).  Notwithstanding anything to the contrary contained in the foregoing or
otherwise in this Agreement, the sum of the aggregate Dollar Equivalent of the
Maximum Undrawn Amount of all outstanding Letters of Credit, the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the Availability at such
time.

(b)Discretionary Rights.  The Advance Rates may be adjusted by Agent at any time
and from time to time in the exercise of its Permitted Discretion; provided,
that at no time may any Advance Rate be increased by Agent to an amount in
excess of such Advance Rate as of the Closing Date.  Each Borrower consents to
any such adjustments and acknowledges that adjusting the Advance Rates or
increasing or imposing reserves may limit or restrict Advances requested by
Borrowing Agent.

2.2Procedures for Requesting Revolving Advances.

(a)Borrowing Agent on behalf of any Borrower may notify Agent prior to 1:00 p.m.
on a Business Day of a Borrower's request to incur, on that day, a Revolving
Advance hereunder.  Should any amount required to be paid as interest hereunder,
or as fees or other charges under this Agreement or any other agreement with
Agent or Lenders, or with respect to any other Obligation under this Agreement,
become due, same shall be deemed a request for a Revolving Advance maintained as
a Domestic Rate Loan as of the date such payment is due, in

-62-

--------------------------------------------------------------------------------

 

the amount required to pay in full such interest, fee, charge or Obligation, and
such request shall be irrevocable.

(b)Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Agent written notice by no later than 1:00
p.m. on the day which is three (3) Business Days prior to the date such LIBOR
Rate Loan is to be borrowed, specifying (i) the date of the proposed borrowing
(which shall be a Business Day), (ii) the type of borrowing and the amount of
such Advance to be borrowed, which amount shall be in a minimum amount of
$1,000,000 and in integral multiples of $500,000 thereafter, and (iii) the
duration of the first Interest Period therefor.  Interest Periods for LIBOR Rate
Loans shall be for one, two, three or six months; provided that, if an Interest
Period would end on a day that is not a Business Day, it shall end on the next
succeeding Business Day unless such day falls in the next succeeding calendar
month in which case the Interest Period shall end on the next preceding Business
Day.  At the election of Required Lenders, no LIBOR Rate Loan shall be made
available to any Borrower during the continuance of a Default or an Event of
Default.  After giving effect to each requested LIBOR Rate Loan, including those
which are converted from a Domestic Rate Loan under Section 2.2(e), there shall
not be outstanding more than ten (10)  LIBOR Rate Loans, in the aggregate.

(c)Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d)Borrowing Agent shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of borrowing given to Agent pursuant to Section 2.2(b)
or by its notice of conversion given to Agent pursuant to Section 2.2(e), as the
case may be.  Borrowing Agent shall elect the duration of each succeeding
Interest Period by giving irrevocable written notice to Agent of such duration
not later than 1:00 p.m. on the day which is three (3) Business Days prior to
the last day of the then current Interest Period applicable to such LIBOR Rate
Loan.  If Agent does not receive timely notice of the Interest Period elected by
Borrowing Agent, Borrowing Agent shall be deemed to have elected to convert such
LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e) below.

(e)Subject to Section 2.2(b) and the other provisions hereof, Borrowing Agent
may, on the last Business Day of the then current Interest Period applicable to
any outstanding LIBOR Rate Loan, or on any Business Day with respect to Domestic
Rate Loans, convert any such loan into a loan of another type in the same
aggregate principal amount provided that any conversion of a LIBOR Rate Loan
shall be made only on the last Business Day of the then current Interest Period
applicable to such LIBOR Rate Loan.  If Borrowing Agent desires to convert a
loan, Borrowing Agent shall give Agent written notice by no later than 1:00 p.m.
(i) on the day which is three (3) Business Days prior to the date on which such
conversion is to occur with respect to a conversion from a Domestic Rate Loan to
a LIBOR Rate Loan, or (ii) on the day which is one (1) Business Day prior to the
date on which such conversion is to occur (which date shall be the last Business
Day of the Interest Period for the applicable LIBOR

-63-

--------------------------------------------------------------------------------

 

Rate Loan) with respect to a conversion from a LIBOR Rate Loan to a Domestic
Rate Loan, specifying, in each case, the date of such conversion, the loans to
be converted and if the conversion is to a LIBOR Rate Loan, the duration of the
first Interest Period therefor.

(f)At its option and upon written notice given prior to 1:00 p.m. at least three
(3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment.  Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment.  In the event that any prepayment of a LIBOR Rate Loan is required
or permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(g) hereof.

(g)Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
LIBOR Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a LIBOR Rate Loan after notice thereof has
been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
LIBOR Rate Loans hereunder.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

(h)Notwithstanding any other provision hereof, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (h), the
term "Lender" shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any LIBOR Rate Loans)
to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or such
affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be cancelled
and Borrowers shall, if any affected LIBOR Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected LIBOR Rate Loans
or convert such affected LIBOR Rate Loans into loans of another type.  If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent's request, such amount or amounts set
forth in clause (g) above.  A certificate as to any additional amounts payable
pursuant to the foregoing sentence submitted by Lenders to Borrowing Agent shall
be conclusive absent manifest error.

2.3[Intentionally Omitted].

2.4Swing Loans.

(a)Subject to the terms and conditions set forth in this Agreement, and in order
to minimize the transfer of funds between Lenders and Agent for administrative
convenience, Agent, Lenders holding Revolving Commitments and Swing Loan Lender
agree

-64-

--------------------------------------------------------------------------------

 

that in order to facilitate the administration of this Agreement, Swing Loan
Lender may, at its election and option made in its sole discretion cancelable at
any time for any reason whatsoever, make swing loan advances ("Swing Loans")
available to Borrowers as provided for in this Section 2.4 at any time or from
time to time after the date hereof to, but not including, the expiration of the
Term, in an aggregate principal amount up to but not in excess of the Maximum
Swing Loan Advance Amount, provided that the sum of the aggregate Dollar
Equivalent of the Maximum Undrawn Amount of all outstanding Letters of Credit,
the outstanding aggregate principal amount of Swing Loans and the Revolving
Advances at any one time outstanding shall not exceed an amount equal to the
Availability at such time.  All Swing Loans shall be Domestic Rate Loans
only.  Borrowers may borrow (at the option and election of Swing Loan Lender),
repay and reborrow (at the option and election of Swing Loan Lender) Swing Loans
and Swing Loan Lender may make Swing Loans as provided in this Section 2.4
during the period between Settlement Dates.  All Swing Loans shall be evidenced
by a secured promissory note (the "Swing Loan Note") substantially in the form
attached hereto as Exhibit 2.4(a).  Swing Loan Lender's agreement to make Swing
Loans under this Agreement is cancelable at any time for any reason whatsoever
and the making of Swing Loans by Swing Loan Lender from time to time shall not
create any duty or obligation, or establish any course of conduct, pursuant to
which Swing Loan Lender shall thereafter be obligated to make Swing Loans in the
future.

(b)Upon either (i) any request by Borrowing Agent for a Revolving Advance made
pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed request
by Borrowers for a Revolving Advance pursuant to the provisions of the last
sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if (x) Borrowing Agent has
requested a LIBOR Rate Loan or (y)  Swing Loan Lender has been notified by Agent
or by Required Lenders that one or more of the applicable conditions set forth
in Section 8.2 of this Agreement have not been satisfied or the Revolving
Commitments have been terminated for any reason.

(c)Upon the making of a Swing Loan (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether a Settlement has been
requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage.  Swing Loan Lender or
Agent may, at any time, require the Lenders holding Revolving Commitments to
fund such participations by means of a Settlement as provided for in
Section 2.6(d) below.  From and after the date, if any, on which any Lender
holding a Revolving Commitment is required to fund, and funds, its participation
in any Swing Loans purchased hereunder, Agent shall promptly distribute to such
Lender its Revolving Commitment Percentage of all payments of principal and
interest and all proceeds of Collateral received by Agent in respect of such
Swing Loan; provided that no Lender holding a Revolving Commitment shall be
obligated in any event to make Revolving Advances in an amount in excess of its
Revolving Commitment Amount minus its Participation Commitment (taking into
account any reallocations under Section 2.22) of the Dollar Equivalent of the
Maximum Undrawn Amount of all outstanding Letters of Credit.

-65-

--------------------------------------------------------------------------------

 

Disbursement of Advance Proceeds.  All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers' Account on Agent's books.  The proceeds of each
Revolving Advance or Swing Loan requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Sections 2.2(a),
2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving Advances,
to the extent Lenders make such Revolving Advances in accordance with
Section 2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon
any request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower's operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Agent so long as Agent has agreed to
such other account, in immediately available federal funds or other immediately
available funds or, (ii) with respect to Revolving Advances deemed to have been
requested by any Borrower or Swing Loans made upon any deemed request for a
Revolving Advance by any Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.  During the Term,
Borrowers may use the Revolving Advances and Swing Loans by borrowing, prepaying
and reborrowing, all in accordance with the terms and conditions hereof.

2.6Making and Settlement of Advances.

(a)Each borrowing of Revolving Advances shall be in Dollars and advanced
according to the applicable Revolving Commitment Percentages of Lenders holding
the Revolving Commitments (subject to any contrary terms of Section 2.22).  Each
borrowing of Swing Loans shall be in Dollars and advanced by Swing Loan Lender
alone.

(b)Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, to the extent Agent elects not to provide a Swing Loan or the making
of a Swing Loan would result in the aggregate amount of all outstanding Swing
Loans exceeding the maximum amount permitted in Section 2.4(a), Agent shall
notify Lenders holding the Revolving Commitments of its receipt of such request
specifying the information provided by Borrowing Agent and the apportionment
among Lenders of the requested Revolving Advance as determined by Agent in
accordance with the terms hereof.  Each Lender shall remit the principal amount
of each Revolving Advance to Agent (such that Agent is able to, and Agent shall,
to the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to Borrowers in
Dollars and immediately available funds) at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any
applicable Lender fails to remit such funds to Agent in a timely manner, Agent
may elect in its sole discretion to fund with its own funds the Revolving
Advance of such Lender on such borrowing date, and such Lender shall be subject
to the repayment obligation in Section 2.6(c) hereof.

(c)Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a

-66-

--------------------------------------------------------------------------------

 

corresponding amount.  In such event, if a Lender has not in fact made its
applicable Revolving Commitment Percentage of the requested Revolving Advance
available to Agent, then the applicable Lender and Borrowers severally agree to
pay to Agent on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrowers
through but excluding the date of payment to Agent, at (i) in the case of a
payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans.  If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender's Revolving Advance.  Any
payment by Borrowers shall be without prejudice to any claim Borrowers may have
against a Lender holding a Revolving Commitment that shall have failed to make
such payment to Agent.  A certificate of Agent submitted to any Lender or
Borrower with respect to any amounts owing under this paragraph (c) shall be
conclusive, in the absence of manifest error.

(d)Agent, on behalf of Swing Loan Lender, shall demand settlement (a
"Settlement") of all or any Swing Loans with Lenders holding the Revolving
Commitments on at least a weekly basis, or on any more frequent date that Agent
elects or that Swing Loan Lender at its option exercisable for any reason
whatsoever may request, by notifying Lenders holding the Revolving Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
"Settlement Date").  Subject to any contrary provisions of Section 2.22, each
Lender holding a Revolving Commitment shall transfer the amount of such Lender's
Revolving Commitment Percentage of the outstanding principal amount (plus
interest accrued thereon to the extent requested by Agent) of the applicable
Swing Loan with respect to which Settlement is requested by Agent, to such
account of Agent as Agent may designate not later than 5:00 p.m. on such
Settlement Date if requested by Agent by 3:00 p.m., otherwise not later than
5:00 p.m. on the next Business Day.  Settlements may occur at any time
notwithstanding that the conditions precedent to making Revolving Advances set
forth in Section 8.2 have not been satisfied or the Revolving Commitments shall
have otherwise been terminated at such time.  All amounts so transferred to
Agent shall be applied against the amount of outstanding Swing Loans and, when
so applied shall constitute Revolving Advances of such Lenders accruing interest
as Domestic Rate Loans.  If any such amount is not transferred to Agent by any
Lender holding a Revolving Commitment on such Settlement Date, Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).

(e)If any Lender or Participant (a "Benefited Lender") shall at any time receive
any payment of all or part of its Advances, or interest thereon, or receive any
Collateral in respect thereof (whether voluntarily or involuntarily or by
set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender's
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender's Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of

-67-

--------------------------------------------------------------------------------

 

such Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender's Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender's Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender's Advances shall be part of the Obligations secured
by the Collateral.

Maximum Advances.  The aggregate balance of the sum of the aggregate Dollar
Equivalent of the Maximum Undrawn Amount of all outstanding Letters of Credit,
the Revolving Advances, and the Swing Loans outstanding at any time shall not
exceed the Availability at such time.

2.8Manner and Repayment of Advances.

(a)The Revolving Advances and Swing Loans shall be due and payable in full on
the last day of the Term subject to earlier prepayment as herein
provided.  Notwithstanding the foregoing, all Advances shall be subject to
earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement.  Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Advances shall be applied, first to the outstanding Swing Loans
and next, pro rata according to the applicable Revolving Commitment Percentages
of Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).

(b)Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received by Agent.  Agent shall
conditionally credit Borrowers' Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Agent (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the "Application
Date")  Agent is not, however, required to credit Borrowers' Account for the
amount of any item of payment which is unsatisfactory to Agent and Agent may
charge Borrowers' Account for the amount of any item of payment which is
returned, for any reason whatsoever, to Agent unpaid.  Subject to the foregoing,
Borrowers agree that for purposes of computing the interest charges under this
Agreement, each item of payment received by Agent shall be deemed applied by
Agent on account of the Obligations on its respective Application
Date.  Borrowers further agree that there is a monthly float charge payable to
Agent for Agent's sole benefit, in an amount equal to (y) the face amount of all
items of payment received during the prior month (including items of payment
received by Agent as a wire transfer or electronic depository check) multiplied
by (z) the Revolving Interest Rate with respect to Domestic Rate Loans for one
(1) Business Day.  All proceeds received by Agent shall be applied to the
Obligations in accordance with Section 4.8(h).

-68-

--------------------------------------------------------------------------------

 

(c)All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 p.m. on the due date therefor in Dollars in federal funds or
other funds immediately available to Agent.  Agent shall have the right to
effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers' Account or by making Advances as provided in Section 2.2
hereof.

(d)Except as expressly provided herein, all payments (including prepayments) to
be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.

Repayment of Excess Advances.  If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.

Statement of Account.  Agent shall maintain, in accordance with its customary
procedures, a loan account ("Borrowers' Account") in the name of Borrowers in
which shall be recorded the date and amount of each Advance made by Agent or
Lenders and the date and amount of each payment in respect thereof; provided,
however, the failure by Agent to record the date and amount of any Advance shall
not adversely affect Agent or any Lender.  Each month, Agent shall send to
Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Agent, Lenders and Borrowers during such month.  The monthly statements shall be
deemed correct and binding upon Borrowers in the absence of manifest error and
shall constitute an account stated between Lenders and Borrowers unless Agent
receives a written statement of Borrowers' specific exceptions thereto within
thirty (30) days after such statement is received by Borrowing Agent.  The
records of Agent with respect to Borrowers' Account shall be conclusive evidence
absent manifest error of the amounts of Advances and other charges thereto and
of payments applicable thereto.

2.11Letters of Credit.

(a)Subject to the terms and conditions hereof, Issuer shall issue or cause the
issuance of standby letters of credit denominated in either Dollars or an
Optional Currency ("Letters of Credit") for the account of any Borrower except
to the extent that the issuance thereof would then cause the sum of (i) the
outstanding Revolving Advances plus (ii) the outstanding Swing Loans, plus
(iii) the Dollar Equivalent of the Maximum Undrawn Amount of all outstanding
Letters of Credit, plus (iv) the Dollar Equivalent of the Maximum Undrawn Amount
of the Letter of Credit to be issued to exceed the Availability at such
time.  The Dollar Equivalent of the Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit.  All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans (and
if such disbursement or payment was made in an Optional Currency, the amount of
such Revolving Advance shall be the Dollar Equivalent of such disbursement or
payment).  Letters of Credit that

-69-

--------------------------------------------------------------------------------

 

have not been drawn upon shall not bear interest (but fees shall accrue in
respect of outstanding Letters of Credit as provided in Section 3.2 hereof).

(b)Notwithstanding any provision of this Agreement, Issuer shall not be under
any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.  Borrowers and the Lenders hereby acknowledge and agree that
all Existing Letters of Credit shall constitute Letters of Credit under this
Agreement on and after the Closing Date with the same effect as if such Existing
Letters of Credit were issued by Issuer at the request of Borrowers on the
Closing Date.

2.12Issuance of Letters of Credit.

(a)Borrowing Agent, on behalf of any Borrower, may request Issuer to issue or
cause the issuance of a Letter of Credit by delivering to Issuer, with a copy to
Agent at the Payment Office, prior to 1:00 p.m., at least five (5) Business Days
prior to the proposed date of issuance, such Issuer's form of Letter of Credit
Application (the "Letter of Credit Application") completed to the satisfaction
of Agent and Issuer; and, such other certificates, documents and other papers
and information as Agent or Issuer may reasonably request.  Issuer shall not
issue any requested Letter of Credit if such Issuer has received notice from
Agent that one or more of the applicable conditions set forth in Section 8.2 of
this Agreement have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason.

(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment, and (ii) have an expiry
date not later than the last day of the Term unless prior to the last day of
such Term, Borrowers provide Cash Collateralization for such Letter of
Credit.  Any Letter of Credit may provide for renewal thereof for additional
one-year periods. Each standby Letter of Credit shall be subject to the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the "ISP98 Rules"), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer.

(c)Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

Requirements For Issuance of Letters of Credit.  Borrowing Agent shall authorize
and direct any Issuer to name the applicable Borrower as the "Applicant" or
"Account Party" of each Letter of Credit.  If PNC is not the Issuer of any
Letter of Credit, Borrowing Agent shall

-70-

--------------------------------------------------------------------------------

 

authorize and direct Issuer to deliver to Agent all instruments, documents, and
other writings and property received by Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent's instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor.

2.14Disbursements, Reimbursement.

(a)Immediately upon the issuance of each Letter of Credit, each Lender holding a
Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender's
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.

(b)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Agent and
Borrowing Agent.  Borrowers shall reimburse (such obligation to reimburse Issuer
shall sometimes be referred to as a "Reimbursement Obligation") Issuer prior to
12:00 Noon, on or before the first Business Day after an amount is paid by
Issuer under any Letter of Credit (each such date, a "Drawing Date") in an
amount equal to the amount so paid by Issuer and in the currency in which such
Letter of Credit is denominated (it being understood that any amount not paid by
Borrowers prior to 12:00 Noon on the date payment is made by Issuer shall bear
interest at the rate applicable to Domestic Rate Loans).  In the event Borrowers
fail to reimburse Issuer for the full amount of any drawing under any Letter of
Credit by 12:00 Noon, on the Drawing Date, Issuer will promptly notify Agent and
each Lender holding a Revolving Commitment thereof, and Borrowers shall be
automatically deemed to have requested that a Revolving Advance maintained as a
Domestic Rate Loan (and, if the Letter of Credit was denominated in an Optional
Currency, in the Dollar Equivalent amount paid by the Issuer in such other
currency on the Drawing Date thereof) be made by Lenders to be disbursed on the
Drawing Date under such Letter of Credit, and Lenders holding the Revolving
Commitments shall be unconditionally obligated to fund such Revolving Advance
(all whether or not the conditions specified in Section 8.2 are then satisfied
or the commitments of Lenders to make Revolving Advances hereunder have been
terminated for any reason) as provided for in Section 2.14(c) immediately
below.  Any notice given by Issuer pursuant to this Section 2.14(b) may be oral
if promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.

(c)Each Lender holding a Revolving Commitment shall upon any notice pursuant to
Section 2.14(b) make available to Issuer through Agent at the Payment Office an
amount in immediately available funds equal to its Revolving Commitment
Percentage (subject to any contrary provisions of Section 2.22) of the amount of
the drawing (and, if the Letter of Credit was denominated in an Optional
Currency, in the Dollar Equivalent amount paid by the Issuer in such other
currency on the Drawing Date thereof), whereupon the participating Lenders shall
(subject to Section 2.14(d)) each be deemed to have made a Revolving Advance
maintained as a Domestic Rate Loan to Borrowers in that amount.  If any Lender
holding a Revolving Commitment so notified fails to make available to Agent, for
the benefit of Issuer, the amount of such Lender's Revolving Commitment
Percentage of such amount by 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender's obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing

-71-

--------------------------------------------------------------------------------

 

Date and (ii) at a rate per annum equal to the rate applicable to Revolving
Advances maintained as a Domestic Rate Loan on and after the fourth day
following the Drawing Date.  Agent and Issuer will promptly give notice of the
occurrence of the Drawing Date, but failure of Agent or Issuer to give any such
notice on the Drawing Date or in sufficient time to enable any Lender holding a
Revolving Commitment to effect such payment on such date shall not relieve such
Lender from its obligations under this Section 2.14(c), provided that such
Lender shall not be obligated to pay interest as provided in Section 2.14(c)(i)
and (ii) until and commencing from the date of receipt of notice from Agent or
Issuer of a drawing.

(d)With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers' failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a "Letter of Credit Borrowing") in the
amount of such drawing (and, if the Letter of Credit was denominated in an
Optional Currency, in the Dollar Equivalent amount paid by the Issuer in such
other currency on the Drawing Date thereof).  Such Letter of Credit Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the rate per annum applicable to a Revolving Advance maintained as a
Domestic Rate Loan.  Each applicable Lender's payment to Agent pursuant to
Section 2.14(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a "Participation
Advance" from such Lender in satisfaction of its Participation Commitment in
respect of the applicable Letter of Credit under this Section 2.14.

(e)Each applicable Lender's Participation Commitment in respect of the Letters
of Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

(f)Notwithstanding anything contained herein to the contrary, any Revolving
Advance made to fund a payment or disbursement with respect to any Letter of
Credit denominated in an Optional Currency will be in Dollars.  Borrowers hereby
indemnify Issuer for any losses, costs, expenses and damages (the "Currency
Losses") that Issuer suffers as a result of the failure of Borrowers to
reimburse Issuer in the applicable Optional Currency as required pursuant to
Section 2.14(b) for any payment or disbursement made by Issuer in such Optional
Currency.  Without limiting the foregoing, all Currency Losses shall include
interest on any unreimbursed payment or distribution by Issuer in an Optional
Currency at a rate reasonably determined by Issuer as a rate comparable to the
current rate on Domestic Rate Loans.

2.15Repayment of Participation Advances.

(a)Upon (and only upon) receipt by Agent for the account of Issuer of
immediately available funds in Dollars from Borrowers (i) in reimbursement of
any payment made by Issuer or Agent under the Letter of Credit with respect to
which any Lender has made a Participation Advance to Agent, or (ii) in payment
of interest on such a payment made by Issuer

-72-

--------------------------------------------------------------------------------

 

or Agent under such a Letter of Credit, Agent will pay to each Lender holding a
Revolving Commitment, in the same funds as those received by Agent, the amount
of such Lender's Revolving Commitment Percentage of such funds, except Agent
shall retain the amount of the Revolving Commitment Percentage of such funds of
any Lender holding a Revolving Commitment that did not make a Participation
Advance in respect of such payment by Agent (and, to the extent that any of the
other Lender(s) holding the Revolving Commitment have funded any portion such
Defaulting Lender's Participation Advance in accordance with the provisions of
Section 2.22, Agent will pay over to such Non-Defaulting Lenders a pro rata
portion of the funds so withheld from such Defaulting Lender).

(b)If Issuer or Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Issuer or Agent
pursuant to Section 2.15(a) in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each applicable Lender shall, on demand of
Agent, forthwith return to Issuer or Agent the amount of its Revolving
Commitment Percentage of the Dollar Equivalent of any amounts so returned by
Issuer or Agent plus interest at the Federal Funds Effective Rate.

Documentation.  Each Borrower agrees to be bound by the terms of the Letter of
Credit Application and by Issuer's interpretations of any Letter of Credit
issued on behalf of such Borrower and by Issuer's written regulations and
customary practices relating to letters of credit, though Issuer's
interpretations may be different from such Borrower's own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment), Issuer shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following Borrowing Agent's or any Borrower's instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

Determination to Honor Drawing Request.  In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Nature of Participation and Reimbursement Obligations.  The obligation of each
Lender holding a Revolving Commitment in accordance with this Agreement to make
the Revolving Advances or Participation Advances as a result of a drawing under
a Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this
Section 2.18 under all circumstances, including the following circumstances:

(i)any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer, Agent, any
Borrower or Lender, as the case may be, or any other Person for any reason
whatsoever;

(ii)the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required

-73-

--------------------------------------------------------------------------------

 

for the making of a Letter of Credit Borrowing and the obligation of Lenders to
make Participation Advances under Section 2.14;

(iii)any lack of validity or enforceability of any Letter of Credit;

(iv)any claim of breach of warranty that might be made by any Borrower, Agent,
Issuer or any Lender against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, cross-claim, defense
or other right which any Borrower, Agent, Issuer or any Lender may have at any
time against a beneficiary, any successor beneficiary or any transferee of any
Letter of Credit or assignee of the proceeds thereof (or any Persons for whom
any such transferee or assignee may be acting), Issuer, Agent or any Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);

(v)the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer's
Affiliates has been notified thereof;

(vi)payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by Issuer or any of Issuer's Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless Agent and Issuer have
each received written notice from Borrowing Agent of such failure within three
(3) Business Days after Issuer shall have furnished Agent and Borrowing Agent a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

(ix)the occurrence of any Material Adverse Effect;

(x)any breach of this Agreement or any Other Document by any party thereto;

-74-

--------------------------------------------------------------------------------

 

(xi)the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(xii)the fact that a Default or an Event of Default shall have occurred and be
continuing;

(xiii)the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.19Liability for Acts and Omissions.

(a)As between Borrowers and Issuer, Swing Loan Lender, Agent and Lenders, each
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, Issuer shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Issuer or any of its Affiliates shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuer, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Issuer's rights or powers hereunder.  Nothing in the preceding sentence shall
relieve Issuer from liability for Issuer's gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence.  In no event shall Issuer
or Issuer's Affiliates be liable to any Borrower for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys' fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

(b)Without limiting the generality of the foregoing, Issuer and each of its
Affiliates:  (i) may rely on any oral or other communication believed in good
faith by Issuer or

-75-

--------------------------------------------------------------------------------

 

such Affiliate to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by Issuer or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant's request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an "Order") and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

(c)In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Issuer under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, Agent or any Lender.

2.20Voluntary and Mandatory Prepayments.

(a)Borrowers may prepay the Revolving Loans at any time in whole or in
part.  Borrowers may permanently reduce the Revolving Commitments (with a
corresponding reduction in the Maximum Revolving Advance Amount) at any time;
provided, that (i) Borrowing Agent shall provide at least three (3) Business
Days prior written notice of such reduction, (ii) such reduction shall be in
increments of $10,000,000, (iii) such reduction shall be permanent and pro rata
among the Lenders, and (iv) in no event shall the Revolving Commitments be
reduced below $150,000,000.

(b)Mandatory Prepayment.

(i)If on any Computation Date, the aggregate balance of Revolving Advances plus
Swing Loans plus the Dollar Equivalent of the Maximum Undrawn Amount of all
outstanding Letters of Credit exceeds Availability, then Agent shall notify
Borrower of the same.  The Borrowers shall pay or prepay one (1) Business Day
after receiving such notice such that the aggregate balance of Revolving
Advances plus Swing Loans plus the Dollar Equivalent of the Maximum Undrawn
Amount of all outstanding Letters of Credit does not exceed Availability after
giving effect to such payments or prepayments.

-76-

--------------------------------------------------------------------------------

 

(ii)Promptly upon any voluntary or involuntary disposition (including as a
result of a casualty or condemnation but excluding dispositions under clauses
(a) through (g) and (i) of the definition of Permitted Dispositions) by GLDD or
any other Credit Party, Borrowers shall prepay the outstanding principal amount
of the Obligations in accordance with clause (c) below in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by such Person in
connection with such disposition.  Nothing contained in this Section 2.20(b)
shall permit GLDD or any of its Subsidiaries to make a disposition of any
property other than in accordance with Section 7.1.

(iii)Promptly upon the issuance or incurrence by GLDD or any other Credit Party
of any Indebtedness (other than Permitted Indebtedness), or upon an issuance of
Equity Interests by GLDD or any other Credit Party (other than any Excluded
Equity Issuance), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with clause (c) below in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by such Person in
connection therewith.  The provisions of this Section 2.20(b) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.

(iv)Promptly upon the receipt by GLDD or any other Credit Party of any
Extraordinary Receipts, Borrowers shall prepay the outstanding principal of the
Obligations in accordance with clause (c) below in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by such Person in
connection therewith.

(v)Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
GLDD or any other Credit Party in connection with a disposition (including as a
result of a casualty or condemnation) that are otherwise required to be used to
prepay the Obligations pursuant to Section 2.20(b)(ii), up to $10,000,000 in the
aggregate in any fiscal year of the Net Cash Proceeds from all such dispositions
shall not be required to be so used to prepay the Obligations to the extent that
such Net Cash Proceeds are used to replace, repair or restore properties or
assets that were the subject of such disposition with like assets, provided
that, (A) no Default or Event of Default has occurred and is continuing on the
date such Person receives such Net Cash Proceeds, (B) Borrowing Agent delivers a
certificate to Agent within ten (10) days after such disposition stating that
such Net Cash Proceeds shall be used to so replace, repair or restore properties
or assets as provided above within a period not to exceed three hundred sixty
five days (365) days after the date of receipt of such Net Cash Proceeds (which
certificate shall set forth estimates of the Net Cash Proceeds to be so
expended), (C) if a Cash Dominion Period is in effect, such Net Cash Proceeds
are deposited and maintained in a Controlled Account and (D) upon the earlier of
(1) the expiration of the three hundred sixty five (365) day period pursuant to
clause (B) above or (2) the occurrence and during the continuance of a Default
or an Event of Default, such Net Cash Proceeds, if not theretofore so used,
shall be used to prepay the Obligations in accordance with Section 2.20(b)(ii).

(c)Each prepayment pursuant to Section 2.20(b)(ii), (iii) and (iv) shall be
applied, first, to the Swing Loans and Revolving Advances, until paid in full
(with, if an Event of Default exists and the Required Lenders so elect, a
corresponding permanent reduction in the Revolving Commitments (and
corresponding reduction in the Maximum Revolving Advance Amount)), until paid in
full, and second, to Cash Collateralize the Letters of Credit (with, if an

-77-

--------------------------------------------------------------------------------

 

Event of Default exists and the Required Lenders so elect, a corresponding
permanent reduction in the Revolving Commitments (and corresponding reduction in
the Maximum Revolving Advance Amount)); provided, that if an Application Event
has occurred and is continuing and funds are to be applied pursuant to Section
11.5, such payments shall be applied in respect of the Obligations in accordance
with Section 11.5.

2.21Use of Proceeds.

(a)Borrowers shall apply the proceeds of Advances to (i) pay fees and expenses
relating to this transaction, (ii) finance Permitted Acquisitions, and (iii)
provide for its working capital needs, general corporate purposes and reimburse
drawings under Letters of Credit.

(b)Without limiting the generality of Section 2.21(a) above, neither Borrowers,
Guarantors nor any other Person which may in the future become party to this
Agreement or the Other Documents as a Borrower or Guarantor, intends to use nor
shall they use any portion of the proceeds of the Advances, directly or
indirectly, for any purpose in violation of Applicable Law.

2.22Defaulting Lender.

(a)Notwithstanding anything to the contrary contained herein, in the event any
Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b)(i) Except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting
Lender.  Amounts received in respect of principal of any type of Revolving
Advances shall be applied to reduce such type of Revolving Advances of each
Lender (other than any Defaulting Lender) holding a Revolving Commitment in
accordance with their Revolving Commitment Percentages; provided, that, Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for Defaulting Lender's benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, re-lend to a
Borrower the amount of such payments received or retained by it for the account
of such Defaulting Lender.

(ii)Fees pursuant to Section 3.3 hereof shall cease to accrue in favor of such
Defaulting Lender.

(iii)If any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

-78-

--------------------------------------------------------------------------------

 

(A)Defaulting Lender's Participation Commitment in the outstanding Swing Loans
and of the Maximum Undrawn Amount of all outstanding Letters of Credit shall be
reallocated among Non-Defaulting Lenders holding Revolving Commitments in
proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender's reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender's reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;

(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay any outstanding Swing Loans that cannot be
reallocated, and (y) second, Cash Collateralize for the benefit of Issuer,
Borrowers' obligations corresponding to such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

(C)if Borrowers Cash Collateralize any portion of such Defaulting Lender's
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender's Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender's Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are Cash
Collateralized;

(D)if Defaulting Lender's Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit is reallocated pursuant to clause (A) above, then the
fees payable to Lenders holding Revolving Commitments pursuant to Section 3.2(a)
shall be adjusted and reallocated to Non-Defaulting Lenders holding Revolving
Commitments in accordance with such reallocation; and

(E)if all or any portion of such Defaulting Lender's Participation Commitment in
the Maximum Undrawn Amount of all Letters of Credit is neither reallocated nor
Cash Collateralized pursuant to clauses (A) or (B) above, then, without
prejudice to any rights or remedies of Issuer or any other Lender hereunder, all
Letter of Credit Fees payable under Section 3.2(a) with respect to such
Defaulting Lender's Revolving Commitment Percentage of the Maximum Undrawn
Amount of all Letters of Credit shall be payable to the Issuer (and not to such
Defaulting Lender) until (and then only to the extent that) such Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
and/or Cash Collateralized; and

-79-

--------------------------------------------------------------------------------

 

(iv)so long as any Lender holding a Revolving Commitment is a Defaulting Lender,
Swing Loan Lender shall not be required to fund any Swing Loans and Issuer shall
not be required to issue, amend or increase any Letter of Credit, unless such
Issuer is satisfied that the related exposure and Defaulting Lender's
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
and all Swing Loans (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to Non-Defaulting Lenders holding
Revolving Commitments and/or such Letters of Credit will be Cash Collateralized
by Borrowers in accordance with clause (A) and (B) above, and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.22(b)(iii)(A) above (and such Defaulting Lender shall not
participate therein).

(c)Except in respect of the matters set forth in Sections 16.2(b)(i), (ii),
(iii) or (v), a Defaulting Lender shall not be entitled to give instructions to
Agent or to approve, disapprove, consent to or vote on any matters relating to
this Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of "Required
Lenders", a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage.

(d)Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged.  Nothing in this
Section 2.22 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

(e)In the event that Agent, Borrowers, Swing Loan Lender and Issuer agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Agent will so notify the parties
hereto, and, if such cured Defaulting Lender is a Lender holding a Revolving
Commitment, then Participation Commitments of Lenders holding Revolving
Commitments (including such cured Defaulting Lender) of the Swing Loans and
Maximum Undrawn Amount of all outstanding Letters of Credit shall be reallocated
to reflect the inclusion of such Lender's Revolving Commitment, and on such date
such Lender shall purchase at par such of the Revolving Advances of the other
Lenders as Agent shall determine may be necessary in order for such Lender to
hold such Revolving Advances in accordance with its Revolving Commitment
Percentage; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrowers while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(f)If Swing Loan Lender or Issuer has a good faith belief that any Lender
holding a Revolving Commitment has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit,
Swing Loan Lender shall not

-80-

--------------------------------------------------------------------------------

 

be required to fund any Swing Loans and Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless Swing Loan Lender or Issuer, as
the case may be, shall have entered into arrangements with Borrowers or such
Lender, satisfactory to Swing Loan Lender or Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

Payment of Obligations.  Agent may charge to Borrowers' Account as a Revolving
Advance or, at the discretion of Swing Loan Lender, as a Swing Loan (i) all
payments with respect to any of the Obligations required hereunder (including
without limitation principal payments, payments of interest, payments of Letter
of Credit Fees and all other fees provided for hereunder and payments under
Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Agent or any Lender pursuant to Sections
4.2 or 4.3 hereof and (b) all expenses which Agent incurs in connection with the
forwarding of Advance proceeds and the establishment and maintenance of any
Controlled Accounts as provided for in Section 4.8(h), and (iii) any sums
expended by Agent or any Lender due to any Credit Party's failure to perform or
comply with its obligations under this Agreement or any Other Document including
any Credit Party's obligations under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6 and
6.7 hereof, and all amounts so charged shall be added to the Obligations and
shall be secured by the Collateral.  To the extent Revolving Advances are not
actually funded by the other Lenders in respect of any such amounts so charged,
all such amounts so charged shall be deemed to be Revolving Advances made by and
owing to Agent and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the Other Documents
with respect to such Revolving Advances.

2.24Accordion.

(a)At any time Borrowing Agent may by written notice to Agent elect to request
the establishment of one or more increases in the Revolving Commitment (with a
corresponding increase in the Maximum Revolving Advance Amount) (each such
increase, an "Incremental Commitment Increase" and, all such increases,
collectively, the "Incremental Commitment Increases") to make incremental
Revolving Advances (any such incremental Revolving Advance, an "Incremental
Loan"); provided that (1) the total aggregate amount for all such Incremental
Commitment Increases shall not (as of any date of incurrence thereof) exceed the
amount of $100,000,000 and (2) the total aggregate amount for each Incremental
Commitment Increase (and the Incremental Loans  made thereunder) shall not be
less than the amount of $10,000,000 or, if less, the remaining amount permitted
pursuant to the foregoing clause (1).  Each such notice shall specify the date
(each, an "Increased Amount Date") on which Borrowers propose that any
Incremental Commitment Increase shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to Agent.  Borrowers shall invite each Lender and may invite any other
Person reasonably satisfactory to Agent, to provide an Incremental Commitment
Increase (any such Person, an "Incremental Lender").  Any Lender offered or
approached to provide all or a portion of any Incremental Commitment Increase
may elect or decline, in its sole discretion, to provide such Incremental
Commitment Increase.  In the event the Incremental Commitment Increases agreed
to be provided by Lenders and such other Persons exceed the Incremental
Commitment Increase request, Agent shall allocate such Incremental Commitment
Increase as determined by Agent.  Any Incremental Commitment Increase shall
become effective as of such Increased Amount Date; provided that:

-81-

--------------------------------------------------------------------------------

 

(i)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to any Incremental Commitment Increase;

(ii)each Incremental Commitment Increase (and the Incremental Loans made
thereunder) shall constitute Obligations of Borrowers and be on the same terms
(including, without limitation, interest rate, fees, voting rights and maturity
date) as the existing Revolving Commitments and shall be permitted under the
Note Indenture;

(iii)to the extent that such Incremental Commitment Increase is being provided
by an Incremental Lender that is not a Lender hereunder at the time of such
increase, such Incremental Commitment Increase shall be effected pursuant to one
or more agreements joining such Lender to this Agreement executed and delivered
by Borrowers, Agent and the applicable Incremental Lenders (which Lender joinder
agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the Other Documents as may be necessary or appropriate, in
the opinion of Agent, to effect the provisions of this Section 2.24);

(iv)to the extent Agent has received a Mortgage on any Real Property, Credit
Parties shall deliver a completed standard flood hazard determination form and
such other  flood insurance documentation and information as Agent or any Lender
shall reasonably request.

(v)Credit Parties shall execute and deliver additional Other Documents
(including, without limitation, such opinions, resolutions, certificates and
other instruments related thereto) as may be reasonably requested by Agent to
effectuate the foregoing;

(vi)GLDD shall deliver or cause to be delivered any customary legal opinions or
other documents reasonably requested by Agent in connection with any such
transaction.

(b)The Incremental Lenders shall be included in any determination of the
Required Lenders, and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c)On any Increased Amount Date on which any Incremental Commitment Increase
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender providing an Incremental Commitment Increase shall become a
Lender hereunder with respect to such Incremental Commitment Increase.

Utilization of Commitments in Optional Currencies. For purposes of determining
utilization of the Revolving Commitments, Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Letters of Credit to be
denominated in an Optional Currency as of the requested date of issuance, and
(ii) the Maximum Undrawn Amount of the outstanding Letters of Credit denominated
in an Optional Currency as of the last Business Day of each month (each such
date under clauses (i) through (ii), and any other date on which Agent
determines it is necessary or advisable to make such computation, in its sole
discretion, is referred to as a "Computation Date").  Unless otherwise provided
in this Agreement or agreed to by Agent, each Reimbursement Obligation shall be
repaid or prepaid in the same currency in which the Reimbursement Obligation was
made.

III.

INTEREST AND FEES.

-82-

--------------------------------------------------------------------------------

 

Interest.  Interest on Advances shall be payable in arrears on the first day of
each month with respect to Domestic Rate Loans and, with respect to LIBOR Rate
Loans, at (a) the end of each Interest Period, and (b) for LIBOR Rate Loans with
an Interest Period in excess of three months, at the end of each three month
period during such Interest Period, provided further that all accrued and unpaid
interest shall be due and payable at the end of the Term.  Interest charges
shall be computed on the actual principal amount of Advances outstanding during
the month at a rate per annum equal to (i) with respect to Revolving Advances,
the applicable Revolving Interest Rate and (ii) with respect to Swing Loans, the
Revolving Interest Rate for Domestic Rate Loans (as applicable, the "Contract
Rate").  Except as expressly provided otherwise in this Agreement, any
Obligations other than the Advances that are not paid when due shall accrue
interest at the Revolving Interest Rate for Domestic Rate Loans, subject to the
provision of the final sentence of this Section 3.1 regarding the Default
Rate.  Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect.  The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date.  Upon and after the
occurrence of an Event of Default, and during the continuation thereof, at the
direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of any such
Event of Default without the requirement of any affirmative action by any
party), the Obligations shall bear interest at the applicable Contract Rate plus
two percent (2%) per annum (the "Default Rate").

3.2Letter of Credit Fees.

(a)Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders holding
Revolving Commitments, fees for each Letter of Credit for the period from and
excluding the date of issuance of same to and including the date of expiration
or termination, equal to the average daily face amount of each outstanding
Letter of Credit multiplied by the Applicable Margin for Revolving Advances
consisting of LIBOR Rate Loans, such fees to be calculated on the basis of a
360-day year for the actual number of days elapsed and to be payable quarterly
in arrears on the first day of each calendar quarter and on the last day of the
Term, and (y) to Issuer, a fronting fee of one-eighth of one percent (0.125%)
(or such other amount as is agreed to by Issuer and Borrower and approved by
Agent) per annum times the average daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the "Letter of Credit Fees").  In addition,
Borrowers shall pay to Agent, for the benefit of Issuer, any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand.  All such charges shall be deemed earned in full
on the date when the same are due and payable hereunder and shall not be subject
to rebate or pro-ration upon the termination of this Agreement for any
reason.  Any such charge in effect at the time of a particular transaction shall
be the charge for that transaction, notwithstanding any subsequent change in
Issuer's prevailing charges for that type of transaction.  Upon and after the
occurrence of an Event of Default, and during the

-83-

--------------------------------------------------------------------------------

 

continuation thereof, at the direction of Required Lenders (or, in the case of
any Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Letter of Credit Fees described in clause
(x) of this Section 3.2(a) shall be increased by an additional two percent
(2.00%) per annum.

(b)At any time following the occurrence of an Event of Default, at the direction
of Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of such Event of Default,
without the requirement of any affirmative action by any party), or upon the
expiration of the Term or any other termination of this Agreement (and also, if
applicable, in connection with any mandatory prepayment under Section 2.20),
Borrowers shall Cash Collateralize all outstanding Letters of Credit, and each
Borrower hereby irrevocably authorizes Agent, in its discretion, on such
Borrower's behalf and in such Borrower's name, to open such an account and to
make and maintain deposits therein, or in an account opened by such Borrower, in
the amounts required to be made by such Borrower, out of the proceeds of
Receivables or other Collateral or out of any other funds of such Borrower
coming into any Lender's possession at any time.  Agent may, in its discretion,
invest such Cash Collateral (less applicable reserves) in such short-term
money-market items as to which Agent and such Borrower mutually agree (or, in
the absence of such agreement, as Agent may reasonably select) and the net
return on such investments shall be credited to such account and constitute
additional Cash Collateral, or Agent may (notwithstanding the foregoing)
establish the account provided for under this Section 3.2(b) as a non-interest
bearing account and in such case Agent shall have no obligation (and Borrowers
hereby waive any claim) under Article 9 of the Uniform Commercial Code or under
any other Applicable Law to pay interest on such Cash Collateral being held by
Agent.  No Borrower may withdraw amounts credited to any such account except
upon the occurrence of (1) the cure or waiver of all Events of Default which
resulted in the requirement to Cash Collateralize, or (2) all of the following:
(x) payment and performance in full of all Obligations; (y) expiration of all
Letters of Credit; and (z) termination of this Agreement.  Borrowers hereby
assign, pledge and grant to Agent, for its benefit and the ratable benefit of
Issuer, Lenders and each other Secured Party, a continuing security interest in
and to and Lien on any such Cash Collateral and any right, title and interest of
Borrowers in any deposit account, securities account or investment account into
which such Cash Collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit.  Borrowers agree that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Agent may use such Cash
Collateral to pay and satisfy such Obligations.

Facility Fee.  If, for any month during the Term, the average daily unpaid
balance of the sum of Revolving Advances plus Swing Loans plus the Dollar
Equivalent of the Maximum Undrawn Amount of all outstanding Letters of Credit
for each day of such month does not equal the Maximum Revolving Advance Amount,
then Borrowers shall pay to Agent, for the ratable benefit of Lenders holding
the Revolving Commitments based on their Revolving Commitment Percentages, a fee
at a rate equal to the Unused Line Fee on the amount by which the Maximum
Revolving Advance Amount exceeds such average daily unpaid balance (the
"Facility Fee").  Such Facility Fee shall be payable to Agent in arrears on the
first day of each month with respect to the previous month.

3.4Collateral Evaluation Fee and Fee Letter.

-84-

--------------------------------------------------------------------------------

 

(a)Borrowers shall pay to Agent (solely for its account and not the account of
any Lenders) promptly at the conclusion of any collateral evaluation performed
by or for the benefit of Agent – namely any field examination, collateral
analysis or other business analysis, the need for which is to be determined by
Agent and which evaluation is undertaken by Agent or for Agent's benefit - a
collateral evaluation fee in an amount equal to $1,250 (or such other amount
customarily charged by Agent to its customers) per day for each person employed
to perform such evaluation, plus a per examination manager review fee (whether
such examination is performed by Agent's employees or by a third party retained
by agent) in the amount of $1,500 (or such other amount customarily charged by
Agent to its customers), plus all costs and disbursements incurred by Agent in
the performance of such examination or analysis, and further provided that if
third parties are retained to perform such collateral evaluations by Agent, then
such fees charged by such third parties plus all costs and disbursements
incurred by such third party, shall be the responsibility of Borrowers and shall
not be subject to the foregoing limits; provided, that so long as no Event of
Default shall have occurred during a calendar year, Borrowers shall not be
obligated to reimburse Agent for more than one (1) field examination in such
calendar year (increasing to two (2) field examinations in a calendar year if at
any time during such calendar year Undrawn Availability is less than fifteen
percent (15.0%) of the Maximum Loan Amount for five (5) consecutive Business
Days, except for field examinations conducted in connection with a proposed
Permitted Acquisition (whether or not consummated).

(b)Borrowers shall pay the amounts required to be paid in the Fee Letter in the
manner and at the times required by the Fee Letter.

(c)All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrowers.

Computation of Interest and Fees.  Interest and fees hereunder shall be computed
on the basis of a year of 360 days and for the actual number of days
elapsed.  If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

Maximum Charges.  In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law.  In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.

Increased Costs.  In the event that any Applicable Law or any Change in Law or
compliance by any Lender (for purposes of this Section 3.7, the term "Lender"
shall include Agent, Swing Loan Lender, any Issuer or Lender and any corporation
or bank controlling Agent, Swing Loan Lender, any Lender or Issuer and the
office or branch where Agent, Swing Loan Lender, any Lender or Issuer (as so
defined) makes or maintains any LIBOR Rate Loans) with any request or directive
(whether or not having the force of law) from any central bank or other
financial, monetary or other authority, shall:

(a)subject Agent, Swing Loan Lender, any Lender or Issuer to any tax of any

-85-

--------------------------------------------------------------------------------

 

kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan, or change the basis
of taxation of payments to Agent, Swing Loan Lender, such Lender or Issuer in
respect thereof (except for Connection Income Taxes or Indemnified Taxes or
Other Taxes covered by Section 3.10 and the imposition of, or any change in the
rate of, any Excluded Taxes payable by Agent, Swing Loan Lender, such Lender or
the Issuer);

(b)impose, modify or deem applicable any reserve, special deposit, assessment,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits in or for the account of, advances or loans
by, or other credit extended by, any office of Agent, Swing Loan Lender, Issuer
or any Lender, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or

(c)impose on Agent, Swing Loan Lender, any Lender or Issuer or the London
interbank LIBOR market any other condition, loss or expense (other than Taxes)
affecting this Agreement or any Other Document or any Advance made by any
Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan
Lender, such Lender or Issuer deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) in respect of any of
the Advances by an amount that Agent, Swing Loan Lender or such Lender or Issuer
deems to be material, then, in any case Borrowers shall pay Agent, Swing Loan
Lender, such Lender or Issuer, within ten (10) days after receipt of a
certificate from Agent, Swing Loan Lender, such Lender or Issuer, such
additional amount as will compensate Agent, Swing Loan Lender or such Lender or
Issuer for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be.  Agent, Swing Loan Lender, such Lender or Issuer
shall certify the amount of such additional cost or reduced amount to Borrowing
Agent, and such certification shall be conclusive absent manifest error.

Failure or delay on the part of Agent, Swing Loan Lender, such Lender or Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
Agent’s, Swing Loan Lender’s, such Lender’s or Issuer’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate
Agent, Swing Loan Lender, such Lender or Issuer pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) days prior to the date that Agent, Swing Loan Lender, such Lender or
Issuer, as the case may be, notifies the Borrowers of the event or Change in Law
giving rise to such increased costs or reductions, and of such Agent’s, Swing
Loan Lender’s, such Lender’s or Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the one hundred eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Basis For Determining Interest Rate Inadequate or Unfair.  In the event that
Agent or any Lender shall have determined that:

(a)reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or

-86-

--------------------------------------------------------------------------------

 

(b)Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank LIBOR market, with respect to an outstanding
LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed conversion of a
Domestic Rate Loan into a LIBOR Rate Loan; or

(c)the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Agent or such Lender in good faith
with any Applicable Law or any interpretation or application thereof by any
Governmental Body or with any request or directive of any such Governmental Body
(whether or not having the force of law), or

(d)the LIBOR Rate will not adequately and fairly reflect the cost to such Lender
of the establishment or maintenance of any LIBOR Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination.  If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 1:00 p.m. two (2) Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be cancelled or
made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic Rate Loan or
LIBOR Rate Loan which was to have been converted to an affected type of LIBOR
Rate Loan shall be continued as or converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. two (2) Business
Days prior to the proposed conversion, shall be maintained as an unaffected type
of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. two (2) Business Days prior to the last Business Day of
the then current Interest Period applicable to such affected LIBOR Rate Loan,
shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan).  Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.

(e)Successor LIBOR Rate Index.

(i)If Agent determines (which determination shall be final and conclusive,
absent manifest error) that either (1) (A) the circumstances set forth in
Sections 3.8(a) through (d) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Sections 3.8.(a) through (d) have not arisen but
the applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Body having jurisdiction over the Agent has made a public statement
identifying the specific date after which the LIBOR Rate shall no longer be used
for determining interest rates for loans (either such date, a "LIBOR Termination
Date"), or (2) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Agent may (in consultation with the Borrowers) choose a replacement index
for the LIBOR Rate and make adjustments to applicable margins and related
amendments to this Agreement as referred to below such that, to the extent

-87-

--------------------------------------------------------------------------------

 

practicable, the all-in interest rate based on the replacement index will be
substantially equivalent to the all-in LIBOR Rate-based interest rate in effect
prior to its replacement.

(ii)Agent and the Borrowers shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the reasonable discretion of the Agent, for
the implementation and administration of the replacement index-based
rate.  Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 16.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Required
Lenders stating that such Lenders object to such amendment.

(iii)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR Rate-based rate to a replacement index-based rate, and (ii) may
also reflect adjustments to account for (x) the effects of the transition from
the LIBOR Rate to the replacement index and (y) yield- or risk-based differences
between the LIBOR Rate and the replacement index.

(iv)Until an amendment reflecting a new replacement index in accordance with
this Section 3.8(e) is effective, each advance, conversion and renewal of a
LIBOR Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Agent determines (which determination shall be
final and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, all LIBOR Rate Loans shall
automatically be converted to Domestic Rate Loans until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

3.9Capital Adequacy.

(a)In the event that Agent, Swing Loan Lender or any Lender shall have
determined that any Applicable Law or guideline regarding liquidity or capital
adequacy, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Agent, Swing Loan Lender, Issuer or any Lender (for purposes of this
Section 3.9, the term "Lender" shall include Agent, Swing Loan Lender, Issuer or
any Lender and any corporation or bank controlling Agent , Swing Loan Lender or
any Lender and the office or branch where Agent , Swing Loan Lender or any
Lender (as so defined) makes or maintains any LIBOR Rate Loans) with any request
or directive regarding liquidity or capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on Agent, Swing Loan Lender
or any Lender's capital as a consequence of its obligations hereunder (including
the making of any Swing Loans) to a level below that which Agent , Swing Loan
Lender or such Lender could have achieved but for such adoption, change or
compliance (taking into

-88-

--------------------------------------------------------------------------------

 

consideration Agent's, Swing Loan Lender's and each Lender's policies with
respect to liquidity or capital adequacy) by an amount deemed by Agent, Swing
Loan Lender or any Lender to be material, then, from time to time, Borrowers
shall pay, within ten (10) days after receipt of a certificate pursuant to
Section 3.9(b), to Agent, Swing Loan Lender or such Lender such additional
amount or amounts as will compensate Agent, Swing Loan Lender or such Lender for
such reduction.  In determining such amount or amounts, Agent, Swing Loan Lender
or such Lender may use any reasonable averaging or attribution methods.  The
protection of this Section 3.9 shall be available to Agent, Swing Loan Lender
and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law, rule, regulation, guideline
or condition.

(b)A certificate of Agent, Swing Loan Lender or such Lender setting forth such
amount or amounts as shall be necessary to compensate Agent , Swing Loan Lender
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

(c)Failure or delay on the part of Agent, Swing Loan Lender or such Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
Agent’s, Swing Loan Lender’s or such Lender’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate Agent, Swing
Loan Lender or such Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than one hundred eighty (180) days prior to
the date that Agent, Swing Loan Lender or such Lender, as the case may be,
notifies the Borrowers of the event or Change in Law giving rise to such
increased costs or reductions, and of such Agent’s, Swing Loan Lender’s or such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
one hundred eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

3.10Taxes.

(a)Any and all payments by or on account of any Obligations hereunder or under
any Other Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if Credit
Parties shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agent, Swing Loan Lender, Lender, Issuer or Participant, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Credit Parties shall make such deductions and
(iii) the Credit Parties shall timely pay the full amount deducted to the
relevant Governmental Body in accordance with Applicable Law.

(b)Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c)The Credit Parties shall jointly and severally indemnify Agent, Swing Loan
Lender, each Lender, Issuer and any Participant, within ten (10) days after
demand

-89-

--------------------------------------------------------------------------------

 

therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by Agent, Swing Loan Lender, such
Lender, Issuer, or such Participant, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Body.  A certificate as to the
amount of such payment or liability delivered to Borrowers by any Lender, Swing
Loan Lender, Participant, or Issuer (with a copy to Agent), or by Agent on its
own behalf or on behalf of Swing Loan Lender, a Lender or Issuer, shall be
conclusive absent manifest error.

(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Borrower to a Governmental Body, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.

(e)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Other
Document shall deliver to the Borrowing Agent and the Agent, at the time or
times reasonably requested by the Borrowing Agent or the Agent, such properly
completed and executed documentation reasonably requested by the Borrowing Agent
or the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrowing Agent or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowing Agent or
the Agent as will enable the Borrowing Agent or the Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.10(e)(ii)(A), (ii)(B), and
(ii)(C)  and Section 3.10(f)  below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender or its
Affiliates.  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrowers and Agent in
writing of its legal inability to do so.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

A.any Lender that is a U.S. Person shall deliver to the Borrowing Agent and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of any
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

B.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Agent (in such number of copies as

-90-

--------------------------------------------------------------------------------

 

shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or the Agent), whichever
of the following is applicable: (1)  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party (x)
with respect to payments of interest under this Agreement and any Other
Document, executed copies of IRS Form W-8BEN-E (or IRS Form W-8BEN, as
applicable),  establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments hereunder or any Other Document,
IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty; (2)  executed copies of
IRS Form W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
"controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN-E (or W-8BEN, if
applicable); or (4) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, (or IRS Form W-8BEN, as applicable), a certificate meeting the
requirements of Section 3.10(e)(ii)(3), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.

C.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrowers or the Agent to determine the withholding or deduction
required to be made.

(iii)Notwithstanding the submission of such documentation claiming a reduced
rate of or exemption from U.S. withholding Tax, Agent shall be entitled to
withhold United States federal income taxes at the full thirty percent (30%)
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations or other Applicable Law.  Further,
Agent is indemnified under § 1.1461-1(e) of the United States Income Tax
Regulations against any claims and demands of any Lender, Issuer or assignee or
participant of a Lender or Issuer for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Code.

-91-

--------------------------------------------------------------------------------

 

(iv)For the purposes of applying this Section 3.10(e), the term Lender shall
include any Lender, Swing Loan Lender, Issuer, and Participant.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and Agent in writing of its
legal inability to do so.

(f)If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan
Lender, Participant, Issuer, or Agent shall deliver to Agent (in the case of
Swing Loan Lender, a Lender, Participant or Issuer) and Borrowers (A) a
certification signed by the chief financial officer, principal accounting
officer, treasurer or controller of such Person, and (B) other documentation
reasonably requested by Agent or any Borrower sufficient for Agent and Borrowers
to comply with their obligations under FATCA and to determine that Swing Loan
Lender, such Lender, Participant, Issuer, or Agent has complied with such
applicable reporting requirements.

(g)If Agent, Swing Loan Lender, a Lender, a Participant or Issuer determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section, it shall
pay to Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund); net of all out-of-pocket expenses of Agent, Swing Loan Lender, such
Lender, Participant, or the Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Body with respect to
such refund), provided that Borrowers, upon the request of Agent, Swing Loan
Lender, such Lender, Participant, or Issuer, agrees to repay the amount paid
over to Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Body) to Agent, Swing Loan Lender, such Lender,
Participant or the Issuer in the event Agent, Swing Loan Lender, such Lender,
Participant or the Issuer is required to repay such refund to such Governmental
Body.  This Section shall not be construed to require Agent, Swing Loan Lender,
any Lender, Participant, or Issuer to (i) make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrowers
or any other Person or (ii) pay any amount under this Section 3.10(g) which
would place the it or its Affiliates  in a less favorable net after-Tax position
than it and its Affiliates would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.7 or 3.9, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental Body
for the account of any Lender pursuant to Section 3.10, then such Lender shall
(at the request of the Borrowers) use reasonable efforts to designate a
different lending office for funding or booking its Advances to the Borrowers
hereunder or to assign its rights and

-92-

--------------------------------------------------------------------------------

 

obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.7, 3.9 or 3.10, as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)Replacement of Lenders. If any Lender (an "Affected Lender") (a) makes demand
upon Borrowers for (or if Borrowers are otherwise required to pay) amounts
pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by Agent
pursuant to Section 16.2(b) hereof agreed to by Required Lenders, Borrowers may,
within ninety (90) days of receipt of such demand, notice (or the occurrence of
such other event causing Borrowers to be required to pay such compensation or
causing Section 2.2(h) hereof to be applicable), or such Lender becoming a
Defaulting Lender or denial of a request by Agent pursuant to Section 16.2(b)
hereof, as the case may be, by notice in writing to Agent and such Affected
Lender (i) request the Affected Lender to cooperate with Borrowers in obtaining
a replacement Lender satisfactory to Agent and Borrowers (the "Replacement
Lender"); (ii) request the non-Affected Lenders to acquire and assume all of the
Affected Lender's Advances and its Revolving Commitment Percentage, as provided
herein, but none of such Lenders shall be under any obligation to do so; or
(iii) propose a Replacement Lender subject to approval by Agent.  If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender's Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage, and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.  Nothing contained in this Section 3.11 shall limit Agent's and
Borrowing Agent's right to replace a Lender pursuant to Section 16.2(d).

IV.

COLLATERAL:  GENERAL TERMS

Security Interest in the Collateral.  To secure the prompt payment and
performance to Agent, Issuer, Swing Loan Lender, each Lender and each other
Secured Party (and each other holder of any Obligations) of the Obligations,
each Credit Party hereby assigns, pledges and grants to Agent for its benefit
and for the ratable benefit of each Secured Party, a continuing security
interest in and to and Lien on all of its Collateral, whether now owned or
existing or hereafter created, acquired or arising and wheresoever
located.  Each Credit Party shall mark its books and records as may be necessary
or appropriate to evidence, protect and perfect Agent's security interest and
shall cause its financial statements to reflect such security interest.  Each
Credit Party shall provide Agent with written notice of all commercial tort
claims for which the amount of damages sought exceeds $500,000 promptly upon
such claim having been asserted in judicial proceedings, mediation, arbitration
or other formal or informal dispute resolution forums, such notice to contain a
brief description of the claim(s), the events out of which such claim(s) arose
and the parties against which such claims may be asserted and, if applicable in
any

-93-

--------------------------------------------------------------------------------

 

case where legal proceedings regarding such claim(s) have been commenced, the
case title together with the applicable court and docket number.

Perfection of Security Interest.  Each Credit Party shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent's
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) delivering to Agent, endorsements of, instruments of
assignment as Agent may specify with respect to, and stamping or marking in such
manner as Agent may specify, any and all chattel paper, instruments and advices
thereof and documents evidencing or forming a part of the Collateral, (iii)
executing and delivering pledges of the Equity Interests of each of its
Subsidiaries (solely to the extent such Equity Interests do not constitute
Excluded Property) (iv) executing and delivering Ship Mortgages with respect to
Documented Vessels that are US flag vessels (including without limitation
Documented Vessels acquired or constructed after the Closing Date) as well as
evidence satisfactory to Agent that such Ship Mortgages have been duly recorded
with the NVDC, and (v) executing and delivering financing statements, control
agreements, instruments of pledge, mortgages (and satisfying the Real Estate
Collateral Requirements), notices and assignments, in each case in form and
substance reasonably satisfactory to Agent, relating to the creation, validity,
perfection, maintenance or continuation of Agent's security interest and Lien
under the Uniform Commercial Code or other Applicable Law.  By its signature
hereto, each Credit Party hereby authorizes Agent to file against such Credit
Party, one or more financing, continuation or amendment statements pursuant to
the Uniform Commercial Code in form and substance satisfactory to Agent (which
statements may have a description of collateral which is broader than that set
forth herein, including without limitation a description of Collateral as "all
assets" and/or "all personal property" of any Credit Party).  All charges,
expenses and fees Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers' Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations.  Notwithstanding
the foregoing, unless an Event of Default has occurred and is continuing, the
Credit Parties  shall not be obligated to perfect a security interest in
(a) letter of credit rights (other than those that constitute supporting
obligations as to other Collateral) with a value of less than $500,000,
(b) deliver to Agent possession of any items of Collateral with a value of less
than $500,000, or (c) deliver a Mortgage on Real Property with a fair market
value of less than $500,000 when a Collateral Trigger Event has occurred.  In
furtherance of the foregoing, after a Collateral Trigger Event has occurred, the
Credit Parties shall deliver such documentation (including, without limitation,
opinions of counsel and authorizing resolutions and with respect to Mortgages on
Real Property, flood insurance documentation and other Real Estate Collateral
Requirements) as Agent shall reasonably request.

Preservation of Collateral.  Following the occurrence and during the
continuation of an Event of Default and in addition to the rights and remedies
set forth in Section 11.1 hereof, Agent: (a) may at any time take such steps as
Agent deems necessary to protect Agent's interest in and to preserve the
Collateral, including the hiring of security guards or the placing of other
security protection measures as Agent may deem appropriate; (b) may employ and
maintain at any of any Credit Party's premises a custodian who shall have full
authority to do all acts necessary to protect Agent's interests in the
Collateral; (c) may lease warehouse facilities to which Agent may move all or
part of the Collateral; and (d) shall have, and is hereby granted, a right of
ingress and egress to the places where the Collateral is located, and may
proceed over and through any of Credit Parties' owned

-94-

--------------------------------------------------------------------------------

 

or leased property.  Each Credit Party shall cooperate fully with all of Agent's
efforts to preserve the Collateral and will take such actions to preserve the
Collateral as Agent may direct.  All of Agent's expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be charged to Borrowers' Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

4.4Ownership and Location of Collateral.

(a)With respect to the Collateral, at the time the Collateral becomes subject to
Agent's security interest:  (i) each Credit Party shall be the sole owner of or
have rights or an interest in, and be fully authorized and able to sell,
transfer, pledge and/or grant a first priority security interest in each and
every item of its respective Collateral to Agent, subject to Permitted
Encumbrances; and, except for Permitted Encumbrances the Collateral shall be
free and clear of all Liens whatsoever; (ii) each document and agreement
executed by each Credit Party or delivered to Agent or any Lender in connection
with this Agreement shall be true and correct in all material respects;
(iii) all signatures and endorsements of each Credit Party that appear on such
documents and agreements shall be genuine and each Credit Party shall have full
capacity to execute same; and (iv) each Credit Party's Equipment and Inventory
shall be located as set forth on Schedule 4.4 (unless such Equipment or
Inventory is being utilized for a project and at a customer's location;
provided, that in any event no Eligible Fleet Assets shall be located within any
Ineligible Location), or at such other locations as a Credit Party may from time
to time notify Agent.

(b)Schedule 4.4 hereto sets forth a correct and complete list as of the Closing
Date of (A) each place of business of each Credit Party, (B) the chief executive
office of each Credit Party; (C) the location of any Inventory or Equipment of a
Credit Party (unless such Equipment or Inventory is being utilized for a project
and at a customer's location; provided, that in any event no Eligible Fleet
Assets shall be located in any Ineligible Location), and (D) the location, by
state and street address, of all Real Property owned or leased by each Credit
Party, identifying which properties are owned and which are leased, together
with the names and addresses of any landlords.

Defense of Agent's and Lenders' Interests.  Until (a) payment and performance in
full of all of the Obligations and (b) termination of this Agreement, Agent's
interests in the Collateral shall continue in full force and effect.  Each
Credit Party shall defend Agent's interests in the Collateral against any and
all Persons whatsoever.  At any time following demand by Agent for payment of
all Obligations after the occurrence and during the continuance of an Event of
Default, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained,
including:  labels, stationery, documents, instruments and advertising
materials.  If Agent exercises this right to take possession of the Collateral,
each Credit Party shall, upon demand, assemble it in a manner reasonably
requested by Agent and make it available to Agent at a place reasonably
convenient to Agent.  In addition, with respect to all Collateral, Agent and
Lenders shall be entitled to all of the rights and remedies set forth herein and
further provided by the Uniform Commercial Code or other Applicable Law.  If an
Event of Default has occurred and is continuing, at Agent's request, each Credit
Party shall, and Agent may, at its option, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent's order and if they shall come

-95-

--------------------------------------------------------------------------------

 

into any Credit Party's possession, they, and each of them, shall be held by
such Credit Party in trust as Agent's trustee, and such Credit Party will
immediately deliver them to Agent in their original form together with any
necessary endorsement.

Inspection of Premises.  During normal business hours, Agent shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from each Credit Party's books, records, audits, correspondence and all other
papers relating to the Collateral and the operation of each Credit Party's
business.  Agent and its agents may enter upon any premises of any Credit Party
upon reasonable notice at any time during business hours, for the purpose of
inspecting the Collateral and any and all records pertaining thereto and the
operation of such Credit Party's business.  Borrowers' obligation to pay fees to
Agent in respect of collateral evaluations provided for under this Section 4.6
shall be limited to the extent set forth in Section 3.4.

Appraisals.  Agent may in its Permitted Discretion (and shall at the written
direction of Required Lenders but only to the extent Borrowers are obligated to
reimburse Agent pursuant to the terms of this Section 4.7), at any time after
the Closing Date and from time to time, engage the services of an Approved
Appraiser, for the purpose of appraising Credit Parties' assets; provided, that
so long as no Event of Default shall have occurred during a calendar year, Agent
shall not conduct more than one (1) appraisal of the Equipment (including Fleet
Assets) in such calendar year (increasing to two (2) appraisals of Equipment
(including Fleet Assets) in a calendar year if at any time during such calendar
year Undrawn Availability is less than fifteen percent (15.0%) of the Maximum
Loan Amount for five (5) consecutive Business Days, except for appraisals
conducted in connection with a proposed Permitted Acquisition (whether or not
consummated).  Absent the occurrence and continuance of an Event of Default at
such time, Agent shall consult with Borrowing Agent as to the identity of any
such Approved Appraiser.  Borrowers shall reimburse Agent for the costs,
expenses and charges incurred by Agent in respect of any appraisal; provided,
that so long as no Event of Default shall have occurred during a calendar year,
Borrowers shall not be obligated to reimburse Agent for more than one (1)
appraisal of the Equipment (including Fleet Assets) in such calendar year
(increasing to two (2) appraisals of Equipment (including Fleet Assets) in a
calendar year if at any time during such calendar year Undrawn Availability is
less than fifteen percent (15.0%) of the Maximum Loan Amount for five (5)
consecutive Business Days, except for appraisals conducted in connection with a
proposed Permitted Acquisition (whether or not consummated).

4.8Receivables; Deposit Accounts and Securities Accounts.

(a)Each of the Receivables shall be a bona fide and valid account representing a
bona fide indebtedness incurred by the Customer therein named, for a fixed sum
as set forth in the invoice relating thereto (provided immaterial or
unintentional invoice errors shall not be deemed to be a breach hereof) with
respect to an absolute sale or lease and delivery of goods upon stated terms of
a Credit Party, or work, labor or services theretofore rendered by a Credit
Party as of the date each Receivable is created.  Same shall be due and owing in
accordance with the applicable Credit Party's terms of sale with the Customer,
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Credit Parties to Agent.

(b)Each Customer, to the best of each Credit Party's knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due.  With respect
to such Customers of any Credit Party who are not solvent, such Credit Party has
set up on its books and in its financial records bad debt reserves adequate to
cover such Receivables.

-96-

--------------------------------------------------------------------------------

 

(c)Each Credit Party's chief executive office is located as set forth on
Schedule 4.4.  Until written notice is given to Agent by Borrowing Agent of any
other office at which any Credit Party keeps its records pertaining to
Receivables, all such records shall be kept at such executive office.

(d)Credit Parties shall instruct their Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such
Collection Account(s) (and any associated lockboxes) as contemplated by
Section 4.8(h).  Notwithstanding the foregoing, to the extent any Credit Party
directly receives any remittances upon Receivables, such Credit Party shall
promptly deposit such remittances in a Collection Account, and shall as soon as
possible and in any event no later than one (1) Business Day after the receipt
thereof (i) in the case of remittances paid by check, deposit all such
remittances in their original form (after supplying any necessary endorsements)
and (ii) in the case of remittances paid by wire transfer of funds, transfer all
such remittances, in each case, into such Collection Accounts(s).  Each Credit
Party shall deposit in the Collection Account or, upon request by Agent after
the occurrence and during the continuance of an Event of Default, deliver to
Agent, in original form and on the date of receipt thereof, all checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness.

(e)[Intentionally Omitted].

(f)At any time following the occurrence and during the continuation of an Event
of Default, Agent shall have the right to receive, endorse, assign and/or
deliver in the name of Agent or any Credit Party any and all checks, drafts and
other instruments for the payment of money relating to the Receivables, and each
Credit Party hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed.  Each Credit Party hereby constitutes Agent or Agent's
designee as such Credit Party's attorney with power at any time: following the
occurrence and during the continuation of an Event of Default: (i) to endorse
such Credit Party's name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral; (ii) to sign such Credit
Party's name on all financing statements or any other documents or instruments
deemed necessary or appropriate by Agent to preserve, protect, or perfect
Agent's interest in the Collateral and to file same; (iii) to receive, open and
dispose of all mail addressed to any Credit Party at any post office box/lockbox
maintained by Agent for Credit Parties or at any other business premises of
Agent; (iv) to sign such Credit Party's name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables, (v) to demand payment of the Receivables; (vi) to
enforce payment of the Receivables by legal proceedings or otherwise; (vii) to
exercise all of such Credit Party's rights and remedies with respect to the
collection of the Receivables and any other Collateral; (viii) to sue upon or
otherwise collect, extend the time of payment of, settle, adjust, compromise,
extend or renew the Receivables; (ix) to settle, adjust or compromise any legal
proceedings brought to collect Receivables; (x) to prepare, file and sign such
Credit Party's name on a proof of claim in bankruptcy or similar document
against any Customer; (xi) to prepare, file and sign such Credit Party's name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; (xii) to accept the return of goods represented
by any of the Receivables; (xiii) to change the address for delivery of mail
addressed to any Credit Party to such address as Agent may designate; and
(xiv) to do all other acts and things necessary to carry out this
Agreement.  All acts of said attorney or designee are

-97-

--------------------------------------------------------------------------------

 

hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence,
bad faith or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment); this power being coupled with
an interest is irrevocable while any of the Obligations remain unpaid.

(g)Neither Agent nor any Lender shall, under any circumstances or in any event
whatsoever, have any liability for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any of the Receivables or
any instrument received in payment thereof, or for any damage resulting
therefrom.

(h)Credit Parties shall (i) establish and maintain their primary depository and
treasury management relationships and all Collection Accounts with the Primary
Depository Institution and (ii) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their collections and proceeds of Collateral into a Collection
Account of a Credit Party (or into a lockbox from which collections received
therein are deposited into a Collection Account of a Credit Party).  Each
Collection Account and each other deposit or securities account of a Credit
Party (each such Collection Account, deposit account or securities account,
other than an Excluded Deposit Account, a "Controlled Account") shall be subject
to a deposit account control agreement with the applicable bank, financial or
securities intermediary (each, a "Controlled Account Bank") in form and
substance reasonably satisfactory to Agent and shall provide (unless Agent
otherwise agrees), among other things, that (A) the applicable Controlled
Account Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Credit Party, (B) the applicable Controlled Account Bank waives,
subordinates, or agrees not to exercise any rights of setoff or recoupment or
any other claim against the applicable Controlled Account other than for payment
of its service fees and other charges directly related to the administration of
such Controlled Account and for returned checks or other items of payment, and
(C) upon the instruction of Agent (an "Activation Instruction"), the applicable
Controlled Account Bank will forward by daily sweep all amounts in the
applicable Controlled Account as  identified by Agent in such Activation
Instruction to the appropriate account of Agent.  Agent agrees not to issue an
Activation Instruction with respect to any Controlled Account unless a Cash
Dominion Period has commenced.  If a Cash Dominion Trigger Event occurs, Agent
may (and at the written direction of Required Lenders shall) issue an Activation
Instruction. Agent agrees to use commercially reasonable efforts to rescind an
Activation Instruction at such time as the Cash Dominion Period with respect to
such Cash Dominion Trigger Event has terminated.  Agent shall apply all funds
received by it from the Controlled Accounts to the Revolving Advances; provided,
that if an Application Event has occurred and is continuing and funds are to be
applied pursuant to Section 11.5, such funds are to be applied in respect of the
obligations in accordance with Section 11.5 to the satisfaction of the
Obligations (including the Cash Collateralization of the Letters of Credit) in
the manner provided in this Agreement; provided further that, in the absence of
any Event of Default, Agent shall apply all such funds representing collection
of Receivables first to the prepayment of the principal amount of the Swing
Loans, if any, and then to the Revolving Advances.

-98-

--------------------------------------------------------------------------------

 

(i)If an Event of Default has occurred and is continuing, no Credit Party will,
without Agent's consent, compromise or adjust any Receivables (or extend the
time for payment thereof) or accept any material returns of merchandise or grant
any additional discounts, allowances or credits thereon except for those
compromises, adjustments, returns, discounts, credits and allowances as have
been heretofore customary in the Ordinary Course of Business of such Credit
Party.

(j)All deposit accounts, securities accounts and investment accounts of each
Credit Party and its Subsidiaries as of the Closing Date are set forth on
Schedule 4.8(j).  No Credit Party shall open any new deposit account, securities
account or investment account unless (i) Borrowers shall have given at least ten
(10) days prior written notice to PNC and (ii) if such account is to be
maintained with a bank, depository institution or securities intermediary that
is not Agent, such bank, depository institution or securities intermediary, each
applicable Credit Party and Agent shall first have entered into an account
control agreement in form and substance satisfactory to Agent sufficient to give
Agent "control" (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account.  Notwithstanding anything herein to the contrary, this
Section 4.8(j) shall not apply to Excluded Deposit Accounts.

Inventory.  To the extent Inventory held for sale or lease has been produced by
any Credit Party, it has been and will be produced by such Credit Party in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.

Maintenance of Equipment.  The Equipment shall be maintained in good operating
condition and repair (reasonable wear and tear excepted) and all necessary
replacements of and repairs thereto shall be made so that the value and
operating efficiency of the Equipment shall be maintained and preserved, except
where the failure to do so would not have a Material Adverse Effect.  No Credit
Party shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation except to the extent such violations would
not have a Material Adverse Effect.

Exculpation of Liability.  Nothing herein contained shall be construed to
constitute Agent or any Lender as any Credit Party's agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof unless
caused maliciously or with gross (not mere) negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment).  Neither Agent nor any Lender, whether by anything
herein or in any assignment or otherwise, assume any of any Credit Party's
obligations under any contract or agreement assigned to Agent or such Lender,
and neither Agent nor any Lender shall be responsible in any way for the
performance by any Credit Party of any of the terms and conditions thereof.

Maritime Representations and Covenants.  Each Credit Party:

(a)represents and warrants that as of the Closing Date all Fleet Assets flagged
or located in the United States (other than the Rationalization Assets) are
listed on Schedule 1.3;

(b)will not transfer or change the flag of, or change the name or vessel number
of, any of the Documented Vessels that are US flag vessels without the prior
written consent of Agent;  provided, further, that any such consent, once
obtained shall not be construed to be a waiver of this provision with respect to
any subsequent proposed transfer or change of flag, or change in the name or
vessel number of such vessel, or any other Documented Vessels that are US flag
vessels;

-99-

--------------------------------------------------------------------------------

 

(c)will not permit any Documented Vessel that is an Eligible Fleet Asset to be
flagged in any jurisdiction other than the United States;

(d)will not (i) cause or permit any Documented Vessel to be operated in any
manner contrary to law; (ii) engage in any unlawful trade or violate any law or
expose any Documented Vessel to penalty or forfeiture, except where any such
operation, engagement, violation or exposure could not reasonably be expected to
have a Material Adverse Effect; or (iii) do, or suffer or permit to be done,
anything which can or may injuriously affect, in any material respect, the
registration, documentation or trade endorsement of a Documented Vessel under
the laws and regulations of the United States or such other jurisdiction
governing the documentation or registration of such Documented Vessel;

(e)shall promptly notify Agent in writing of any arrest or threatened arrest of
any Documented Vessel in which any Lien is asserted against such Documented
Vessel for loss, damage or expense which is covered by insurance required
hereunder, and it is necessary for such Credit Party to obtain a bond or supply
other security to prevent arrest of such Documented Vessel or to release the
Documented Vessel from arrest on account of such claim or lien, and within
thirty (30) days, cause such Documented Vessel to be released by posting
security or otherwise;

(f)will not (i) do or permit or willingly allow to be done any act to cause any
insurance required by the terms of this Agreement or any Ship Mortgage to be
suspended, impaired or cancelled, and (ii) permit or allow any Documented Vessel
to undertake any voyage or run any risk or transport any cargo or passengers
which may not be permitted by the policies in force, without having first
insured such Documented Vessel by additional coverage for such voyages, risks,
passengers or cargos;

(g)shall promptly notify Agent of the actual or constructive total loss of a
Documented Vessel or the agreed or compromised total loss of a Documented
Vessel, or the arrest capture, condemnation, confiscation, registration, seizure
or forfeiture of a Documented Vessel;

(h)shall cause each Documented Vessel to remain subject to a certificate of
documentation or certificate of registry, official name and official number, and
prior to causing any Fleet Asset to be a Documented Vessel, Credit Parties shall
provide at least 30 day prior written notice to Agent;

(i)shall not move any Fleet Asset that is an Eligible Fleet Asset outside of the
continental United States, unless (i) pursuant to a binding contract for a
project, and (ii) having first delivered to Agent a certificate duly executed by
a Responsible Officer of the Borrowing Agent that describes the intended
geographic location of the Fleet Asset and duration of the project.

Release of Liens on Release Eligible Vessels.  At the written request of
Borrowing Agent, Agent shall release its Lien on any Release Eligible Vessel so
long as the Release Conditions are satisfied after giving effect to such
release.

Real Property Collateral.  If a Collateral Trigger Event occurs and Agent
provides written notice to Borrowing Agent (with a

-100-

--------------------------------------------------------------------------------

 

copy to Lenders) directing Borrowers to satisfy the Real Estate Collateral
Requirements, Borrowers shall within 60 days of such notice satisfy the Real
Estate Collateral Requirements in a manner satisfactory to Agent.

Release of Liens on Foreign Vessels and Intellectual Property.  As soon as
commercially practicable following the Closing Date, Agent shall release its
Lien on (i) any Fleet Asset that is flagged outside of the United States and
subject to a Lien in favor of Agent as of the Closing Date (the "Released
Foreign Vessels"), including without limitation each Fleet Asset subject to the
"Closing Date Marshall Islands Ship Mortgage" and/or "Closing Date St. Kitts
Ship Mortgage" as such terms are defined in the Original Credit Agreement (but
not, for the avoidance of doubt, on any other property, assets or Collateral
(including any other Fleet Asset) of any Borrower or any other Credit Party),
and (ii) any Intellectual Property subject to a Lien in favor of Agent as of the
Closing Date, and in each case, Agent agrees, at Borrowers' expense, to execute
and deliver such release documents reasonably requested by Borrowers to evidence
such release, and in furtherance of the foregoing, shall deliver executed
release documents related to such Released Foreign Vessels to the Borrowers
within thirty (30) days of the Closing Date.

Release of Liens on E&I Subsidiary.  On or prior to the closing date of the E&I
Segment Disposition, Agent shall release (i) the E&I Subsidiary from its
Guaranty, and (ii) its Lien on the assets and Equity Interests of the E&I
Subsidiary (but not, for the avoidance of doubt, on any other property, assets
or Collateral (including any other Fleet Asset) of any Borrower or any other
Credit Party), and Agent agrees, at Borrowers' expense, to execute and deliver
such release documents reasonably requested by Borrowers to evidence such
release.

V.

REPRESENTATIONS AND WARRANTIES.

Each Credit Party represents and warrants, as to itself and each of its
Subsidiaries, as follows:

Authority.  Each Credit Party has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder.  This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Credit Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Credit Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally.  The
execution, delivery and performance of this Agreement and of the Other Documents
to which it is a party (a) are within such Credit Party's corporate or company
powers, as applicable, have been duly authorized by all necessary corporate or
company action, as applicable, are not in contravention of law or the terms of
such Credit Party's Organizational Documents or to the conduct of such Credit
Party's business or of any Material Contract or undertaking to which such Credit
Party is a party or by which such Credit Party is bound, (b) will not conflict
with or violate any law or regulation, or any judgment, order or decree of any
Governmental Body, (c) will not require the Consent of any Governmental Body,
any party to a Material Contract or any other Person, except (i) those Consents
set forth on Schedule 5.1 hereto, all of which will have been duly obtained,
made or compiled prior to the Closing Date and which are in full force and
effect, and (ii) where the failure to obtain such Consents would not reasonably
be expected to result in a Material Adverse Effect, and (d) will not conflict
with, nor result in any breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Credit Party under the provisions of any
agreement, instrument, or other document to which such Credit Party is a

-101-

--------------------------------------------------------------------------------

 

party or by which it or its property is a party or by which it may be bound.

5.2Formation and Qualification.

(a)Each Credit Party is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for such Credit Party to conduct its business and own its property and
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.  Each Credit Party has delivered to Agent true and complete
copies of its Organizational Documents as of the Closing Date and will promptly
notify Agent of any amendment or changes thereto.

(b)The only Subsidiaries of GLDD and each other Credit Party as of the Closing
Date are listed on Schedule 5.2(b).

Survival of Representations and Warranties.  All representations and warranties
of such Credit Party contained in this Agreement and the Other Documents to
which it is a party shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) at the time of such Credit Party's execution of this Agreement and the
Other Documents to which it is a party and true and correct in all in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the time of any request for
an Advance (except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

Tax Returns.  Each Credit Party's federal tax identification number is set forth
on Schedule 5.4.  Each Credit Party has filed all federal, state and local tax
returns and other reports each is required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable, except to the extent that they are being Properly Contested.  The
provision for taxes on the books of each Credit Party is adequate for all years
not closed by applicable statute, and for its current fiscal year, and no Credit
Party has any knowledge of any deficiency or additional assessment in connection
therewith not provided for on its books.

5.5Financial Statements; No Material Adverse Effect.

(a)The pro forma balance sheet of GLDD on a Consolidated Basis (the "Pro Forma
Balance Sheet") furnished to Agent on the Closing Date reflects the consummation
of the transactions contemplated under this Agreement (collectively, the
"Transactions") and is accurate, complete and correct and fairly reflects the
financial condition of GLDD on a Consolidated Basis as of the Closing Date after
giving effect to the Transactions, and has been prepared in accordance with
GAAP, consistently applied.  The Pro Forma Balance Sheet has been certified as
accurate, complete and correct in all material respects by a Responsible Officer
of Borrowing Agent.  All financial statements referred to in this subsection
5.5(a), including the related schedules and notes thereto, have been prepared in
accordance with GAAP, except as may be disclosed in such financial statements.

-102-

--------------------------------------------------------------------------------

 

(b)The twelve (12) month cash flow and balance sheet projections of GLDD on a
Consolidated Basis, copies of which are annexed hereto as Exhibit 5.5(b) (the
"Projections") were approved by a Responsible Officer of GLDD, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect Borrowers' judgment based on present circumstances
of the most likely set of conditions and course of action for the projected
period (it being recognized by Agent and the Lenders that such projected
financial information is not to be viewed as fact and is subject to significant
uncertainties and contingencies many of which are beyond the Borrowers’ control,
that no assurance can be given that any particular financial projections will be
realized, and that actual results may vary materially from such projected
financial information).  The cash flow Projections together with the Pro Forma
Balance Sheet are referred to as the "Pro Forma Financial Statements".

(c)The consolidated balance sheets of GLDD and its Subsidiaries, and such other
Persons described therein, as of February 28, 2019, and the related statements
of income, changes in stockholder's equity, and changes in cash flow for the
period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Agent, have been prepared in accordance
with GAAP, consistently applied (except for changes in application to which such
accountants concur) and present fairly the financial position of GLDD and its
Subsidiaries at such date and the results of their operations for such period.

(d)Since December 31, 2018, there has not occurred any event, condition or state
of facts which has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

Entity Names.  Except as set forth on Schedule 5.6, no Credit Party has been
known by any other company or corporate name, as applicable, in the past five
(5) years and has not provided services or sold Inventory under any other name,
nor has any Credit Party been the surviving corporation or company, as
applicable, of a merger or consolidation or acquired all or substantially all of
the assets of any Person or a business of a Person during the preceding five (5)
years.

5.7Environmental Compliance; Flood Insurance.

(a)The properties owned, leased or operated by each Credit Party and each
Subsidiary thereof do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in quantities or conditions that could
reasonably be expected to give rise to liability on the part of any Credit Party
or any Subsidiary thereof or which constitute or constituted a violation of
applicable Environmental Laws, except for such liability or violation that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)All operations conducted by each Credit Party and each Subsidiary thereof are
in compliance, and have been in compliance, with all applicable Environmental
Laws, except for any noncompliance which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(c)No Credit Party nor any Subsidiary thereof has received any written notice of
any Environmental Claim, nor does any Credit Party or any Subsidiary thereof
have

-103-

--------------------------------------------------------------------------------

 

knowledge or reason to believe that any such notice will be received or is being
threatened which, in either case, could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

(d)Hazardous Materials have not been transported off-site or disposed of at, on
or from the properties owned, leased or operated by any Credit Party or any
Subsidiary thereof in violation of, or which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws, except for any liability or violation which could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(e)No Environmental Claim is pending, or, to the knowledge of any Credit Party
or any Subsidiary thereof, threatened, under any Environmental Law to which any
Credit Party or any Subsidiary thereof is or will be named as a potentially
responsible party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any Credit Party or any Subsidiary thereof that, in any such case, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(f)All Real Property owned by Credit Parties and subject to a Mortgage is
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Credit Party in accordance with prudent business practice in the industry of
such Credit Party.  Each Credit Party has taken all actions required under the
Flood Laws and/or requested by Agent (for further delivery to each Lender) or
any Lender to assist in ensuring that each Lender is in compliance with the
Flood Laws applicable to the Collateral, including, but not limited to,
providing Agent with the address and/or GPS coordinates of each structure
located upon any Real Property that will be subject to a Mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance in compliance with Flood Laws for such property, structures and
contents prior to such property, structures and contents becoming Collateral.

5.8Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a)(i) After giving effect to the Transactions, each Credit Party is solvent,
able to pay its debts as they mature, has capital sufficient to carry on its
business and all businesses in which it is about to engage, (ii) as of the
Closing Date, the fair present saleable value of its assets, calculated on a
going concern basis, is in excess of the amount of its liabilities (actual,
contingent or otherwise), and (iii) subsequent to the Closing Date, the fair
saleable value of its assets (calculated on a going concern basis) will be in
excess of the amount of its liabilities.

(b)Except as disclosed in Schedule 5.8(b), no Credit Party or any Subsidiary of
a Credit Party has any pending or threatened litigation, arbitration, actions or
proceedings in excess of $1,000,000.  No Credit Party or any Subsidiary of a
Credit Party has any outstanding Indebtedness other than Permitted Indebtedness.

-104-

--------------------------------------------------------------------------------

 

(c)As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, pension or Multiemployer Plans
other than those identified on Schedule 5.8(c).

(d)Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired.  No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect.

(e)As of the Closing Date, no funding waiver from the IRS been received or
requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan.

(f)Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Credit Party nor any ERISA Affiliate has:  (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
or (iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code.

(g)No Termination Event has occurred or is reasonably expected to occur.

Patents, Trademarks, Copyrights and Licenses.  All Intellectual Property owned
or utilized by any Credit Party (other than off-the-shelf Intellectual Property
that is generally commercially available which a Credit Party has a license to
use): (i) [reserved]; (ii) if owned by a Credit Party, is valid and has been
duly registered or filed with all appropriate Governmental Bodies; and
(iii) constitutes all of the intellectual property rights which are reasonably
necessary for the operation of its business.  There is no objection to, pending
challenge to the validity of, or proceeding by any Governmental Body to suspend,
revoke, terminate or adversely modify, any such Intellectual Property and no
Credit Party is aware of any challenge or proceedings.  All Intellectual
Property owned or held by any Credit Party consists of original material or
property developed by such Credit Party or to the knowledge of such Credit Party
was lawfully acquired

-105-

--------------------------------------------------------------------------------

 

by such Credit Party from the proper and lawful owner thereof.  Each of such
items has been maintained in a manner reasonably determined by such Credit Party
so as to preserve the value thereof from the date of creation or acquisition
thereof unless a Credit Party has determined that an item is no longer necessary
for its business.

Licenses and Permits.  Except as set forth in Schedule 5.10, each Credit Party
(a) is in compliance with and (b) has procured and is now in possession of, all
material licenses or permits required by any applicable federal, state or local
law, rule or regulation and any international laws or conventions applicable to
Documented Vessels either documented or operated outside of the United States
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business and where the failure to be so in
compliance or to procure such licenses or permits could reasonably be expected
to have a Material Adverse Effect.

Default of Indebtedness.  No Default or Event of Default exists as a result of
(i) a Credit Party being in default in the payment of the principal of or
interest on any Indebtedness or under any instrument or agreement under or
subject to which any Indebtedness has been issued or (ii) an event that has
occurred under the provisions of any such instrument or agreement which with or
without the lapse of time or the giving of notice, or both, constitutes or would
constitute an event of default thereunder.

No Default.  No Default or Event of Default has occurred and is continuing.

No Burdensome Restrictions.  No Credit Party is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect.  Each Credit Party has heretofore delivered to Agent
true and complete copies of all Material Contracts to which it is a party or to
which it or any of its properties is subject.  No Credit Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

No Labor Disputes.  No Credit Party is involved in any labor dispute; there are
no strikes or walkouts or union organization of any Credit Party's employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.

Margin Regulations.  No Credit Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of "purchasing" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.  No part of the proceeds of any Advance will be used for
"purchasing" or "carrying" "margin stock" as defined in Regulation U of such
Board of Governors.

Investment Company Act.  No Credit Party is an "investment company" registered
or required to be registered under the Investment Company Act of 1940, as
amended, nor is it controlled by such a company.

Disclosure.  No representation or warranty made by any Credit Party in this
Agreement, or in any financial statement, report, certificate or any other
document furnished in connection herewith contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements herein or therein, in light of the circumstances in which it is made,
not misleading.  There is no fact known to any Credit Party or which reasonably
should be known to such Credit Party which such Credit Party has not disclosed
to Agent in writing with respect to the transactions contemplated by this
Agreement which could reasonably be expected to have a Material Adverse Effect.

Immaterial Subsidiaries.  No Immaterial Subsidiary (a) owns any assets (other
than assets of a de minimis value and nature and not used in the operation of
the business of the Credit Parties), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity.
Notwithstanding the foregoing, Terra Contracting Services, LLC may own assets on
the Closing Date with an

-106-

--------------------------------------------------------------------------------

 

aggregate value that is not de minimis so long as in connection with the wind
down of such business such assets are liquidated or transferred to a Credit
Party and no material assets are acquired after the Closing Date.

Charters.  As of the Closing Date, other than that certain charter hire
agreement between Fleet, as owner, and GLDD LLC, as charterer, with respect to
the ATB, no Fleet Asset owned by a Credit Party is subject to a bareboat charter
or a time charter.

5.20[Intentionally Omitted].

Business and Property of Credit Parties.  Upon and after the Closing Date,
Credit Parties do not propose to engage in any business other than the business
described in the Borrower's most recently filed Form 10K as of the Closing Date
and any business activities related or incidental thereto.  On the Closing Date,
each Credit Party will own all the property and possess all of the rights and
Consents necessary for the conduct of the business of such Credit Party.

Ineligible Securities.  Borrowers do not intend to use and shall not use any
portion of the proceeds of the Advances, directly or indirectly, to purchase
during the underwriting period, or for thirty (30) days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Agent or any Lender.

5.23[Intentionally Omitted].

Equity Interests.  The authorized and outstanding Equity Interests of each
Credit Party, and each legal and beneficial holder thereof as of the Closing
Date (other than with respect to GLDD), are as set forth on Schedule 5.24(a)
hereto.  All of the Equity Interests of each Credit Party have been duly and
validly authorized and issued and are fully paid and non-assessable and have
been sold and delivered to the holders hereof in compliance with, or under valid
exemption from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities.  Except for the
rights and obligations set forth on Schedule 5.24(b), there are no
subscriptions, warrants, options, calls, commitments, rights or agreement by
which any Credit Party or any of the shareholders of any Credit Party is bound
relating to the issuance, transfer, voting or redemption of shares of its Equity
Interests or any pre-emptive rights held by any Person with respect to the
Equity Interests of Credit Parties.  Except as set forth on Schedule 5.24(c),
Credit Parties have not issued any securities convertible into or exchangeable
for shares of its Equity Interests or any options, warrants or other rights to
acquire such shares or securities convertible into or exchangeable for such
shares.

Commercial Tort Claims.  No Credit Party has any commercial tort claims for
which such claim has been asserted in judicial proceedings, mediation,
arbitration or other formal or informal dispute resolution forums and for which
the amount of damages sought exceeds $500,000 except as set forth on Schedule
5.25 hereto.

Letter of Credit Rights.  No Credit Party has any letter of credit rights except
as set forth on Schedule 5.26 hereto.

Material Contracts.  Schedule 5.27 sets forth all Material Contracts of the
Credit Parties.  All Material Contracts are in full force and effect and, to the
knowledge of any Credit Party, there are no material defaults currently existing
thereunder.

Certificate of Beneficial Ownership.  The Certificate of Beneficial Ownership,
if any, executed and delivered to Agent and Lenders for each Borrower on or
prior to the date of this Agreement, as updated from time to time in accordance
with this Agreement, is accurate, complete and correct as of the date hereof and
as of the date any such update is delivered. The Borrower acknowledges and
agrees that the Certificate of Beneficial Ownership is one of the Other
Documents.

VI.

AFFIRMATIVE COVENANTS.

Each Credit Party shall, and shall cause each of its Subsidiaries to, until
payment in full of the Obligations and termination of this Agreement:

-107-

--------------------------------------------------------------------------------

 

Compliance with Laws.  Comply in all material respects with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Credit Party's business the non-compliance with which could reasonably be
expected to have a Material Adverse Effect (except to the extent any separate
provision of this Agreement shall expressly require compliance with any
particular Applicable Law(s) pursuant to another standard).

Conduct of Business and Maintenance of Existence and Assets.  (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all Intellectual Property and take all actions necessary to enforce
and protect the validity of any right included in the Collateral; (b) keep in
full force and effect its existence; and comply in all material respects with
the laws and regulations governing the conduct of its business where the failure
to do so could reasonably be expected to have a Material Adverse Effect; and
(c) make all such reports and pay all such franchise and other taxes and license
fees and do all such other acts and things as may be lawfully required to
maintain its rights, licenses, leases, powers and franchises under the laws of
the United States or any political subdivision thereof where the failure to do
so could reasonably be expected to have a Material Adverse Effect.

Books and Records.  Keep proper books of record and account in which full, true
and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied in
the opinion of such independent public accountant as shall then be regularly
engaged by Borrowers.

Payment of Taxes.  Pay, when due, all taxes, assessments and other charges
lawfully levied or assessed upon such Credit Party or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes, except where the same are being Properly Contested or the failure to make
such payment could not reasonably be expected to result in a liability to any
Credit Party in excess of $500,000.  If any tax by any Governmental Body is or
may be imposed on or as a result of any transaction between any Credit Party and
Agent or any Lender which Agent or any Lender may be required to withhold or pay
(and for which a Credit Party is liable under Applicable Law) or if any taxes,
assessments, or other charges of a Governmental Body (for which a Credit Party
is liable under Applicable Law) remain unpaid after the date fixed for their
payment, or if any claim shall be made which, in Agent's reasonable opinion, may
possibly create a valid Lien on the Collateral, Agent may, without notice to the
Credit Parties, make a Protective Advance as provided in Section 16.2(f) to pay
the taxes, assessments or other charges and each Credit Party hereby indemnifies
and holds Agent and each Lender harmless in respect thereof.

6.5Financial Covenants.

(a)Fixed Charge Coverage Ratio.  During a Covenant Testing Period (including the
first and last day thereof), cause to be maintained as of the end of each fiscal
month (commencing with the fiscal month ending April 30, 2019) for the 12 month
period then ending, a Fixed Charge Coverage Ratio of not less than 1.10 to 1.00.

6.6Insurance.

(a)(i) Keep all its insurable properties and properties in which such Credit
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards

-108-

--------------------------------------------------------------------------------

 

covered by extended coverage insurance and such other hazards, and for such
amounts, as is customary in the case of companies engaged in businesses similar
to such Credit Party's; in the absence of more specific provisions in any
Maritime Security Documents, such insurance to include, without limitation, the
following:

(A)Marine General Liability (or Commercial General Liability) insurance
(including coverage for bodily injury and property damage, products and
completed operations, premises and operations, sudden and accidental pollution
liability, contractual liability, and actions over indemnification) in an amount
equal to a limit of not less than $1,000,000 per occurrence and an aggregate
amount equal to a limit of not less than $2,000,000;

(B)Hull and Machinery insurance (including excess risks) with typical standard
coverage covering the Fleet Assets in an amount equal to the aggregate value of
all such Fleet Assets under such Hull and Machinery policy with a claim
deductible of not more than $500,000 and, as of the Closing Date, an aggregate
limit with respect to the Documented Vessels of an amount not less than
$300,000,000;

(C)War Risk and Confiscation insurance with respect to each Documented Vessel
operated in a country outside of the United States, in an amount equal to the
value of the assets under the Hull and Machinery policy unless (y) Borrowing
Agent shall have notified Agent that it has determined, in good faith, that such
insurance with respect to such contract is not available at a reasonable
economic cost or not available from a reputable insurer, or the property or
assets to be used in connection with such contract is not subject to a material
risk of asset seizure in such country and (z) Agent shall have concurred with
such conclusion in writing (which concurrence shall not be unreasonably withheld
or delayed);

(D)Vessel Pollution Liability insurance coverage in an amount equal to a limit
of not less than $5,000,000; and

(E)Umbrella Liability insurance in an amount of at least $75,000,000 in addition
to the limits within the Marine General Liability (or Commercial General
Liability), Protection and Indemnity, Employer's Liability, War Risk and
Confiscation and Vessel Pollution Liability insurance policies listed above;

(ii) in the cases of the Insurances referred to in sub-sections with respect to
sub-sections (i)(B) and (C) above, (x) with first class insurance companies or
underwriters as shall from time to time be approved by Agent in the reasonable
exercise of its judgment (hereinafter called the "Hull and Machinery and War
Risks Insurers"), (y) in such amounts as shall be at least equivalent to the
market value of such Fleet Assets, but not less than one hundred twenty five
percent (125%) of the unpaid principal amount of the indebtedness evidenced by
the Note, multiplied by a fraction,

-109-

--------------------------------------------------------------------------------

 

the numerator of which is the fair market value of such Fleet Assets and the
denominator of which is the aggregate fair market value of all the Fleet Assets
then mortgaged to Agent pursuant to the Credit Agreement, and all such insurance
shall be payable in lawful money of the United States of America, (iii) in the
case of the protection and indemnity Insurances referred to in subsection (i)(E)
above with a recognized protection and indemnity club that is a member of the
International Group Agreement or any insurer rated at least B++ by A.M. Best
Company, or the equivalent thereof provided by a rating service whose ratings of
insurance companies are internationally recognized or any insurer acceptable to
Agent (together with the Hull and Machinery and War Risks Insurers, the
"Insurers") and payable in lawful money of the United States of America, (iv)
maintain a bond in such amounts as is customary in the case of companies engaged
in businesses similar to such Credit Party insuring against larceny,
embezzlement or other criminal misappropriation by insured's officers and
employees who may either singly or jointly with others at any time have access
to the assets or funds of such Credit Party either directly or through authority
to draw upon such funds or to direct generally the disposition of such assets;
(v) maintain public and product liability insurance against claims for personal
injury, death or property damage suffered by others for such amounts, as is
customary in the case of companies engaged in businesses similar to such Credit
Party's; (vi) maintain all such worker's compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which such Credit
Party is engaged in business; and (vii) furnish Agent with (A) copies of all
policies and evidence of the maintenance of such policies by the renewal thereof
at least thirty (30) days before any expiration date, and (B) appropriate
endorsements (including loss payable endorsements) in form and substance
reasonably satisfactory to Agent, naming Agent as an additional insured and
Agent as mortgagee and/or lender loss payee (as applicable) as its interests may
appear with respect to all insurance coverage referred to in clauses (i), and
(v) above, and providing (I) that all proceeds thereunder shall be payable to
Agent, except as provided in the Assignment of Insurances, (II) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (III) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty (30)
days prior written notice is given to Agent (or in the case of non-payment, at
least ten (10) days prior written notice) (except War Risks which shall be seven
(7) days unless terminated automatically in accordance with the provisions of
the Automatic Termination and Cancellation Clauses).  In the event of any loss
thereunder, the carriers named therein hereby are directed by Agent and the
applicable Credit Party to make payment for such loss to Agent and not to such
Credit Party and Agent jointly.  If any insurance losses are paid by check,
draft or other instrument payable to any Credit Party and Agent jointly, Agent
may endorse such Credit Party's name thereon and do such other things as Agent
may deem advisable to reduce the same to cash.

(b)Each Credit Party shall take all actions required under the Flood Laws and/or
reasonably requested by Agent or any Lender to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, but not limited to, providing Agent (for delivery to each Lender)
with the address and/or GPS coordinates of each structure on any real property
that will be subject to a mortgage in favor of Agent, for the benefit of
Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.

-110-

--------------------------------------------------------------------------------

 

(c)If an Event of Default has occurred and is continuing, Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in Sections 6.6(a) and 6.6(b) above.  Except as provided in Section 2.20(c) all
loss recoveries received by Agent under any such insurance may be applied to the
Obligations in the manner provided in this Agreement.  Any surplus shall be paid
by Agent to Borrowers or applied as may be otherwise required by Applicable
Law.  Any deficiency thereon shall be paid by the Credit Parties to Agent, on
demand.  If any Credit Party fails to obtain insurance as hereinabove provided,
or to keep the same in force, Agent, if Agent so elects, may obtain such
insurance and pay the premium therefor on behalf of such Credit Party, which
payments shall be charged to Borrowers' Account and constitute part of the
obligations.

Payment of Indebtedness and Leasehold Obligations.  Pay, discharge or otherwise
satisfy (i) at or before maturity (subject, where applicable, to specified grace
periods) all its Indebtedness, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being Properly Contested, subject at all times to
any applicable subordination arrangement in favor of Lenders and (ii) when due
its rental obligations under all leases under which it is a tenant, and shall
otherwise comply, in all material respects, with all other terms of such leases
and keep them in full force and effect except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect or when the amount
or validity thereof is being Properly Contested.

Environmental Matters.  In addition to and without limiting the generality of
Section 6.1 and Section 16.5, (a) comply with all applicable Environmental Laws
and obtain and comply with any and all licenses or permits required by
applicable Environmental Laws, (b) complete all investigations, studies,
sampling and testing and all remedial, removal and other actions required under
Environmental Laws, and timely comply with all lawful orders and directives of
any Governmental Body regarding Environmental Laws, and (c) defend, indemnify
and hold harmless Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of GLDD or any such
Subsidiary, or any orders, requirements or demands of Governmental Bodies
related thereto, including, without limitation, reasonable attorney's and
consultant's fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, except to the extent that any of the foregoing
directly result from the gross negligence, bad faith or willful misconduct of
the party seeking indemnification therefor, as determined by a court of
competent jurisdiction by final nonappealable judgment.

Standards of Financial Statements.  Cause all financial statements referred to
in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable).

[Reserved].

Execution of Supplemental Instruments.  Execute and deliver to Agent from time
to time, upon demand, such supplemental agreements, statements, assignments and
transfers, or instructions or documents relating to the Collateral, and such
other instruments as Agent may request, in order that the full intent of this
Agreement may be carried into effect.  

-111-

--------------------------------------------------------------------------------

 

Without limiting the foregoing, Credit Parties shall take such actions as are
necessary or as Agent or the Required Lenders may reasonably request from time
to time to ensure that the Obligations are secured by substantially all of the
Collateral of Borrowers and each Credit Party and guaranteed by each Subsidiary
other than Foreign Subsidiaries and the Immaterial Subsidiaries, in each case as
Agent may determine, including (i) the execution and delivery of guaranties,
security agreements, pledge agreements, mortgages, financing statements and
other documents, and the filing or recording of any of the foregoing, (ii) the
delivery of opinions of counsel, and (iii) the delivery of certificated
securities and other Collateral with respect to which perfection is obtained by
possession.

Compliance with ERISA.  In addition to and without limiting the generality of
Section 6.1, except where the failure to so comply would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(a) comply with applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans,
(b) not take any action or fail to take action the result of which could
reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, and (c) not participate in any prohibited transaction that
could result in any civil penalty under ERISA or Tax under the Code.

Government Receivables.  Take all steps necessary to protect Agent's interest in
the Collateral under the Uniform Commercial Code and all other applicable state
or local statutes or ordinances, and if an Event of Default exists under the
Assignment of Claims Act, and deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of any
contract between any Credit Party and the United States, any state or any
department, agency or instrumentality of any of them.

6.14[Intentionally Omitted.].

Keepwell.  If it is a Qualified ECP Loan Party, then jointly and severally,
together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party's obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Loan Party under this
Section 6.15 shall remain in full force and effect until payment in full of the
Obligations and termination of this Agreement and the Other Documents.  Each
Qualified ECP Loan Party intends that this Section 6.15 constitute, and this
Section 6.15 shall be deemed to constitute, a guarantee of the obligations of,
and a "keepwell, support, or other agreement" for the benefit of each other
Borrower and Guarantor for all purposes of Section 1a(18(A)(v)(II) of the CEA.

Certificate of Beneficial Ownership. Provide to Agent and the
Lenders:  (i) confirmation of the accuracy of the information set forth in the
most recent Certificate of Beneficial Ownership provided to the Agent and
Lenders; (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to Agent and each Lenders, when the individual(s) to be identified as
a Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by Agent or any Lender from time to
time for purposes of compliance by Agent or such Lender with applicable laws

-112-

--------------------------------------------------------------------------------

 

(including without limitation the USA Patriot Act and other "know your customer"
and anti-money laundering rules and regulations), and any policy or procedure
implemented by Agent or such Lender to comply therewith.

Post-Closing Covenants. Covenants and agrees to fulfill the obligations set
forth on Schedule 6.17.

VII.

NEGATIVE COVENANTS.

No Credit Party shall, or shall permit any Subsidiary to, until payment in full
of the Obligations and termination of this Agreement:

7.1Merger, Consolidation, Acquisition and Sale of Assets.

(a)Enter into any merger, consolidation or other reorganization with or into any
other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Borrower may merge, consolidate or reorganize with
another Credit Party (provided that such Borrower is the surviving entity of
such merger, consolidation or reorganization) or a Borrower may acquire the
assets or Equity Interest of another Credit Party so long as such Borrower
provides Agent with ten (10) days prior written notice of such merger,
consolidation or reorganization and delivers all of the relevant documents
evidencing such merger, consolidation or reorganization and takes all necessary
actions to redocument the Documented Vessels if necessary as a result of such
merger, consolidation or reorganization, (ii) any Subsidiary of a Borrower that
is not a Credit Party may merge or consolidate with a Credit Party if such
Credit Party is the surviving entity, (iii) Permitted Acquisitions., (iv)
Permitted Dispositions, and (v) any Subsidiary of GLDD may be dissolved or
liquidated in the Ordinary Course of Business if it is no longer used or useful
in the business.

(b)Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except Permitted Dispositions.

(c)Notwithstanding anything herein or any Other Document to the contrary, no
Credit Party that is a limited liability company may divide itself into two or
more limited liability companies (pursuant to a "plan of division" as
contemplated under the Delaware Limited Liability Company Act or otherwise)
without the prior written consent of Agent (such consent not to be unreasonably
withheld), and in the event that any Credit Party that is a limited liability
company divides itself into two or more limited liability companies (with or
without the prior consent of Agent as required above), any limited liability
companies formed as a result of such division shall be required to comply with
the obligations set forth in Sections 6.11 and 7.12 and the other further
assurances obligations set forth in the Other Documents and become a Borrower or
Guarantor (as required by Agent) under this Agreement and the Other Documents.

Creation of Liens.  Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

Immaterial Subsidiaries.  Permit any Immaterial Subsidiary to (a) own any assets
(other than assets of a de minimis value and nature and not used in the
operation of the business of the Credit Parties), (b) have any liabilities
(other than liabilities of a de minimis nature), or (c) engage in any business
activity.  Notwithstanding the foregoing, Terra Contracting Services, LLC may
own assets on the Closing Date with an aggregate value that is not de minimis so
long as in connection with the wind down of such business such assets are
liquidated or transferred to

-113-

--------------------------------------------------------------------------------

 

a Credit Party and no material assets are acquired after the Closing Date.

Investments.  Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, other than Permitted Investments.

7.5[Intentionally Omitted].

[Intentionally Omitted].  

Restricted Payments.  Declare, pay or make any Restricted Payment except
Permitted Restricted Payments.

Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness other
than Permitted Indebtedness.

Nature of Business.  Substantially change the nature of the business in which it
is presently engaged, nor except as specifically permitted hereby or businesses
related or incidental thereto, purchase or invest, directly or indirectly, in
any assets or property other than in the Ordinary Course of Business for assets
or property which are useful in, necessary for and are to be used in its
business as presently conducted.

Transactions with Affiliates.  Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any officer or other Affiliate of,
GLDD or any of its Subsidiaries, other than:

(a)any transaction among the Credit Parties;

(b)transactions permitted by Sections 7.1, 7.4, 7.7, 7.8 and 7.11;

(c)transactions existing on the Closing Date and described on Schedule 7.10;

(d)other transactions in the Ordinary Course of Business on terms as favorable
as would be obtained by it on a comparable arm's-length transaction with an
independent, unrelated third party; provided, that, in the case of any such
transaction involving aggregate consideration or property having a fair market
value in excess of the Threshold Amount, such transaction shall have been
determined in good faith by the board of directors (or equivalent governing
body) of GLDD as having satisfied the standard described in this clause (d);

(e)any employment or severance agreement, compensation, employee benefit
arrangements and incentive arrangements or indemnification agreement or
arrangement with any officer, director, member or employee entered into by GLDD
or any of its Subsidiaries in the Ordinary Course of Business;

(f)payment of reasonable directors fees and customary indemnification agreements
with directors, members, officers and employees of GLDD and its Subsidiaries and
reasonable out-of-pocket costs of such Persons may be reimbursed;

(g)loans and advances to officers, directors and employees of the GLDD any
Subsidiary for travel, entertainment, moving and other relocation expenses, in
each case made in the Ordinary Course of Business;

(h)any transaction between Subsidiaries that are not Credit Parties; and

(i)transactions between GLDD or any of its Subsidiaries and any Person that is
an Affiliate solely due to the fact that a director of such Person is also a
director of GLDD, provided that such director abstains from voting as a director
of GLDD on any matter involving such other Person.

-114-

--------------------------------------------------------------------------------

 

Notwithstanding anything contained in this Agreement or any of the Other
Documents to the contrary, no Credit Party shall make an Investment in, sell,
lease, license, assign, contribute or otherwise transfer any assets to, make any
distributions or payments to, or otherwise engage in, or enter into, any
transaction with, any Immaterial Subsidiary, which involves in excess of
$100,000 in any fiscal year for all such Investments, transfers, distributions,
payments and transactions with all Immaterial Subsidiaries.

 

Lease Obligations.  Enter into any operating lease with respect to any real or
personal property (or any interest therein), except (i) operating leases which,
together with all other such arrangements (excluding those described in clauses
(ii) and (iii) below) which shall then be in effect, will not require the
payment of an aggregate amount of rentals by GLDD and its Subsidiaries
(determined on a consolidated basis) in excess of $50,000,000, (ii) operating
leases with a term of not more than eighteen (18) months, and (iii) operating
leases in connection with the performance of specific projects for the period of
such projects; provided, however, that any calculation made for purposes of this
section shall exclude any amounts required to be expended for maintenance,
repairs, insurance, taxes, assessments, and other similar charges.  For the
avoidance of doubt, synthetic leases shall be treated as operating leases for
purposes of determining compliance with this Section 7.11.

Subsidiaries.  Form any Domestic Subsidiary or acquire any Domestic Subsidiary
unless (i) in the case of an acquisition, such acquisition is a Permitted
Acquisition, and (ii) in each case, such Domestic Subsidiary expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
Obligations of Borrowers hereunder.  Borrowers shall provide all documents,
including without limitation, legal opinions and appraisals as Agent may
reasonably require to establish compliance with each of the foregoing conditions
in connection therewith.

Fiscal Year and Accounting Changes.  Change its fiscal year from December 31 or
make any significant change (i) in accounting treatment and reporting practices
except as required or permitted by GAAP or (ii) in tax reporting treatment
except as required by law.

Pledge of Credit.  Now or hereafter pledge Agent's or any Lender's credit on any
purchases, commitments or contracts or for any purpose whatsoever or use any
portion of any Advance in or for any business other than such Credit Party's
business operations as permitted by this Agreement.

Amendment of Organizational Documents.  (i) Change its legal name, (ii) change
its form of legal entity (e.g., converting from a corporation to a limited
liability company or vice versa), (iii) change its jurisdiction of organization
or become (or attempt or purport to become) organized in more than one
jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents in a manner adverse to Lenders unless
required by law, in any such case without (x) giving at least ten (10) days
prior written notice of such intended change to Agent, (y) having received from
Agent confirmation that Agent has taken all steps necessary for Agent to
continue the perfection of and protect the enforceability and priority of its
Liens in the Collateral belonging to such Credit Party and in the Equity
Interests of such Credit Party and (z) in any case under clause (iv), having
received the prior written consent of Required Lenders to such amendment,
modification or waiver.

Deposit Accounts.  Permit the aggregate balance in deposit accounts of the
Credit Parties that are located outside of the United States to exceed
$10,000,000 for more than five (5) consecutive Business Days.

Prepayment of Indebtedness.  At any time, directly or indirectly, prepay any
Indebtedness, or repurchase, redeem, retire or otherwise acquire any
Indebtedness of any Credit Party; provided, that Credit Parties and their
Subsidiaries may prepay any Indebtedness so long as after giving effect thereto
the Payment Conditions are satisfied; and provided further, that Credit

-115-

--------------------------------------------------------------------------------

 

Parties and their Subsidiaries may prepay any Note Indenture Obligations in
connection with a Permitted Note Refinancing so long as such prepayment does not
constitute a Restricted Payment.

VIII.

CONDITIONS PRECEDENT.

Conditions to Initial Advances.  The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Lenders, immediately prior to or concurrently with
the making of such Advances, of the following conditions precedent:

(a)Note.  Agent shall have received the Notes duly executed and delivered by an
authorized officer of each Borrower;

(b)Other Documents.  Agent shall have received each of the executed Other
Documents, as applicable;

(c)[Intentionally Omitted].

(d)Financial Condition Certificates.  Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(d).

(e)Closing Certificate.  Agent shall have received a closing certificate signed
by a Responsible Officer of each Borrower dated as of the date hereof, stating
that (i) all representations and warranties set forth in this Agreement and the
Other Documents are true and correct on and as of such date, and (ii) on such
date no Default or Event of Default has occurred or is continuing;

(f)Revolving Advances.  There shall not be any Revolving Advances made on the
Closing Date;

(g)Minimum EBITDA.  EBITDA for the most recently ended 12 month period for which
Agent has received financial statements of GLDD shall be at least $[*].

(h)Controlled Accounts.  Agent shall have received duly executed deposit account
control agreements with respect to the Controlled Accounts in form and substance
satisfactory to Agent;

(i)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any related
agreement or under law or reasonably requested by Agent to be filed, registered
or recorded in order to create, in favor of Agent, a perfected security interest
in or lien upon the Collateral shall have been properly filed, registered or
recorded (or authorized to file, register or record), or Agent has received
authorization to file, register or record, in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested;

(j)Fleet Assets Deliveries. With respect to the Eligible Fleet Assets:

(i)Each Documented Vessel shall be duly registered with the U.S. Coast Guard,
titled in the name of a Credit Party, and free of all liens of record other than
Permitted Encumbrances, as evidenced by a certificate issued by the NVDC, such
as a Certificate

-116-

--------------------------------------------------------------------------------

 

of Ownership (CG-1330) or Abstract of Title, each issued not more than 25 days
prior to the Closing Date;

(ii)Each Documented Vessel shall be subject to a Ship Mortgage granted in favor
of Agent and duly recorded with the NVDC;

(iii)Each Documented Vessel documented under the U.S. flag that is subject to
Coast Guard inspection shall hold a valid U.S. Coast Guard Certificate of
Inspection with no outstanding inspection requirements preventing the vessel
from operating;

(iv)Each Documented Vessel shall hold all certificates required by the U.S.
Coast Guard, such certificates to be valid and in effect; and

(v)Each Documented Vessel subject to classification shall be classified at the
highest level available for such Documented Vessel with no material outstanding
recommendations as evidenced by a Confirmation of Class issued by the vessel's
class society not more than 21 days prior to the Closing Date.

(k)Secretary's Certificates, Authorizing Resolutions and Good Standings of
Borrowers.  Agent shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of each
Borrower in form and substance satisfactory to Agent dated as of the Closing
Date which shall certify (i) copies of resolutions in form and substance
reasonably satisfactory to Agent, of the board of directors (or other equivalent
governing body, member or partner) of such Borrower authorizing (x) the
execution, delivery and performance of this Agreement, the Notes and each Other
Document to which such Borrower is a party (including authorization of the
incurrence of indebtedness, borrowing of Revolving Advances and Swing Loans and
requesting of Letters of Credit on a joint and several basis with all Borrowers
as provided for herein), and (y) the granting by such Borrower of the security
interests in and liens upon the Collateral to secure all of the joint and
several Obligations of Borrowers (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certificate), (ii) the incumbency and signature of the officers of such
Borrower authorized to execute this Agreement and the Other Documents,
(iii) copies of the Organizational Documents of such Borrower as in effect on
such date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Borrower in its jurisdiction of organization and each
applicable jurisdiction where the conduct of such Borrower's business activities
or the ownership of its properties necessitates qualification, as evidenced by
good standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than ten (10) Business Days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of each
such jurisdiction;

(l)[Intentionally Omitted].

(m)Legal Opinion.  Agent shall have received the executed legal opinion of Jones
Walker LLP in form and substance satisfactory to Agent which shall cover such
matters incident to the transactions contemplated by this Agreement, the Notes,
the Other Documents, and related agreements as Agent may reasonably require and
each Borrower hereby authorizes and directs such counsel to deliver such
opinions to Agent and Lenders;

-117-

--------------------------------------------------------------------------------

 

(n)No Litigation.  No litigation, investigation or proceeding before or by any
arbitrator or Governmental Body shall be continuing or threatened against any
Borrower or against the officers or directors of any Borrower (A) in connection
with this Agreement, the Other Documents or any of the transactions contemplated
thereby and which, in the reasonable opinion of Agent, is deemed material or
(B) which could, in the reasonable opinion of Agent, have a Material Adverse
Effect; and (ii) no injunction, writ, restraining order or other order of any
nature materially adverse to any Borrower or the conduct of its business or
inconsistent with the due consummation of the Transactions shall have been
issued by any Governmental Body;

(o)Collateral Examination.  Agent shall have completed Collateral examinations
and received appraisals, the results of which shall be reasonably satisfactory
in form and substance to Agent, of the Receivables, Inventory and Equipment of
each Borrower and all books and records in connection therewith;

(p)Fees.  Agent shall have received all fees payable to Agent and Lenders on or
prior to the Closing Date hereunder, including pursuant to Article III hereof
and the Fee Letter;

(q)Pro Forma Financial Statements.  Agent shall have received a copy of the Pro
Forma Financial Statements which shall be satisfactory in all respects to Agent;

(r)Insurance.  Agent shall have received in form and substance satisfactory to
Agent, (i) evidence that adequate insurance, including without limitation,
casualty and liability insurance, required to be maintained under this Agreement
and the Ship Mortgage is in full force and effect, (ii) insurance certificates
issued by Borrowers' insurance broker containing such information regarding
Borrowers' casualty and liability insurance policies as Agent shall request and
naming Agent as an additional insured, lenders loss payee and/or mortgagee, as
applicable, and (iii) loss payable endorsements issued by Borrowers' insurer
naming Agent as lenders loss payee and mortgagee, as applicable;

(s)Payment Instructions.  Agent shall have received written instructions from
Borrowing Agent directing the application of proceeds of the initial Advances
made pursuant to this Agreement;

(t)Consents.  Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

(u)No Adverse Material Change.  (i) Since December 31, 2018, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders shall have been proven to be inaccurate
or misleading in any material respect;

(v)Contract Review.  Agent shall have received and reviewed all Material
Contracts of Borrowers including leases, union contracts, labor contracts,
vendor supply contracts, license agreements and distributorship agreements;

-118-

--------------------------------------------------------------------------------

 

(w)Compliance with Laws.  Agent shall be reasonably satisfied that each Borrower
is in material compliance with all pertinent federal, state, local or
territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Anti-Terrorism Laws;

(x)Certificate of Beneficial Owners; USA Patriot Act Diligence.  Agent and each
Lender shall have received, in form and substance acceptable to Agent and each
Lender an executed Certificate of Beneficial Ownership and such other
documentation and other information requested in connection with applicable
"know your customer" and anti-money laundering rules and regulations, including
the USA Patriot Act; and

(y)Other.  All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Agent and its counsel.

Conditions to Each Advance.  The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Credit Party in or pursuant to this Agreement, the Other Documents
and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof)  on and as of such
date as if made on and as of such date  (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date);

(b)No Default.  No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; and

(c)Maximum Advances.  In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

(d)Optional Currency. In the case of any Letter of Credit to be denominated in
an Optional Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Agent, the
Required Lenders (in the case of any Loans to be denominated in an Optional
Currency) or the Issuer (in the case of any Letter of Credit to be denominated
in an Optional Currency) would make unlawful or not administratively feasible
for such Loan or Letter of Credit to be denominated in the relevant Optional
Currency.

-119-

--------------------------------------------------------------------------------

 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

Notwithstanding anything contained herein to the contrary, at the direction of
Required Lenders, Lenders with a Revolving Commitment shall continue to make
Revolving Advances notwithstanding whether the foregoing conditions precedent
have been satisfied.

IX.

INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

Disclosure of Material Matters.  Immediately upon learning thereof, report to
Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower's
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.

Schedules.  Deliver to Agent (for further delivery to each Lender) on or before
the twenty-fifth (25th) day of each month (or such later date as Agent shall
agree to in its sole discretion) as and for the prior month (or weekly on
Wednesday of each week (or such later date (not to exceed five days) as Agent
shall agree to in its sole discretion) for the prior week, if (A) an Event of
Default exists and Agent elects to require weekly reporting or (B) at any time
Undrawn Availability is less than twelve and one-half percent (12.5%) of the
Maximum Loan Amount for ten (10) consecutive days, until Undrawn Availability
exceeds twelve and one-half percent (12.5%) of the Maximum Loan Amount for at
least 30 consecutive calendar days and no Event of Default exists) (a) accounts
receivable ageings inclusive of reconciliations to the general ledger,
(b) accounts payable schedules inclusive of reconciliations to the general
ledger, (c) a list of Equipment acquired or disposed of, (d) a certificate of an
officer of GLDD listing all Documented Vessels and the geographic location of
such Documented Vessels of a recent date, and (e) a Borrowing Base Certificate
in form and substance satisfactory to Agent (which shall be calculated as of the
last day of the prior month and which shall not be binding upon Agent or
restrictive of Agent's rights under this Agreement). In addition, each Borrower
will deliver to Agent at such intervals as Agent may require: (i) confirmatory
assignment schedules; (ii) copies of Customer's invoices; (iii) evidence of
shipment or delivery; and (iv) such further schedules, documents and/or
information regarding the Collateral as Agent may require including trial
balances and test verifications.  In addition to the foregoing, within
forty-five (45) days after the end of each fiscal quarter, Borrowing Agent shall
furnish to Agent, (1) a backlog schedule and a schedule of all work-in-progress,
identified by contract or project, of GLDD and its Subsidiaries for the
performance of dredging, construction or other services as of the end of such
calendar month, prepared in a manner consistent with past practices, and (2) a
schedule of pending major United States projects of GLDD and its Subsidiaries as
of the end of such fiscal quarter.  In addition to the foregoing, within
seventy-five (75) days after the end of each fiscal year, Borrowing Agent shall
furnish to Agent, a schedule of (A) all Documented Vessels subject to an
operating lease as of the end of such fiscal year, (B) the aggregate amount of
rentals required to be paid by GLDD and its Subsidiaries under each such
operating lease for the ensuing five (5) fiscal years, as reflected on a
quarterly basis, and (C) the buy-out amount of each Documented

-120-

--------------------------------------------------------------------------------

 

Vessel subject to such operating lease as of the end of such fiscal year.  As
part of any field examination, Agent shall have the right to confirm and verify
all Receivables by any manner and through any medium it considers
advisable.  The items to be provided under this Section are to be in form
satisfactory to Agent and executed by each Borrower and delivered to Agent from
time to time solely for Agent's convenience in maintaining records of the
Collateral, and any Borrower's failure to deliver any of such items to Agent
shall not affect, terminate, modify or otherwise limit Agent's Lien with respect
to the Collateral.  Unless otherwise agreed to by Agent, the items to be
provided under this Section 9.2 shall be delivered to Agent by the specific
method of Approved Electronic Communication designated by Agent.

9.3Environmental Reports.

(a)Furnish Agent, concurrently with the delivery of the financial statements
referred to in Sections 9.7 and 9.8, with a certificate signed by a Responsible
Officer of Borrowing Agent stating, to the best of his knowledge, that each
Borrower is in compliance in all material respects with all applicable
Environmental Laws, except for such non-compliance that could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  To the extent any Borrower is not in compliance with the foregoing
laws, and such non-compliance is reasonably expected to have a Material Adverse
Effect, the certificate shall set forth with specificity all areas of
non-compliance and the proposed action such Borrower will implement in order to
achieve full compliance.

(b)Furnish Agent, promptly after the assertion or occurrence thereof, notice of
any Environmental Claim or of any filing or report made by any Credit Party or
any Subsidiary thereof with any Governmental Body with respect to any violation
of or liability under any Environmental Law that could reasonably be expected to
have a Material Adverse Effect.  Without limiting the foregoing, Borrowing Agent
shall promptly forward to Agent copies of any request for information,
notification of potential liability, demand letter relating to potential
responsibility with respect to the investigation or cleanup of Hazardous
Materials at any other site owned, operated or used by any Credit Party to
manage of Hazardous Materials and shall continue to forward copies of
correspondence between any Borrower and the Governmental Body regarding such
claims to Agent until the claim is settled.  Borrowing Agent shall promptly
forward to Agent copies of all documents and reports concerning any
Environmental Claim at the Real Property owned, leased or occupied by any
Borrower, or operations or business that any Borrower is required to file under
any Environmental Laws.

Litigation.  Promptly notify Agent (for further delivery to each Lender) in
writing of any claim, litigation, suit or administrative proceeding affecting
any Credit Party, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which could reasonably be
expected to have a Material Adverse Effect.

Material Occurrences.  Immediately notify Agent (for further delivery to each
Lender) in writing upon the occurrence of: (a) any Event of Default or Default;
(b) any event which with the giving of notice or lapse of time, or both, would
constitute an event of default with respect to the Note Indenture Obligations;
(c) any event, development or circumstance whereby any financial statements or
other reports furnished to Agent fail in any material respect to present fairly,
in accordance with GAAP consistently applied, the financial condition or
operating results of any Borrower as of the date of such statements; (d) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject any Borrower to a Tax imposed by Section 4971 of the
Code; (e) each and

-121-

--------------------------------------------------------------------------------

 

every default by any Borrower which might result in the acceleration of the
maturity of any Indebtedness, including the names and addresses of the holders
of such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; (f) copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof; (g) [reserved]; (h) any dispute or claim involving GLDD or
any of its Subsidiaries if such dispute or claim involves in  excess of
$1,000,000; and (l) any other development in the business or affairs of any
Borrower or any Guarantor, which could reasonably be expected to have a Material
Adverse Effect; in each case describing the nature thereof and the action
Borrowers propose to take with respect thereto.

9.6[Intentionally Omitted.].

Annual Financial Statements.  Furnish Agent and Lenders within ninety (90) days
after the end of each fiscal year of GLDD, financial statements of GLDD on a
consolidated basis including, but not limited to, statements of income and
stockholders' equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification (other than a "going concern" qualification resulting solely from
the maturity of the Obligations within a year of such opinion) by an independent
certified public accounting firm selected by Borrowers and satisfactory to Agent
(the "Accountants").  The report of the Accountants shall be accompanied by a
statement of the Accountants certifying that (i) they have caused this Agreement
to be reviewed, (ii) in making the examination upon which such report was based
either no information came to their attention which to their knowledge
constituted an Event of Default or a Default under this Agreement or any related
agreement or, if such information came to their attention, specifying any such
Default or Event of Default, its nature, when it occurred and whether it is
continuing, and such report shall contain or have appended thereto calculations
which set forth Borrowers' compliance with the requirements or restrictions
imposed by Sections 6.5 (for the avoidance of doubt, such report shall include a
calculation of the Fixed Charge Coverage Ratio regardless of whether a Covenant
Testing Period is in effect), 7.4, 7.7, 7.8 and 7.11 hereof.  

Quarterly Financial Statements.  Furnish Agent and Lenders within forty-five
(45) days after the end of each fiscal quarter (or such later date as Agent
shall agree to in its sole discretion), an unaudited balance sheet of GLDD on a
consolidated basis and unaudited statements of income and stockholders' equity
and cash flow of GLDD on a consolidated basis reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to
Borrowers' business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year.  The reports shall be accompanied by a Compliance
Certificate.

Notwithstanding the foregoing, (i) in the event that the Borrowing Agent
delivers to Agent an Annual Report for GLDD on Form 10-K for such fiscal year,
as filed with the SEC, within 90 days after the end of such fiscal year, such
Form 10-K shall satisfy all requirements of Section 9.7 to the extent that it
contains the information required by Section 9.7 and does not contain any
qualification (other than a "going concern" qualification resulting solely from
the maturity of the Obligations within a year of such opinion) and (ii) in the
event that the

-122-

--------------------------------------------------------------------------------

 

Borrowing Agent delivers to Agent a Quarterly Report for GLDD on Form 10-Q for
such fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q shall satisfy all requirements of Section 9.8 to
the extent that it contains the information required by Section 9.8 (for the
avoidance of doubt, notwithstanding the foregoing, Borrowing Agent will still be
required to deliver comparative financial information and Compliance
Certificates as required under Sections 9.7 and 9.8). Documents required to be
delivered pursuant to Sections 9.7, 9.8, 9.10 or otherwise (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which GLDD posts such documents, or provides a link
thereto on GLDD’s website on the Internet at http://investor.gldd.com/sec.cfm;
or (ii) on which such documents are posted on GLDD’s behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that:
(x) upon written request by Agent, Borrowing Agent shall deliver paper copies of
such documents to Agent or any Lender that requests Borrowing Agent to deliver
such paper copies until a written request to cease delivering paper copies is
given by Agent or such Lender and (y) Borrowing Agent shall notify Agent (which
may be by facsimile or electronic mail) of the posting of any such documents and
provide to Agent by electronic mail electronic versions of such documents. Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrowing Agent with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Monthly Financial Statements.  Furnish Agent and Lenders within thirty (30) days
after the end of each month (or such later date as Agent shall agree to in its
sole discretion), an unaudited balance sheet of GLDD on a consolidated basis and
unaudited statements of income and cash flow of GLDD on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to Borrowers' business operations and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year.  The reports shall be accompanied by a Compliance
Certificate, including a calculation of each financial covenant ratio set forth
in Section 6.5 as of the most recently ended fiscal month (regardless of whether
a Covenant Testing Period is in effect).

Other Reports.  Furnish Agent as soon as available, but in any event within ten
(10) days after the issuance thereof, (i) with copies of such financial
statements, reports and returns as each Borrower shall send to its stockholders
and (ii) copies of all notices, reports, financial statements and other
materials sent pursuant to the Note Indenture.

Additional Information.  Furnish Agent with such additional information as Agent
or any Lender shall reasonably request in order to enable Agent or such Lender
to determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Agent or any Lender, (a) copies of all
environmental audits and reviews related to Real Property, (b) at least ten (10)
days prior thereto, notice of any Borrower's opening of any new office or place
of business or any Borrower's closing of any existing office or place of
business, and (c) promptly upon any Borrower's learning thereof, notice of any
labor dispute to which any Borrower may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the

-123-

--------------------------------------------------------------------------------

 

expiration of any labor contract to which any Borrower is a party or by which
any Borrower is bound, in each case, which could reasonably be expected to
result in a Material Adverse Effect.

Projected Operating Budget.  Furnish Agent and Lenders, no later than
seventy-five (75) days after the beginning of each Borrower's fiscal year
commencing with fiscal year 2020, a month by month projected operating budget
and cash flow of Borrowers on a consolidated basis for such fiscal year
(including an income statement for each month and a balance sheet as at the end
of the last month in each fiscal quarter), such projections to be accompanied by
a certificate signed by a Responsible Officer of each Borrower to the effect
that such projections have been prepared on the basis of sound financial
planning practice consistent with past budgets and financial statements and that
such officer has no reason to question the reasonableness of any material
assumptions on which such projections were prepared.

Variances From Operating Budget.  Furnish Agent, concurrently with the delivery
of the financial statements referred to in Sections 9.7 and 9.8 a written report
summarizing all material variances from budgets submitted by Borrowers pursuant
to Section 9.12 and a discussion and analysis by management with respect to such
variances in each case in the form provided to the Board of Directors of any
Borrower in the Ordinary Course of Business.

Notice of Suits, Adverse Events.  Furnish Agent with prompt written notice of
(i) any lapse or other termination of any Consent issued to any Borrower by any
Governmental Body or any other Person that is material to the operation of any
Borrower's business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by any Borrower or any Guarantor with any Governmental
Body or Person, if such reports indicate any material change in the business,
operations, affairs or condition of any Borrower or any Guarantor, or if copies
thereof are requested by Lender, and (iv) copies of any notices and other
communications from any Governmental Body or Person which specifically relate to
any Borrower or any Guarantor and could reasonably be expected to result in a
Material Adverse Effect.

ERISA Notices and Requests.  Furnish Agent with immediate written notice in the
event that (i) any Credit Party or ERISA Affiliate knows or has reason to know
that a Termination Event has occurred, together with a written statement
describing such Termination Event and the action, if any, which such Person has
taken, is taking, or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, Department of Labor
or PBGC with respect thereto, (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA which in any such case could reasonably be expected to
result in liabilities to GLDD and its Subsidiaries in excess of the Threshold
Amount and (iv) any Credit Party obtaining knowledge or reason to know that any
Credit Party or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA.

Additional Documents.  Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

Updates to Certain Schedules.  Deliver to Agent promptly as shall be required to
maintain the related representations and warranties as true and correct, updates
to Schedules 4.4 (Locations of Equipment and Inventory), 5.24 (Equity
Interests), 5.25 (Commercial Tort Claims), 5.26 (Letter-of-Credit Rights), and
5.27 (Material Contracts); provided, that absent the occurrence and continuance
of any Event of Default, Borrower shall only be required to provide

-124-

--------------------------------------------------------------------------------

 

such updates on a quarterly basis in connection with delivery of a Compliance
Certificate with respect to the applicable quarter.  Any such updated Schedules
delivered by Borrowers to Agent in accordance with this Section 9.17 shall
automatically and immediately be deemed to amend and restate the prior version
of such Schedule previously delivered to Agent and attached to and made part of
this Agreement.

Financial Disclosure.  Upon the occurrence and during the continuance of an
Event of Default, each Credit Party hereby irrevocably authorizes and directs
all accountants and auditors employed by such Credit Party at any time during
the Term to exhibit and deliver to Agent and each Lender copies of any of such
Credit Party's financial statements, trial balances or other accounting records
of any sort in the accountant's or auditor's possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Credit Party's financial status and business operations.  Each Credit Party
hereby authorizes all Governmental Bodies to furnish to Agent and each Lender
copies of reports or examinations relating to such Credit Party, whether made by
such Credit Party or otherwise; however, Agent and each Lender will attempt to
obtain such information or materials directly from such Credit Party prior to
obtaining such information or materials from such accountants or Governmental
Bodies.

X.

EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default":

Nonpayment.  Failure by any Borrower to pay when due (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment.

Breach of Representation.  Any representation or warranty made or deemed made by
any Borrower or any Guarantor in this Agreement, any Other Document or any
related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;

Financial Information.  Failure by any Borrower to (i) furnish financial
information when due as required by Sections 9.2, 9.7, 9.8, 9.9, 9.12 or 9.13 or
(ii) permit the inspection of its books or records or access to its premises for
audits and appraisals in accordance with the terms hereof;

Judicial Actions.  Issuance of a notice of Lien, levy, assessment, injunction or
attachment against a material portion of any Borrower's other property which is
not stayed or lifted within thirty (30) days and which is not being Properly
Contested;

Noncompliance.  Except as otherwise provided for in Sections 10.1 and 10.3,
(i) failure or neglect of any Borrower, any Guarantor or any Person to perform,
keep or observe any term, provision, condition or covenant, contained in Section
6.2, 6.5 or 9.5 or Article VII hereof, or (ii) failure or neglect of any
Borrower to perform, keep or observe any term, provision, condition or covenant,
herein contained, or contained in any Other Document, which is not cured within
twenty (20) days from the occurrence of such failure or neglect;

Judgments.  Any (a) judgment or judgments, writ(s), order(s) or decree(s) for
the payment of money are rendered against any Borrower or any Guarantor for an
aggregate amount in excess of $10,000,000 or against all Borrowers or Guarantors
for an aggregate amount in excess of $20,000,000, in either case to the extent
not covered by third-party insurance under which a claim has been made in
writing and liability therefor has not been denied by the insurer, and
(b) (i) action shall be legally taken by any judgment creditor to levy upon
assets or properties of any Borrower or any Guarantor to enforce any such
judgment, (ii) such judgment shall remain

-125-

--------------------------------------------------------------------------------

 

undischarged for a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, shall
not be in effect, or (iii) any Liens arising by virtue of the rendition, entry
or issuance of such judgment upon assets or properties of any Borrower or any
Guarantor shall be senior to any Liens in favor of Agent on such assets or
properties;

Bankruptcy.  Any Borrower, any Guarantor or any Subsidiary of any Borrower shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, custodian, trustee, liquidator or similar fiduciary
of itself or of all or a substantial part of its property, (ii) admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business, (iii) make a general assignment for
the benefit of creditors, (iv) commence a voluntary case under any state or
federal bankruptcy or receivership laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent (including by entry of any order for relief
in any involuntary bankruptcy or insolvency proceeding commenced against it),
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, within
sixty (60) days, any petition filed against it in any involuntary case under
such bankruptcy laws, or (viii) take any action for the purpose of effecting any
of the foregoing;

10.8[Intentionally Omitted].

Lien Priority.  Any Lien created hereunder or provided for hereby or under any
related agreement for any reason ceases to be or is not a valid and perfected
Lien having a first priority interest (subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law to the extent such Liens only
attach to Collateral other than Receivables or Inventory) except as a result of
(a) Agent’s failure to maintain possession of any stock certificate, promissory
note or other instrument delivered to it under the this Agreement or the Other
Documents or (b) Agent’s failure to make any filings or recordations necessary
to maintain perfection;

10.10Bonding Agreement.

(a)Any Surety for GLDD and its Domestic Subsidiaries discontinues providing a
bonding facility for the issuance of, or notifies GLDD and its Domestic
Subsidiaries that it will no longer issue, bonds, undertakings or instruments of
guaranty which are necessary for the operation of the business of GLDD and its
Subsidiaries and GLDD and its Domestic Subsidiaries fail to cause another Person
reasonably acceptable to Agent (provided that any such Person shall be deemed to
be acceptable if such Person is a Surety for GLDD as of the Closing Date or such
Person’s bonds, undertakings or instruments of guaranty are accepted by contract
providers for GLDD and its Domestic Subsidiaries) to issue such bonds,
undertakings or instruments of guaranty within ninety (90) days of the date that
such original Surety discontinued providing a bonding facility for the issuance
of, or notified GLDD and its Subsidiaries that it will no longer issue, such
bonds, undertakings or instruments of guaranty; provided, however, that it shall
not be an Event of Default if the Surety declines to furnish individual bonds,
undertakings or instruments of guarantee so long as GLDD and its Subsidiaries
maintains a bonding facility as indicated above; or

(b)(i) At any time, (i) any Surety exercises any rights or remedies as a secured
party with respect to any Collateral, or (ii) any Surety takes possession of any
Collateral, or Property that would constitute Collateral, and such action
continues for a period of ten (10) Business Days after the earlier of
(A) Agent's delivery of written notice thereof to GLDD and (B) a Responsible
Officer of GLDD having obtained knowledge thereof; or

-126-

--------------------------------------------------------------------------------

 

(c)GLDD or any of its Subsidiaries defaults in the payment when due of any
amount due under any Bonding Agreement or breaches or defaults with respect to
any other term of any Bonding Agreement, if the effect of such failure to pay,
default or breach is to cause the related Surety to take possession of the work
under any of the bonded contracts of GLDD or any of its Subsidiaries and such
possession could reasonably be expected to result in a Material Adverse Effect;
or

(d)Any Credit Party breaches or defaults with respect to any term under any of
the bonded contracts of such Credit Party, if the effect of such default or
breach is to cause the related Surety to take possession of the work under such
bonded contract and such possession could reasonably be expected to result in a
Material Adverse Effect.

Cross Default.  Either (x) any specified "event of default" under any
Indebtedness (other than the Obligations) of any Borrower with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of $15,000,000 or
more, or any other event or circumstance which would permit the holder of any
such Indebtedness of any Borrower to accelerate such Indebtedness (and/or the
obligations of Borrower thereunder) prior to the scheduled maturity or
termination thereof, shall occur (regardless of whether the holder of such
Indebtedness shall actually accelerate, terminate or otherwise exercise any
rights or remedies with respect to such Indebtedness) or (y) a default of the
obligations of any Borrower under any other agreement to which it is a party
shall occur which has or is reasonably likely to have a Material Adverse Effect;

Breach of Guaranty or Pledge Agreement.  (a) Breach by any Credit Party of any
Guaranty, Pledge Agreement or similar agreement executed and delivered to Agent
in connection with the Obligations of any Borrower which is not cured within
thirty (30) days from the occurrence of such breach, or (b) if any Guarantor or
pledgor terminates or attempts to terminate, challenges the validity of, or its
liability under, any such Guaranty, Pledge Agreement or similar agreement;

Change of Control.  Any Change of Control shall occur;

Invalidity.  Any material provision of this Agreement or any Other Document
shall, for any reason, cease to be valid and binding on any Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender or any Borrower challenges the validity of or its liability under
this Agreement or any Other Document;

Seizures.  (a) Collateral with an aggregate value in excess of $500,000 shall be
condemned or otherwise subject to judicial sale, or requisitioned for title,
seized or forfeited to a Governmental Body; provided, that for the avoidance of
doubt, (i) the arrest of a Fleet Asset shall not constitute an Event of Default
hereunder if the arrest is in connection with a Permitted Encumbrance that is
being Properly Contested and (ii) any seizure or forfeiture of a Fleet Asset by
or to a Governmental Body shall not constitute an Event of Default hereunder if
such seizure or forfeiture does not cause a Material Adverse Effect, or (b) the
title, rights and interests in any material portion of the Collateral of any
Borrower, any Guarantor or any shareholder of a Credit Party shall have become
the subject matter of a claim, litigation, suit, garnishment or other proceeding
which is likely in the Permitted Discretion of Agent, upon final determination,
to result in impairment or loss of the security provided by this Agreement or
the Other Documents; provided, that for the avoidance of doubt, the imposition
of a Permitted Encumbrance on the Collateral shall not constitute an Event of
Default hereunder;

10.16[Intentionally Omitted].

ERISA Events.  The occurrence of a Termination Event; or

Anti-Money Laundering/International Trade Law Compliance.  Any representation or
warranty contained in

-127-

--------------------------------------------------------------------------------

 

Section 16.18 is or becomes false or misleading at any time.

XI.

LENDERS' RIGHTS AND REMEDIES AFTER DEFAULT.

11.1Rights and Remedies.

(a)Upon the occurrence and during the continuance of: (i) an Event of Default
pursuant to Section 10.7 (other than Section 10.7(vii)), all Obligations shall
be immediately due and payable and this Agreement and the obligation of Lenders
to make Advances shall be deemed terminated, (ii) any of the other Events of
Default and at any time thereafter during the continuance of such Event of
Default, at the option of Agent or at the direction of Required Lenders all
Obligations shall be immediately due and payable and Agent or Required Lenders
shall have the right to terminate this Agreement and to terminate the obligation
of Lenders to make Advances; and (iii) without limiting Section 8.2 hereof, any
Default under Section 10.7(vii) hereof, the obligation of Lenders to make
Advances hereunder shall be suspended until such time as such involuntary
petition shall be dismissed.  Upon the occurrence and during the continuance of
any Event of Default, Agent shall have the right to exercise any and all rights
and remedies provided for herein, under the Other Documents, under the Uniform
Commercial Code and at law or equity generally, including the right to foreclose
the security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process.  At any time following the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to send notice of the assignment of, and Agent's security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral.  At any time after the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both.  Agent's actual out-of-pocket collection expenses may be charged to
Borrowers' Account and added to the Obligations. To the extent allowed by
Applicable Law, Agent may enter any of any Borrower's premises or other premises
without legal process and without incurring liability to any Borrower therefor,
and Agent may thereupon, or at any time thereafter, in its discretion without
notice or demand, take the Collateral and remove the same to such place as Agent
may deem advisable and Agent may require Borrowers to make the Collateral
available to Agent at a convenient place.  With or without having the Collateral
at the time or place of sale, Agent may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Agent may elect.  Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Agent shall give Borrowers reasonable notification
of such sale or sales, it being agreed that in all events written notice mailed
to Borrowing Agent at least ten (10) days prior to such sale or sales is
reasonable notification.  At any public sale Agent or any Lender may bid
(including credit bid) for and become the purchaser, and Agent, any Lender or
any other purchaser at any such sale thereafter shall hold the Collateral sold
absolutely free from any claim or right of whatsoever kind, including any equity
of redemption and all such claims, rights and equities are hereby expressly
waived and released by each Borrower.  In connection with the exercise of the
foregoing remedies, including the sale of Inventory or Equipment (including
without limitation, Fleet Assets), Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Agent (including its designees in
connection with such exercise) is granted permission to use all of each
Borrower's (a) Intellectual Property which is used or useful

-128-

--------------------------------------------------------------------------------

 

in connection with Inventory or Equipment (including, without limitation, any
Fleet Assets) for the purpose of marketing, advertising for sale and selling or
otherwise disposing of such Inventory or Equipment (including, without
limitation, any Fleet Assets) and (b) Equipment for the purpose of completing
the manufacture of unfinished goods.  The cash proceeds realized from the sale
of any Collateral shall be applied to the Obligations in the order set forth in
Section 11.5 hereof.  Noncash proceeds will only be applied to the Obligations
as they are converted into cash.  If any deficiency shall arise, Borrowers shall
remain liable to Agent and Lenders therefor.

(b)To the extent that Applicable Law imposes duties on Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for Agent: (i) to fail to incur
expenses reasonably deemed significant by Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral.  Each Borrower acknowledges that the
purpose of this Section 11.1(b) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent's
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1(b).  Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

Agent's Discretion.  Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify, which procedures, timing and
methodologies to employ, and what any other action to take with respect to any
or all of the Collateral and in what order, thereto and such

-129-

--------------------------------------------------------------------------------

 

determination will not in any way modify or affect any of Agent's or Lenders'
rights hereunder as against Borrowers or each other.

11.3Setoff.  Subject to Section 14.13, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuation of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower's property held by Agent and such Lender or any of their Affiliates to
reduce the Obligations and to exercise any and all rights of setoff which may be
available to Agent and such Lender with respect to any deposits held by Agent or
such Lender. Each Lender and Issuer agrees to notify the Borrowers and Agent
promptly after any such setoff and application; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.

Rights and Remedies not Exclusive.  The enumeration of the foregoing rights and
remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by law, all of which shall be cumulative and
not alternative.

Allocation of Payments After Event of Default.  Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Application Event, all amounts collected or received by
Agent on account of the Obligations, or in respect of the Collateral may, at
Agent's discretion, or shall at Required Lenders' direction, be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable and documented attorneys' fees) of Agent in connection
with enforcing its rights and the rights of Lenders under this Agreement and the
Other Documents, and any Intentional Overadvances and Protective Advances funded
by Agent with respect to the Collateral under or pursuant to the terms of this
Agreement;

SECOND, to payment of any fees owed to Agent and to the payment of Currency
Losses of Issuer;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable and documented attorneys' fees) of each of the Lenders to
the extent owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including the payment or cash
collateralization of Cash Management Liabilities (but only to the extent a
reserve

-130-

--------------------------------------------------------------------------------

 

has been established against the Gross Amount or the Formula Amount for such
Cash Management Liabilities), Hedge Liabilities  (but only to the extent a
reserve has been established against the Gross Amount or the Formula Amount for
such Hedge Liabilities) and outstanding Letters of Credit).

EIGHTH, to all other Obligations arising under this Agreement which shall have
become due and payable (hereunder, under the Other Documents or otherwise) and
not repaid pursuant to clauses "FIRST" through "SEVENTH" above and Cash
Management Liabilities and Hedge Liabilities with respect to which a reserve has
not been established against the Gross Amount or the Formula Amount (whether or
not due and payable);

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses "FIRST" through "EIGHTH"; and

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities (to
the extent a reserve has been established against the Gross Amount or the
Formula Amount) and Hedge Liabilities  (to the extent a reserve has been
established against the Gross Amount or the Formula Amount) held by such Lender
bears to the aggregate then outstanding Advances, Cash Management Liabilities
(to the extent a reserve has been established against the Gross Amount or the
Formula Amount) and Hedge Liabilities (to the extent a reserve has been
established against the Gross Amount or the Formula Amount)) of amounts
available to be applied pursuant to clauses "SIXTH", "SEVENTH", "EIGHTH" and
"NINTH" above; (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty (including
sums received as a result of the exercise of remedies with respect to such
Guaranty) or from the proceeds of such Non-Qualifying Party's Collateral if such
Swap Obligations would constitute Excluded Hedge Liabilities, provided, however,
that to the extent possible appropriate adjustments shall be made with respect
to payments and/or the proceeds of Collateral from other Borrowers and/or
Guarantors that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 11.5; and (iv) to the extent that any amounts available for
distribution pursuant to clause "SEVENTH" above are attributable to the issued
but undrawn amount of outstanding Letters of Credit or Cash Management
Liabilities or Hedge Liabilities not then due and payable, such amounts shall be
held by Agent as cash collateral for such Obligations, until due and payable.

XII.

WAIVERS AND JUDICIAL PROCEEDINGS.

Waiver of Notice.  Each Borrower hereby waives notice of non-payment of any of
the Receivables, demand, presentment, protest and notice thereof with respect to
any and all

-131-

--------------------------------------------------------------------------------

 

instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.

12.2Delay.  No delay or omission on Agent's or any Lender's part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

Jury Waiver.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII.

EFFECTIVE DATE AND TERMINATION.

13.1Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the Maturity Date unless sooner
terminated as herein provided.  Borrowers may terminate this Agreement at any
time upon ten (10) days prior written notice to Agent upon payment in full of
the Obligations; provided that a notice of termination of this Agreement
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other financings or of asset dispositions (the proceeds of
which, in either case, shall be used to repay the outstanding Obligations in
full), in which case such notice may be revoked by the Borrowers (by written
notice to the Agent from the Borrowing Agent on or prior to the specified
effective date) if such condition is not satisfied.

Termination.  The termination of the Agreement shall not affect Agent's or any
Lender's rights, or any of the Obligations having their inception prior to the
effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated.  The security interests, Liens and rights
granted to Agent and Lenders hereunder and the financing statements filed
hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrowers' Account may from time
to time be temporarily in a zero or credit position, until all of the
Obligations of

-132-

--------------------------------------------------------------------------------

 

each Borrower have been indefeasibly paid and performed in full after the
termination of this Agreement or each Borrower has furnished Agent and Lenders
with an indemnification satisfactory to Agent and Lenders with respect
thereto.  Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds.  All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

XIV.

REGARDING AGENT.

Appointment.  Each Lender hereby designates PNC to act as Agent for such Lender
under this Agreement and the Other Documents.  Each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and the Other Documents and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto and Agent shall hold all Collateral, payments of
principal and interest, fees (except the fees set forth in Sections 2.8(b) and
3.4 and the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders.  Agent may perform any of its
duties hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that Agent
shall not be required to take any action which, in Agent's discretion, exposes
Agent to liability or which is contrary to this Agreement or the Other Documents
or Applicable Law unless Agent is furnished with an indemnification reasonably
satisfactory to Agent with respect thereto.

Nature of Duties.  Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Other Documents.  Neither Agent
nor any of its officers, directors, employees or agents shall be (i) liable for
any action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence, bad faith or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), or (ii) responsible in any manner for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement, or in any of the Other Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Borrower to perform its obligations
hereunder.  Agent shall not be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower.  The duties of
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this

-133-

--------------------------------------------------------------------------------

 

Agreement or the transactions described herein except as expressly set forth
herein.

Lack of Reliance on Agent.  Independently and without reliance upon Agent or any
other Lender, each Lender has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor.  Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Borrower pursuant to the terms hereof.  Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition or prospects
of any Borrower, or the existence of any Event of Default or any Default.  PNC
has adopted internal policies and procedures that address requirements placed on
federally regulated lenders under the National Flood Insurance Reform Act of
1994 and related legislation (the "Flood Laws"). PNC, as administrative agent or
collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Laws.  However, PNC
reminds each Lender and Participant in the facility that, pursuant to the Flood
Laws, each federally regulated Lender (whether acting as a Lender or Participant
in the facility) is responsible for assuring its own compliance with the flood
insurance requirements.

Resignation of Agent; Successor Agent.  Agent may resign on sixty (60) days
written notice to each Lender (or such shorter notice as Required Lenders may
agree to) and Borrowing Agent (provided, no notice shall be required to be given
to Borrowing Agent if an Event of Default exists) and upon such resignation,
Required Lenders will promptly designate a successor Agent reasonably
satisfactory to Borrowers (provided that no such approval by Borrowers shall be
required (i) in any case where the successor Agent is one of the Lenders or
(ii) after the occurrence and during the continuance of any Event of
Default).  Any such successor Agent shall succeed to the rights, powers and
duties of Agent, and shall in particular succeed to all of Agent's right, title
and interest in and to all of the Liens in the Collateral securing the
Obligations created hereunder or any Other Document (including any Mortgages (if
any), Pledge Agreement, Maritime Security Documents and all account control
agreements), and the term "Agent" shall mean such successor agent effective upon
its appointment, and the former Agent's rights, powers and duties as Agent shall
be terminated, without any other or further act or deed on the part of such
former Agent.  However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Agent's appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Agent shall not be required to or

-134-

--------------------------------------------------------------------------------

 

have any liability or responsibility to take any further actions after such date
as such agent for perfection to continue the perfection of any such Liens (other
than to forego from taking any affirmative action to release any such
Liens).  After any Agent's resignation as Agent, the provisions of this Article
XIV, and any indemnification rights under this Agreement, including without
limitation, rights arising under Section 16.5 hereof, shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement (and in the event resigning Agent continues to hold any Liens
pursuant to the provisions of the immediately preceding sentence, the provisions
of this Article XIV and any indemnification rights under this Agreement,
including without limitation, rights arising under Section 16.5 hereof, shall
inure to its benefit as to any actions taken or omitted to be taken by it in
connection with such Liens).

Certain Rights of Agent.  If Agent shall request instructions from Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any Other Document, Agent shall be entitled to refrain from such
act or taking such action unless and until Agent shall have received
instructions from Required Lenders; and Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of Required Lenders.

Reliance.  Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by
it.  Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
Agent with reasonable care.

Notice of Default.  Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrowing Agent
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a "notice of default".  In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders.  Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.

Indemnification.  To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the outstanding Advances and its respective Participation
Commitments in the outstanding Letters of Credit and outstanding Swing Loans
(or, if no Advances are outstanding, pro rata according to the percentage that
its Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses (including any foreign exchange losses), damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder (including, without limitation, providing
Letters of Credit in any Optional Currency), or in any way relating to or
arising out of this Agreement or any Other Document; provided that Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent's

-135-

--------------------------------------------------------------------------------

 

gross (not mere) negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).  

Agent in its Individual Capacity.  With respect to the obligation of Agent to
lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term "Lender" or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender.  Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

Delivery of Documents.  To the extent Agent receives financial statements
required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing Base
Certificates from any Borrower pursuant to the terms of this Agreement which any
Borrower is not obligated to deliver to each Lender, Agent will promptly furnish
such documents and information to Lenders.

Borrowers' Undertaking to Agent.  Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid.  Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower's obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

No Reliance on Agent's Customer Identification Program.  To the extent the
Advances or this Agreement is, or becomes, syndicated in cooperation with other
Lenders, each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Agent to carry out
such Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti‑Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of Borrowers, their
Affiliates or their agents, the Other Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such Anti-Terrorism
Laws.

Other Agreements.  Each of the Lenders agrees that it shall not, without the
express consent of Agent, set off against the Obligations, any amounts owing by
such Lender to any Borrower or any deposit accounts of any Borrower now or
hereafter maintained with such Lender.  Anything in this Agreement to the
contrary notwithstanding, each of the Lenders further agrees that it shall not,
unless specifically requested to do so by Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Agent or Required Lenders.

14.14Collateral Matters.

(a)The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the termination of the Revolving Commitments and payment and
satisfaction in full of all of the Obligations, (ii) constituting property being
sold or disposed of if a release is required or desirable in connection
therewith and if Borrowers certify to Agent that the sale or disposition is
permitted hereunder (and Agent may rely conclusively on any such certificate,
without further inquiry), and any Guaranty of any Credit Party all of whose
Equity

-136-

--------------------------------------------------------------------------------

 

Interests are disposed of shall be released simultaneously therewith to the
extent such disposition is permitted hereunder, (iii) constituting property
released pursuant to Sections 4.13, 4.15 or 4.16, and any Guaranty of any Credit
Party all of whose Equity Interests are disposed of shall be released
simultaneously therewith to the extent such disposition is permitted hereunder,
(iv) constituting property in which no Credit Party or any of its Subsidiaries
owned any interest at the time Agent's Lien was granted nor at any time
thereafter, (v) constituting property leased or licensed to a Credit Party or
its Subsidiaries under a lease or license that has expired or is terminated in a
transaction permitted under this Agreement, or (vi) in connection with a credit
bid or purchase authorized under this Section 14.14.  The Credit Parties and the
Lenders hereby irrevocably authorize Agent, based upon the instruction of the
Required Lenders, to (A) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (B) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Uniform Commercial Code, including pursuant to Sections 9-610
or 9-620 of the Uniform Commercial Code, or (C) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy.  In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not impair or unduly delay the ability of
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders whose Obligations are credit bid
shall be entitled to receive interests (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) in the Collateral that is the subject of such credit bid or
purchase (or in the Equity Interests of the any entities that are used to
consummate such credit bid or purchase), and (ii) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration.  Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral (other than pursuant to a disposition
of such Collateral consented to by Required Lenders), all of the Lenders or
(z) otherwise, the Required Lenders.  Upon request by Agent or Borrowers at any
time, the Lenders will confirm in writing Agent's authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 14.14;
provided, that (1) anything to the contrary contained in this Agreement or any
of the Other Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent's opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release

-137-

--------------------------------------------------------------------------------

 

of such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b)Agent shall have no obligation whatsoever to any of the Lenders (i) to verify
or assure that the Collateral exists or is owned by a Credit Party or any of its
Subsidiaries or is cared for, protected, or insured or has been encumbered,
(ii) to verify or assure that Agent's Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
this Agreement or any Other Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent's own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise expressly provided herein.

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:

(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field examination report respecting any Credit
Party or its Subsidiaries (each, a "Report") prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any field
examination will inspect only specific information regarding the Credit Parties
and their Subsidiaries and will rely significantly upon Credit Parties' and
their Subsidiaries' books and records, as well as on representations of Credit
Parties' personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding the Credit Parties and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 16.15, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the

-138-

--------------------------------------------------------------------------------

 

indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to Credit Parties, or the indemnifying Lender's participation in, or
the indemnifying Lender's purchase of, a loan or loans of Borrowers, and (ii) to
pay and protect, and indemnify, defend and hold Agent, and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including, attorneys' fees and
costs) incurred by Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Credit Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of this Agreement or any Other Documents, to request additional
reports or information from any Credit Party or its Subsidiaries, any Lender
may, from time to time, reasonably request Agent to exercise such right as
specified in such Lender's notice to Agent, whereupon Agent promptly shall
request of Borrowers the additional reports or information reasonably specified
by such Lender, and, upon receipt thereof from such Credit Party or such
Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.

Several Obligations; No Liability.  Notwithstanding that certain of the Other
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Revolving
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Revolving
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its participants of any matters relating to
this Agreement and the Other Documents to the extent any such notice may be
required, and no Lender shall have any obligation, duty, or liability to any
participant of any other Lender.

Bank Product Providers.  Each Secured Party that provides Cash Management
Products and Services, Lender-Provided Interest Rate Hedges or Lender-Provided
Foreign Currency/Commodity Hedges (each a "Bank Product Provider") in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the Other Documents for purposes of any reference in this
Agreement or any Other Document to the parties for whom Agent is acting.  Agent
hereby agrees to act as agent for such Bank Product Provider and, by virtue of
entering into an agreement or arrangement to provide Cash Management Products
and Services, Lender-Provided Interest Rate Hedges or Lender-Provided Foreign
Currency/Commodity Hedges, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Other Documents.  It is understood and agreed that the
rights and benefits of each Bank Product Provider under the Other Documents
consist exclusively of such Bank Product Provider's being a beneficiary of the
Liens and security interests (and, if

-139-

--------------------------------------------------------------------------------

 

applicable, guarantees) granted to Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Bank Product Provider, by virtue of entering into an agreement or
arrangement to provide Cash Management Products and Services, Lender-Provided
Interest Rate Hedges or Lender-Provided Foreign Currency/Commodity Hedges, shall
be automatically deemed to have agreed that Agent shall have the right, but
shall have no obligation, to establish, maintain, relax, or release reserves in
respect of the Cash Management Liabilities, Interest Rate Hedge Liabilities and
Foreign Currency/Commodity Hedge Liabilities and that if reserves are
established there is no obligation on the part of Agent to determine or insure
whether the amount of any such reserve is appropriate or not. Notwithstanding
anything to the contrary in this Agreement or any Other Document, no provider or
holder of any Cash Management Products and Services, Lender-Provided Interest
Rate Hedges or Lender-Provided Foreign Currency/Commodity Hedges shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the Other Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

Intercreditor Agreements and Equipment Utilization Agreements.  Each Lender, by
its acceptance of the benefits provided hereunder, (a) consents to the
Intercreditor Agreements and the Equipment Utilization Agreements (in each as
amended or otherwise modified with the consent of Agent and Required Lenders),
(b) agrees that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreements and the Equipment Utilization
Agreements (in each case as amended or otherwise modified with the consent of
Agent and Required Lenders), and (c) authorizes and instructs the Agent to enter
into the Intercreditor Agreements and the Equipment Utilization Agreements (and,
in each case, such amendments or other modifications thereto as may hereafter be
consented to by Agent and Required Lenders) as Agent on behalf of each Lender.

XV.

BORROWING AGENCY.

15.1Borrowing Agency Provisions; Joint and Several Liability.

(a)Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b)The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request.  Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof.  To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless

-140-

--------------------------------------------------------------------------------

 

from and against any and all liabilities, expenses, losses, damages and claims
of damage or injury asserted against Agent or any Lender by any Person arising
from or incurred by reason of the handling of the financing arrangements of
Borrowers as provided herein, reliance by Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct, bad
faith or gross (not mere) negligence by the indemnified party (as determined by
a court of competent jurisdiction in a final and non-appealable judgment).

(c)All Borrowers shall be jointly and severally liable for all amounts due to
Agent and Lenders under this Agreement and the Other Documents, regardless of
which Borrower actually receives the Advances or other financial accommodations
hereunder or the amount of such Advances or financial accommodations received or
the manner in which Agent and Lenders account for such Advances or financial
accommodations on its books and records.  The Obligations shall be primary
obligations of all Borrowers.  The Obligations arising as a result of the joint
and several liability of a Borrower shall, to the fullest extent permitted by
law, be unconditional irrespective of (i) the validity or enforceability,
avoidance or subordination of the Obligations of the other Borrowers or of any
promissory note or other document evidencing all or any part of the Obligations
of the other Borrowers, (ii) the absence of any attempt to collect the
Obligations from the other Borrowers or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance or granting of any indulgence by Agent or Lenders with
respect to any provisions of any instrument evidencing the Obligations of the
other Borrowers, or any part thereof, or any other agreement now or hereafter
executed by the other Borrowers and delivered to Agent, for itself and on behalf
of Lenders, except to the extent such waiver, consent, extension, forbearance or
granting of any indulgence explicitly is effective with respect to such
Borrower, (iv) the failure by Agent or Lenders to take any steps to perfect and
maintain its security interest in, or to preserve its rights and maintain its
security or collateral for the Obligations of the other Borrowers, (v) the
election of Agent or Lenders in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) the
disallowance of all or any portion of the claim(s) of Agent or Lenders for the
repayment of the Obligations of the other Borrowers under Section 502 of the
Bankruptcy Code, or (vii) any other circumstances which might constitute a legal
or equitable discharge or defense of the other Borrowers other than payment in
full of the Obligations.  With respect to the Obligations arising as a result of
the joint and several liability of a Borrower, each Borrower waives, until
payment in full of the Obligations and this Agreement, any right to enforce any
right of subrogation or any remedy which Agent or Lenders now has or may
hereafter have against Borrowers, any endorser or any guarantor of all or any
part of the Obligations, and any benefit of, and any right to participate in,
any security or collateral given to Agent and Lenders.  Upon any Event of
Default and for so long as the same is continuing, Agent and Lenders may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against the other Borrowers or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that Agent and Lenders shall be under no obligation to marshal any assets in
favor of Borrower(s) or against or in payment of any or all of the Obligations.

(d)Each Borrower expressly subordinates any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower

-141-

--------------------------------------------------------------------------------

 

may now or hereafter have against the other Borrowers or other Person directly
or contingently liable for the Obligations hereunder, or against or with respect
to the other Borrowers' property (including, without limitation, any property
which is Collateral for the Obligations), arising from the existence or
performance of this Agreement until payment in full of the Obligations.

(e)Each Borrower expressly subordinates all rights that it may have now or in
the future under any statute, at common law, in equity or otherwise, to compel
Agent or Lenders to marshal assets or to proceed against any Credit Party, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower.  It is agreed among each
Borrower, Agent and Lenders that the provisions of this Section are of the
essence of the transaction contemplated by this Agreement and the Other
Documents and that, but for such provisions, Agent and Lenders would decline to
make Loans and issue Letters of Credit.

(f)Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral by judicial
foreclosure or nonjudicial sale or enforcement, without affecting any rights and
remedies under this Agreement and the Other Documents.  If, in the exercise of
any rights or remedies, Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any Credit
Party, whether because of any Applicable Laws pertaining to "election of
remedies" or otherwise, each Borrower consents to such action by Agent or such
Lender and waives (to the extent permitted by Applicable Law) any claim based
upon such action, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had but for such action.  Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower's obligation to pay the full amount of the
Obligations.  Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower's rights of subrogation against any other Person.  If Agent bids
at any foreclosure or trustee's sale or at any private sale, Agent may bid all
or a portion (in Agent's discretion) of the Obligations and the amount of such
bid need not be paid by Agent but shall be credited against the
Obligations.  Subject to Applicable Law, the amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be commercially reasonable, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of such Borrower's Obligations to Agent and
Lenders, notwithstanding that any present or future law or court decision may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

(g)Notwithstanding any other provision of this Section 15, the joint and several
liability of each Borrower hereunder shall be limited to a maximum amount as
would not, after giving effect to such maximum amount, render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or comparable law.  In determining the limitations, if any, on
the amount of any Borrower's obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of

-142-

--------------------------------------------------------------------------------

 

subrogation, indemnification or contribution which such Borrower may have under
this Section 15, any other agreement or applicable law shall be taken into
account.  Subject to the restrictions, limitations and other terms of this
Agreement, each Borrower hereby agrees that to the extent that a Borrower shall
have paid more than its proportionate share of any payment made hereunder, such
Borrower shall be entitled to seek and receive contribution from and against any
other Borrower hereunder which has not paid its proportionate share of such
payment.

Waiver of Subrogation.  Each Borrower expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or any other Person directly or contingently liable for the Obligations
hereunder, or against or with respect to any other Borrowers' property
(including, without limitation, any property which is Collateral for the
Obligations), arising from the existence or performance of this Agreement, until
termination of this Agreement and repayment in full of the Obligations.

XVI.

MISCELLANEOUS.

Governing Law.  This Agreement and each Other Document (unless and except to the
extent expressly provided otherwise in any such Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New
York.  Any judicial proceeding brought by or against any Credit Party with
respect to any of the Obligations, this Agreement, the Other Documents or any
related agreement may be brought in any court of competent jurisdiction in the
State of New York, United States of America, and, by execution and delivery of
this Agreement, each Credit Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement.  Each Credit Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified or registered mail (return receipt
requested) directed to Borrowing Agent at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at
Agent's option, by service upon Borrowing Agent which each Credit Party
irrevocably appoints as such Credit Party's Agent for the purpose of accepting
service within the State of New York.  Nothing herein shall affect the right to
serve process in any manner permitted by law or shall limit the right of Agent
or any Lender to bring proceedings against any Credit Party in the courts of any
other jurisdiction.  Each Credit Party waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens.  Each
Credit Party waives the right to remove any judicial proceeding brought against
such Credit Party in any state court to any federal court.  Any judicial
proceeding by any Credit Party against Agent or any Lender involving, directly
or indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.

16.2Entire Understanding.

(a)This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Credit Party, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof.  

-143-

--------------------------------------------------------------------------------

 

Any promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing, signed by a
Responsible Officer of each Credit Party and Agent's and each Lender's
respective officers.  Neither this Agreement nor any portion or provisions
hereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.  Each
Credit Party acknowledges that it has been advised by counsel in connection with
the execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

(b)Required Lenders, Agent with the consent in writing of Required Lenders, and
Borrowers may, subject to the provisions of this Section 16.2(b), from time to
time enter into written supplemental agreements to this Agreement or the Other
Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, amending, varying or waiving in any manner the
rights of Lenders, Agent or Borrowers hereunder or thereunder or the conditions,
provisions or terms hereof or thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

(i)increase or extend the Revolving Commitment, the Revolving Commitment
Percentage or the Revolving Commitment Amount of any Lender without the consent
of such Lender (it being understood that if a Lender provides its consent to any
such increase or extension such Lender may provide that such consent is subject
to the completion of its due diligence under Flood Laws in a manner satisfactory
to such Lender);

(ii)waive, extend or postpone the Maturity Date or any date fixed by this
Agreement or any Other Document for any scheduled payment of principal or
interest of any Advance (excluding the due date of any mandatory prepayment of
an Advance), or any fee payable to any Lender, or reduce the principal amount of
or the rate of interest borne by any Advances or reduce any fee payable to any
Lender, without the consent of each Lender directly affected thereby (except
that Required Lenders may elect to waive or rescind any imposition of the
Default Rate under Section 3.1 or of default rates of Letter of Credit fees
under Section 3.2 (unless imposed by Agent));

(iii)except in connection with any increase pursuant to Section 2.24 hereof,
increase the Maximum Revolving Advance Amount without the consent of all
Lenders;

(iv)alter the definition of the term Required Lenders or Supermajority Lenders
or alter, amend or modify this Section 16.2(b) or any provision of this
Agreement providing for consent or other action by all Lenders, without the
consent of all Lenders;

(v)alter, amend or modify the provisions of Section 2.6(e), 2.20, 11.5 or any
other provision of this Agreement providing for the pro rata treatment of the
Lenders (to the extent such alteration, amendment or modification would affect
such pro rata treatment) without the consent of all Lenders;

-144-

--------------------------------------------------------------------------------

 

(vi)except as permitted by Section 14.14, release all or substantially all of
the Collateral without the consent of all Lenders;

(vii)other than in connection with a liquidation, dissolution or disposition of
a Credit Party permitted by the terms hereof or otherwise consented to by
Required Lenders or the payment in full of the Obligations, release any Credit
Party from its liability for the Obligations without the consent of all of the
Lenders;

(viii)except in connection with the sale or disposition of a Guarantor consented
to by Required Lenders, release the Guaranty by a Guarantor without the consent
of all of the Lenders; or

(ix)increase the Advance Rates above the Advance Rates in effect on the Closing
Date or otherwise modify the Formula Amount or Gross Amount if the effect to
increase the amount available to be borrowed by Borrowers without the consent of
the Supermajority Lenders.

Notwithstanding the foregoing:

(A)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the Other Documents
pertaining to Issuer, or any other rights or duties of Issuer under this
Agreement or the Other Documents, without the written consent of Issuer, Agent,
Borrowers and the Required Lenders;

(B)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the Other Documents
pertaining to Swing Loan Lender, or any other rights or duties of Swing Loan
Lender under this Agreement or the Other Documents, without the written consent
of Swing Loan Lender, Agent, Borrowers and the Required Lenders;

(C)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the Other Documents
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the Other Documents, without the written consent of Agent, Borrowers and the
Required Lenders;

(D)Anything in this Section 16.2(b) to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any Other Document
that relates only to the relationship of the Lenders among themselves, and that
does not affect the rights or obligations of any Credit Party, shall not require
consent by or the agreement of any Credit Party, and (ii) any amendment, waiver,
modification, elimination, or consent of or with respect to any provision of
this Agreement or any Other Document may be entered into without the consent of,
or over the objection of, any Defaulting Lender; and

-145-

--------------------------------------------------------------------------------

 

(E)The Fee Letter may only be amended with the consent of Agent and Borrowers
(it being understood that no Lender's consent shall be required).

(c)Any such supplemental agreement shall apply equally to each Lender and shall
be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

(d)In the event that Agent or Borrowing Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Agent or
Borrowing Agent may, at its option, require such Lender to assign its interest
in the Advances to Agent or to another Lender or to any other Person designated
by Agent or Borrowing Agent in compliance with Sections 3.11 and 16.3 (the
"Designated Lender"), for a price equal to (i) the then outstanding principal
amount thereof plus (ii) accrued and unpaid interest and fees due such Lender,
which interest and fees shall be paid when collected from Borrowers.  In the
event Agent elects to require any Lender to assign its interest to Agent or to
the Designated Lender, Agent will so notify such Lender in writing within ten
(10) days following such Lender's denial, and such Lender will assign its
interest to Agent or the Designated Lender no later than five (5) days following
receipt of such notice pursuant to a Commitment Transfer Supplement executed by
such Lender, Agent or the Designated Lender, as appropriate, and Agent.

(e)Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement at any time an Out-of-Formula Loan
exists or Borrowers make a request for an Advance that would result in an
Out-of-Formula Loan, Agent may in its discretion and without the consent of any
Lender, knowingly and intentionally, continue to make Revolving Advances (any
such intentional Revolving Advance, an "Intentional Overadvance") to Borrowers
for a period of 60 days (as such period may be extended by Required Lenders)
unless such authorization is revoked by Required Lenders effective upon receipt
by Agent of written notice of such revocation from Required Lenders; provided,
that Agent may not make any Intentional Overadvance if, after giving effect to
such Intentional Overadvance, the aggregate outstanding Intentional Overadvances
would exceed ten percent (10%) of the Maximum Revolving Advance Amount (or such
higher amount as Required Lenders may consent to) or would cause the Advances to
exceed the Maximum Revolving Advance Amount.  If Agent is willing in its sole
and absolute discretion to make Intentional Overadvances, Lenders holding the
Revolving Commitments shall be obligated to fund such Intentional Overadvances
in accordance with their respective Revolving Commitment Percentages, and such
Intentional Overadvances shall be payable on demand and shall bear interest at
the rate applicable for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Agent does make Intentional Overadvances, neither Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a) nor
shall any Lender be obligated to fund Revolving Advances in excess of its
Revolving Commitment Amount.  For purposes of this

-146-

--------------------------------------------------------------------------------

 

paragraph, the discretion granted to Agent hereunder to make Intentional
Overadvances shall not be limited by the amount of the Out-of-Formula Loan.  To
the extent any Intentional Overadvances are not actually funded by the other
Lenders as provided for in this Section 16.2(e), Agent may elect in its
discretion to fund such Intentional Overadvances and any such Intentional
Overadvances so funded by Agent shall be deemed to be Revolving Advances made by
and owing to Agent, and Agent shall be entitled to all rights (including accrual
of interest) and remedies of a Lender holding a Revolving Commitment under this
Agreement and the Other Documents with respect to such Revolving Advances.

(f)In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent's sole discretion, regardless of
(i) the existence of a Default or an Event of Default, (ii) whether any of the
other applicable conditions precedent set forth in Section 8.2 hereof have not
been satisfied or the commitments of Lenders to make Revolving Advances
hereunder have been terminated for any reason, (iii) whether an Out-of-Formula
Loan exists, or (iv) any other contrary provision of this Agreement, to make
Revolving Advances (the "Protective Advances") to Borrowers on behalf of Lenders
(unless such authorization is revoked by Required Lenders effective 10 days
after receipt by Agent of prior written notice of such revocation from Required
Lenders) which Agent, in its Permitted Discretion, deems necessary or desirable
(a) to preserve or protect the Collateral, or any portion thereof, (b) to
enhance the likelihood of, or maximize the amount of, repayment of the Advances
and other Obligations, or (c) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement; provided, that the Protective Advances
made hereunder shall not exceed ten percent (10%) of the Maximum Revolving
Advance Amount (unless Required Lenders agree to a higher amount).  Lenders
holding the Revolving Commitments shall be obligated to fund such Protective
Advances and effect a settlement with Agent therefor upon demand of Agent in
accordance with their respective Revolving Commitment Percentages.  To the
extent any Protective Advances are not actually funded by the other Lenders as
provided for in this Section 16.2(f), any such Protective Advances funded by
Agent shall be deemed to be Revolving Advances made by and owing to Agent, and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender holding a Revolving Commitment under this Agreement and the
Other Documents with respect to such Revolving Advances.

(g)Notwithstanding the foregoing Sections 16.2(e) and 16.2(f), at no time shall
the aggregate total outstanding Intentional Overadvances and Protective Advances
exceed ten percent (10%) of the Maximum Revolving Advance Amount.

16.3Successors and Assigns; Participations; New Lenders.

(a)This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Agent and each Lender.

(b)Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating

-147-

--------------------------------------------------------------------------------

 

interest, a "Participant"); provided that (x) such Lender's obligations under
this Agreement and the Other Documents shall remain unchanged, (y) such Lender
shall remain solely responsible to the other parties hereto and thereto for the
performance of such obligations, and (z) the Borrowers, Agent, Issuer and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the Other Documents. Each Participant may exercise all rights of payment
(including rights of set-off) with respect to the portion of such Advances held
by it or other Obligations payable hereunder as fully as if such Participant
were the direct holder thereof provided that (i) Borrowers shall not be required
to pay to any Participant more than the amount which it would have been required
to pay to Lender which granted an interest in its Advances or other Obligations
payable hereunder to such Participant had such Lender retained such interest in
the Advances hereunder or other Obligations payable hereunder unless the sale of
the participation to such Participant is made with Borrower's prior written
consent, and (ii) in no event shall Borrowers be required to pay any such amount
arising from the same circumstances and with respect to the same Advances or
other Obligations payable hereunder to both such Lender and such Participant.
Notwithstanding the foregoing, for the avoidance of doubt, the Credit Parties
agree that each Participant shall be entitled to the benefits of Section 3.10 as
if such Participant were a Lender, provided that such Participant complies with
Sections 3.10(e), (f), and (g).    Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant's interest in the Advances. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the loans and Advances (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under this Agreement or any Other Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. No
participation shall be transferrable except as recorded in the Participant
Register.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.  It is intended that the Participant
Register be maintained in such a manner that the loans and Advances are in
"registered form" for the purposes of the Code.

(c)Any Lender, with the consent of Agent and Borrowing Agent (provided, that the
consent of Borrowing Agent (A) shall not be unreasonably withheld or delayed
(provided further that if such consent is not granted, it shall not be
considered unreasonably withheld or delayed if the proposed assignment is to a
Person set forth on Schedule 16.3) and (B) shall not be required if an Event of
Default exists or such assignment is to a Permitted Assignee), may sell, assign
or transfer all or any part of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a "Purchasing Lender"), in minimum amounts of not less
than $5,000,000, pursuant to a

-148-

--------------------------------------------------------------------------------

 

Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording.  Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage as set forth therein, and
(ii) the transferor Lender thereunder shall, to the extent provided in such
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Commitment Transfer Supplement creating a novation for that
purpose.  Such Commitment Transfer Supplement shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents.  Each Borrower hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages.  Borrowers shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing. Borrowers shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to Agent within five (5)
Business Days after having received prior notice thereof.

(d)Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a "Purchasing CLO" and together with each Participant
and Purchasing Lender, each a "Transferee" and collectively the "Transferees"),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned ("Modified Commitment Transfer Supplement"),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording.  Upon
such execution and delivery, from and after the transfer effective date
determined pursuant to such Modified Commitment Transfer Supplement,
(i) Purchasing CLO thereunder shall be a party hereto and, to the extent
provided in such Modified Commitment Transfer Supplement, have the rights and
obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose.  Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO.  Each Borrower hereby consents to the addition of such
Purchasing CLO.  Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

(e)Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the "Register") for the recordation of the names and addresses of each
Lender and the outstanding

-149-

--------------------------------------------------------------------------------

 

principal, accrued and unpaid interest and other fees due hereunder.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and each Borrower, Agent and Lenders may treat each Person whose name is
recorded in the Register as the owner of the Advance recorded therein for the
purposes of this Agreement. It is intended that the Register be maintained in
such a manner that the loans and Advances are in "registered form" for the
purposes of the Code.  The Register shall be available for inspection by
Borrowing Agent or any Lender at any reasonable time and from time to time upon
reasonable prior notice.  Agent shall receive a fee in the amount of $3,500
payable by the applicable Purchasing Lender and/or Purchasing CLO upon the
effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f)Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender's
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender's credit evaluation of such Borrower.

(g)Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)No such assignments by a Lender shall be made to (i) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute a Defaulting Lender or a Subsidiary thereof, or (ii) a natural
Person.

Application of Payments.  Agent shall have the continuing and exclusive right to
apply or reverse and re-apply any payment and any and all proceeds of Collateral
to any portion of the Obligations.  To the extent that any Borrower makes a
payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower's benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

Indemnity.  Each Borrower shall defend, protect, indemnify, pay and save
harmless Agent, Issuer, each Lender, each of their Affiliates and each of their
respective officers, directors, attorneys, employees and agents (each an
"Indemnified Party") for and from and against any and all claims, demands,
liabilities, obligations, losses, damages, penalties, fines, actions, judgments,
suits, costs, charges, expenses and disbursements of any kind or nature
whatsoever (including reasonable fees and disbursements of counsel (including
reasonable allocated costs of internal counsel)) (collectively, "Claims") which
may be imposed on, incurred by, or asserted against any Indemnified Party in
arising out of or in any way relating to or as a consequence, direct or
indirect, of: (i) this Agreement, the Other Documents, the Advances and other
Obligations and/or the transactions contemplated hereby including the
Transactions, (ii) any action or failure to act or action taken only after delay
or the satisfaction of any

-150-

--------------------------------------------------------------------------------

 

conditions by any Indemnified Party in connection with and/or relating to the
negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions,
(iii) any Borrower's or any Guarantor's failure to observe, perform or discharge
any of its covenants, obligations, agreements or duties under or breach of any
of the representations or warranties made in this Agreement and the Other
Documents, (iv) the enforcement of any of the rights and remedies of Agent,
Issuer or any Lender under the Agreement and the Other Documents, (v) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Borrower, any Covered
Entity or Subsidiary of any Borrowers, or any Guarantor, and (vi) any claim,
litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto.  Without limiting the generality of any of the
foregoing, each Borrower shall defend, protect, indemnify, pay and save harmless
each Indemnified Party from (x) any Claims which may be imposed on, incurred by,
or asserted against any Indemnified Party arising out of or in any way relating
to or as a consequence, direct or indirect, of the issuance of any Letter of
Credit hereunder and (y) any Claims which may be imposed on, incurred by, or
asserted against any Indemnified Party under any Environmental Laws with respect
to or in connection with the Real Property owned, leased or occupied by any
Borrower, any discharge of Hazardous Material, the presence of any Hazardous
Materials affecting the Real Property owned, leased or occupied by any Borrower
(whether or not the same originates or emerges from such Real Property or any
contiguous real estate), including any Claims consisting of or relating to the
imposition or assertion of any Lien on any of the Real Property owned, leased or
occupied by any Borrower under any Environmental Laws and any loss of value of
the Real Property owned, leased or occupied by any Borrower as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to any discharge of Hazardous Material resulting from actions on
the part of Agent or any Lender.  Borrowers' obligations under this Section 16.5
owned, leased or occupied by any Borrower shall arise upon the discovery of the
presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials, in each such case
except to the extent that any of the foregoing arises out of the gross
negligence, bad faith or willful misconduct of the Indemnified Party (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).  Without limiting the generality of the foregoing, this indemnity
shall extend to any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable and documented fees and disbursements of
counsel) asserted against or incurred by any of the Indemnified Parties by any
Person under any Environmental Laws or similar laws by reason of any Borrower's
or any other Person's failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Materials or other Toxic
Substances.  Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders, but including any
intangibles taxes, stamp tax, recording tax or franchise tax) shall be payable
by Agent, Lenders or Borrowers on account of the execution or delivery of this
Agreement, or the execution, delivery, issuance or recording of any of the Other
Documents, or the creation or repayment of any of the Obligations hereunder, by
reason of any

-151-

--------------------------------------------------------------------------------

 

Applicable Law now or hereafter in effect, Borrowers will pay (or will promptly
reimburse Agent and Lenders for payment of) all such taxes, including interest
and penalties thereon, and will indemnify and hold the Indemnified Parties
harmless from and against all liability in connection therewith.  This Section
16.5 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.

16.6Notice.  Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section.  Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a "Notice") to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., "e-mail") or
facsimile transmission or by setting forth such Notice on a website to which
Borrowers are directed (an "Internet Posting") if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6.  Any such Notice must
be delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6.  Any Notice shall be effective:

(a)In the case of hand-delivery, when delivered;

(b)If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c)In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

(d)In the case of a facsimile transmission, when sent to the applicable party's
facsimile machine's telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e)In the case of electronic transmission, when actually received;

(f)In the case of an Internet Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(g)If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

-152-

--------------------------------------------------------------------------------

 

 

(A)

If to Agent or PNC at:

PNC Bank, National Association
One North Franklin, Suite 2500
Chicago, Illinois  60606
Attention:Great Lakes Dredge & Dock Portfolio Manager
Facsimile:(312) 338-8284

 



with a copy to:

PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania  15219
Attention:Lori Killmeyer
Telephone:(412) 762-7002
Facsimile:(412) 762-8672

 



with an additional copy to:

Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois  60603
Attention:Jeffrey Dunlop, Esq.
Telephone:(312)-863-7128
Facsimile:(312) 863-7828

 

(B)

If to a Lender other than Agent, as specified on the signature pages hereof.

 

(C)

If to Borrowing Agent or any Borrower:

Great Lakes Dredge & Dock Corporation
2122 York Road
Oak Brook, Illinois  60523
Attention:Chief Financial Officer
Telephone:(630) 574-2960
Facsimile:(630) 574-3007

-153-

--------------------------------------------------------------------------------

 

 



with a copy to:

Great Lakes Dredge & Dock Corporation
2122 York Road
Oak Brook, Illinois  60523
Attention:Chief Legal Counsel
Telephone:(630) 574-3468
Facsimile:(630) 574-3007

 



with an additional copy to:

Jones Walker LLP
201 St. Charles Avenue, Suite 5100
New Orleans, Louisiana  70170
Attention:Amy Scafidel, Esq.
Telephone:(504) 582-8462
Facsimile:(504) 589-8462

Survival.  The obligations of Borrowers under Sections 2.2(f), 2.2(g), 2.2(h),
3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under Sections
2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive termination of this
Agreement and the Other Documents and payment in full of the Obligations.

Severability.  If any part of this Agreement is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

Expenses.  Borrowers shall pay (i) all out-of-pocket expenses incurred by Agent
and its Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for Agent), and shall pay all fees and time charges and
disbursements for attorneys who may be employees of Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
Other Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by Agent, any Lender or Issuer (including the reasonable and
documented fees, charges and disbursements of any counsel for Agent, any Lender
or Issuer), and shall pay all fees and time charges for attorneys who may be
employees of Agent, any Lender or Issuer, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Other
Documents, including its rights under this Section, or (B) in connection with
the Advances made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) subject to
any limitations set forth in Section 3.4 reasonable out-of-pocket expenses of
Agent's regular employees and agents engaged periodically to perform audits of
the any Borrower's or any Borrower's Affiliate's or Subsidiary's books, records
and business properties.

Injunctive Relief.  Each Borrower recognizes that, in the event any Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, or threatens to fail to perform, observe or discharge such
obligations or liabilities, any remedy at

-154-

--------------------------------------------------------------------------------

 

law may prove to be inadequate relief to Lenders; therefor, Agent, if Agent so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving that actual damages are not an
adequate remedy.

Consequential Damages.  Neither Agent nor any Lender, nor any agent or attorney
for any of them, shall be liable to any Borrower, or any Guarantor (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages (as opposed to direct or actual damages) arising from any breach of
contract, tort or other wrong relating to the establishment, administration or
collection of the Obligations or as a result of any transaction contemplated
under this Agreement or any Other Document.

Captions.  The captions at various places in this Agreement are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Agreement.

Counterparts; Facsimile Signatures.  This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

Construction.  The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

Confidentiality; Sharing Information.  Agent, Issuer, each Lender and each
Transferee agrees to maintain the confidentiality of, and shall hold, all
Information obtained by Agent, Issuer, such Lender or such Transferee pursuant
to the requirements of this Agreement in accordance with Agent's, such Lender's
and such Transferee's customary procedures for handling confidential information
of this nature and exercise the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information; provided, however, Agent, Issuer, each Lender and each
Transferee may disclose such Information (a) to its examiners, Affiliates,
outside auditors, counsel and other professional advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with customary procedures for handling confidential
information of this nature), (b) to Agent, Issuer, any Lender or to any
prospective Transferees (it being understood that such prospective Transferees
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential in
accordance with customary procedures for handling confidential information of
this nature), (c) as required or requested by any Governmental Body or
representative thereof or pursuant to legal process and (d) in connection with,
and to the extent reasonably necessary for, the exercise of any secured creditor
remedy under this Agreement or under any Other Document; provided, further that
(i) unless specifically prohibited by Applicable Law, Agent, Issuer, each Lender
and each Transferee shall use its reasonable best efforts prior to disclosure
thereof, to notify the applicable Borrower of the applicable request for
disclosure of such Information (A) by a Governmental Body or representative
thereof (other than any such request in connection with an examination of the
financial condition of a Lender, Issuer or a Transferee by such Governmental
Body) or (B) pursuant to legal process and (ii) in no event shall Agent, Issuer,
any Lender or any Transferee be obligated to return any materials furnished by
any Borrower other than those documents and instruments in possession of Agent
or any Lender in order to perfect its Lien on the Collateral once the
Obligations have been paid in full and this Agreement has been terminated.  Each
Borrower acknowledges that from time to time financial advisory,

-155-

--------------------------------------------------------------------------------

 

investment banking and other services may be offered or provided to such
Borrower or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each Borrower hereby authorizes each Lender to share any Information
delivered to such Lender by such Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such Subsidiary or Affiliate of such Lender, it being
understood that any such Subsidiary or Affiliate of any Lender receiving such
Information shall be bound by the provisions of this Section 16.15 as if it were
a Lender hereunder.  Such authorization shall survive the repayment of the other
Obligations and the termination of this Agreement.  Notwithstanding any
non-disclosure agreement or similar document executed by Agent in favor of any
Borrower or any of any Borrower's Affiliates, the provisions of this Agreement
shall supersede such agreements.  "Information" means all information received
from any Credit Party or any Subsidiary thereof relating to any Credit Party or
any Subsidiary thereof or any of their respective businesses, other than (a) any
such information that is publicly available to Agent, Issuer, any Lender or any
Transferee prior to disclosure by any Credit Party or any Subsidiary thereof
other than as a result of a breach of this Section, or (b) information not
customarily considered confidential unless identified as confidential in writing
by the Loan Parties.

Publicity.  Each Borrower and each Lender hereby authorizes Agent and each
Lender to make appropriate announcements of the financial arrangement entered
into among Borrowers, Agent and Lenders, including announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Agent or such Lender shall in its sole and absolute discretion deem
appropriate.

16.17Certifications From Banks and Participants; USA PATRIOT Act.

(a)Each Lender or assignee or participant of a Lender that is not incorporated
under the Laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
PATRIOT Act and the applicable regulations because it is both (i) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a "shell" and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and
(2) as such other times as are required under the USA PATRIOT Act.

(b)The USA PATRIOT Act requires all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Lender
may from time to time request, and each Borrower shall provide to Lender, such
Borrower's name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

16.18Anti-Terrorism Laws.

(a)Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or

-156-

--------------------------------------------------------------------------------

 

derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (C) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

(b)Each Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) Borrowers shall promptly notify Agent in writing
upon the occurrence of a Reportable Compliance Event.

Acknowledgment and Consent to Bail‑In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or any
Other Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any Other Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Judgment Currency.  If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or under any Other Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures Agent could purchase the first
currency with such other currency on the Business Day immediately preceding that
on which final judgment is given. The obligation of each Borrower in respect of
any such sum due from it to Agent or any Lender hereunder or under

-157-

--------------------------------------------------------------------------------

 

of the Other Documents shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the "Agreement
Currency"), be discharged only to the extent that on the Business Day following
receipt by Agent or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Agent or such Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person that may be entitled
thereto under applicable law).

 

Creditor-Debtor Relationship.  The relationship between the Lenders and Agent,
on the one hand, and the Credit Parties, on the other hand, is solely that of
creditor and debtor.  Neither Agent nor any Lender has (or shall be deemed to
have) any fiduciary relationship or duty to any Credit Party arising out of or
in connection with this Agreement or any Other Document or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between Agent and Lenders, on the one hand, and the Credit Parties, on the other
hand, by virtue of this Agreement or any Other Document or any transaction
contemplated therein.

 

[signature pages follow]

 

 

-158-

--------------------------------------------------------------------------------

 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation


By: /s/Mark W. Marinko
Name: Mark W. Marinko
Title: Senior Vice President & Chief Financial Officer

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company


By: /s/Mark W. Marinko
Name: Mark W. Marinko
Title: Senior Vice President & Chief Financial Officer

 

NASDI HOLDINGS, LLC, a Delaware limited liability company


By: /s/Katherine M. O'Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

GREAT LAKES DREDGE & DOCK ENVIRONMENTAL, INC., a Delaware corporation


By: /s/Katherine M. O'Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 



Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

GREAT LAKES ENVIRONMENTAL & INFRASTRUCTURE SOLUTIONS, LLC, a Delaware limited
liability company


By: /s/Katherine M. O'Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

 


GREAT LAKES U.S. FLEET MANAGEMENT, LLC,  a Delaware limited liability company


By: /s/Katherine M. O'Halloran
Name: Katherine M. O'Halloran
Title: Treasurer

 

DREWS SERVICES LLC, a South Carolina limited liability company


By: /s/Lynn Nietfeld
Name:
Title: President




 

Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent


By: /s/Michael Panik
Name: Michael Panik
Title: Senior Vice President

One North Franklin, Suite 2500
Chicago, Illinois  60606

Revolving Commitment Percentage: 42.50%
Revolving Commitment Amount $85,000,000




Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Deutsche Bank AG New York BRANCH,
as a Lender


By: /s/Marguerite Sutton
Name: Marguerite Sutton
Title: Vice President



By: /s/Alicia Schug
Name: Alicia Schug
Title: Vice President

60 Wall Street
New York, New York, 10005

Revolving Commitment Percentage:  5.0%
Revolving Commitment Amount $10,000,000

 




Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

CIBC BANK USA,
as a Lender


By: /s/Brett Hrupek
Name: Brett Hrupek
Title: Managing Director

120 S. LaSalle Street
Chicago, Illinois 60603

Revolving Commitment Percentage:  15.00%
Revolving Commitment Amount $30,000,000

 




Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

SunTrust Bank,
as a Lender


By: /s/Michael Dembski
Name: Michael Dembski
Title: Director

3333 Peachtree Road, 4th Floor
Atlanta, GA 30326

Revolving Commitment Percentage:  12.5%
Revolving Commitment Amount $25,000,000

 




Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,
as a Lender


By: /s/Thomas H. Herron
Name: Thomas H. Herron
Title: Senior Vice President

135 S. LaSalle St., Suite 925
Chicago, IL 60603

Revolving Commitment Percentage: 17.5%
Revolving Commitment Amount $35,000,000

 




Signature Page to Amended and Restated Revolving Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

HSBC Bank USA, N.A.,
as a Lender


By: /s/Travis J. Burns
Name: Travis J. Burns
Title: Senior Vice President

452 Fifth Ave

New York, NY 10018

Attention: ABL Portfolio Manager

Revolving Commitment Percentage:  7.5%
Revolving Commitment Amount $15,000,000

 

 

Signature Page to Amended and Restated Revolving Credit and Security Agreement